Exhibit 10.1

 

EXECUTION VERSION

 

 

 

Published CUSIP Number:  76084CAJ1 Deal

Published CUSIP Number:  76084CAK8 Revolver

Published CUSIP Number:  76084CAL6 Term

Published CUSIP Number:  76084CAM4 Delayed Draw

 

$650,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 5, 2012

and amended and restated as of April 25, 2014

 

among

 

RES-CARE, INC.,
as Borrower,

 

ONEX RESCARE HOLDINGS CORP.,
as Holdings,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
L/C Issuer and Swing Line Lender,

 

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC and
RBC CAPITAL MARKETS(1),
as Joint Lead Arrangers and Joint Bookrunners,

 

JPMORGAN CHASE BANK, N.A. and
ROYAL BANK OF CANADA,
as Syndication Agents

 

and

 

RBS CITIZENS, N.A.,

REGIONS BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------

(1)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

Other Interpretive Provisions

44

Section 1.03

Accounting Terms

45

Section 1.04

Rounding

45

Section 1.05

References to Agreements, Laws, Etc.

45

Section 1.06

Times of Day

46

Section 1.07

Timing of Payment of Performance

46

Section 1.08

Cumulative Credit Transactions

46

Section 1.09

Pro Forma Calculations

46

Section 1.10

Letters of Credit

47

Section 1.11

Currency Generally

47

Section 1.12

Additional Available Currencies

47

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

Section 2.01

The Loans

48

Section 2.02

Borrowings, Conversions and Continuations of Loans

48

Section 2.03

Letters of Credit

50

Section 2.04

Swing Line Loans

57

Section 2.05

Prepayments

60

Section 2.06

Termination or Reduction of Commitments

63

Section 2.07

Repayment of Loans

64

Section 2.08

Interest

65

Section 2.09

Fees

66

Section 2.10

Computation of Interest and Fees

67

Section 2.11

Evidence of Indebtedness

67

Section 2.12

Payments Generally; Administrative Agent’s Clawback

67

Section 2.13

Sharing of Payments

69

Section 2.14

Incremental Credit Extensions

69

Section 2.15

Defaulting Lenders

71

Section 2.16

Extensions of Loans and Commitments

72

 

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

74

Section 3.02

Illegality

77

Section 3.03

Inability to Determine Rates

77

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Eurodollar Rate Loan
Reserves

77

Section 3.05

Funding Losses

78

Section 3.06

Matters Applicable to All Requests for Compensation

79

Section 3.07

Replacement of Lenders under Certain Circumstances

80

Section 3.08

Designation of a Different Lending Office

81

Section 3.09

Survival

81

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

 

 

 

Section 4.01

Conditions to Effectiveness of this Agreement on the Amendment and Restatement
Effective Date

81

Section 4.02

Conditions to All Credit Events

83

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

83

Section 5.02

Authorization; No Contravention

84

Section 5.03

Governmental Authorization; Other Consents

84

Section 5.04

Binding Effect

84

Section 5.05

Financial Statements; No Material Adverse Effect

84

Section 5.06

Litigation

85

Section 5.07

No Default

85

Section 5.08

Ownership of Property; Liens

85

Section 5.09

Environmental Matters

85

Section 5.10

Taxes

86

Section 5.11

ERISA Compliance

86

Section 5.12

Subsidiaries; Equity Interests

87

Section 5.13

Margin Regulations; Investment Company Act

87

Section 5.14

Disclosure

87

Section 5.15

Labor Matters

87

Section 5.16

Intellectual Property; Licenses, Etc.

87

Section 5.17

Solvency

88

Section 5.18

Security Documents

88

Section 5.19

Anti-Terrorism Laws

89

Section 5.20

Survival of Representations and Warranties, Etc.

89

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 6.01

Financial Statements

90

Section 6.02

Certificates; Other Information

92

Section 6.03

Notices

92

Section 6.04

Payment of Obligations

93

Section 6.05

Preservation of Existence, Etc.

93

Section 6.06

Maintenance of Properties

93

Section 6.07

Maintenance of Insurance

93

Section 6.08

Compliance with Laws

94

Section 6.09

Books and Records

94

Section 6.10

Inspection Rights

94

Section 6.11

Additional Collateral; Additional Guarantors

95

Section 6.12

Compliance with Environmental Laws

97

Section 6.13

Further Assurances

97

Section 6.14

Designation of Subsidiaries

97

Section 6.15

Use of Proceeds

98

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

Section 7.01

Liens

98

Section 7.02

Investments

101

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.03

Indebtedness

104

Section 7.04

Fundamental Changes

107

Section 7.05

Dispositions

108

Section 7.06

Restricted Payments

110

Section 7.07

Change in Nature of Business

112

Section 7.08

Transactions with Affiliates

113

Section 7.09

Burdensome Agreements

113

Section 7.10

Financial Covenants

114

Section 7.11

Accounting Changes

115

Section 7.12

Prepayments, Etc. of Indebtedness

115

Section 7.13

Permitted Activities

116

Section 7.14

Sale/Leaseback Transactions

116

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

Section 8.01

Events of Default

116

Section 8.02

Remedies upon Event of Default

118

Section 8.03

Exclusion of Immaterial Subsidiaries

118

Section 8.04

Application of Funds

119

Section 8.05

Borrower’s Right to Cure

119

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

Section 9.01

Appointment and Authority

120

Section 9.02

Rights as a Lender

120

Section 9.03

Exculpatory Provisions

121

Section 9.04

Reliance by Administrative Agent

121

Section 9.05

Delegation of Duties

122

Section 9.06

Resignation and Removal of Administrative Agent

122

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

123

Section 9.08

No Other Duties, Etc.

123

Section 9.09

Administrative Agent May File Proofs of Claim

123

Section 9.10

Collateral and Guaranty Matters

124

Section 9.11

Cash Management Agreements and Secured Hedge Agreements

125

Section 9.12

Withholding Tax Indemnity

125

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

Section 10.01

Amendments, Etc.

126

Section 10.02

Notices and Other Communications; Facsimile Copies

128

Section 10.03

No Waiver; Cumulative Remedies

129

Section 10.04

Attorney Costs and Expenses

130

Section 10.05

Indemnification by the Borrower

130

Section 10.06

Payments Set Aside

132

Section 10.07

Successors and Assigns

132

Section 10.08

Confidentiality

138

Section 10.09

Setoff

139

Section 10.10

Interest Rate Limitation

140

Section 10.11

Counterparts

140

Section 10.12

Integration; Termination

140

Section 10.13

Survival of Representations and Warranties

140

Section 10.14

Severability

141

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 10.15

GOVERNING LAW

141

Section 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

141

Section 10.17

Binding Effect

142

Section 10.18

USA Patriot Act

142

Section 10.19

No Advisory or Fiduciary Responsibility

142

Section 10.20

Amendment and Restatement

142

 

 

ARTICLE XI

 

GUARANTEE

 

 

 

 

Section 11.01

The Guarantee

143

Section 11.02

Obligations Unconditional

143

Section 11.03

Reinstatement

144

Section 11.04

Subrogation; Subordination

145

Section 11.05

Remedies

145

Section 11.06

Instrument for the Payment of Money

145

Section 11.07

Continuing Guarantee

145

Section 11.08

General Limitation on Guarantee Obligations

145

Section 11.09

Release of Guarantors

145

Section 11.10

Right of Contribution

146

 

SCHEDULES

 

 

 

 

 

 

 

1.01A

Commitments

 

 

1.01B

Existing Letters of Credit

 

 

5.03

Governmental Authorization; Other Consents

 

 

5.06

Litigation

 

 

5.08

Ownership of Property

 

 

5.09

Environmental Matters

 

 

5.12

Subsidiaries and Other Equity Investments

 

 

7.01(b)

Existing Liens

 

 

7.02(e)

Existing Investments

 

 

7.02(v)

Specified Investments

 

 

7.03(b)

Existing Indebtedness

 

 

7.03(q)

Specified Indebtedness

 

 

7.05

Specified Dispositions

 

 

7.09

Certain Contractual Obligations

 

 

7.14

Sale/Leaseback Transactions

 

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Term Note

 

 

C-2

Revolving Credit Note

 

 

C-3

Swing Line Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

Security Agreement

 

 

G

Discounted Prepayment Option Notice

 

 

H

Lender Participation Notice

 

 

I

Discounted Voluntary Prepayment Notice

 

 

iv

--------------------------------------------------------------------------------


 

 

J

United States Tax Compliance Certificate

 

 

K

Affiliated Lender Assignment and Assumption

 

 

L

Credit Agreement Supplement

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 5, 2012 and
amended and restated as of April 25, 2014, among RES-CARE, INC., a Kentucky
corporation (the “Borrower”), ONEX RESCARE HOLDINGS CORP., a Delaware
corporation (“Holdings”), the Guarantors from time to time party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC and RBC CAPITAL MARKETS(2), as Joint Lead Arrangers
and Joint Bookrunners, JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF CANADA, as
Syndication Agents, and RBS CITIZENS, N.A., REGIONS BANK, N.A., and U S. BANK
NATIONAL ASSOCIATION, as Documentation Agents.

 

PRELIMINARY STATEMENTS

 

Capitalized terms used in these preliminary statements shall have the respective
meanings set forth for such terms in Section 1.01 hereof.

 

The Borrower, Holdings, certain of the Lenders and Bank of America, N.A., as
administrative agent for such lenders, are parties to the Existing Credit
Agreement (defined below) pursuant to which certain term loans, revolving
credit, swingline and letter of credit facilities have been made available to
the Borrower.

 

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement to extend credit to the Borrower in the form of (i) Term A
Loans in an initial aggregate principal amount of $200,000,000, (ii) continue a
Revolving Credit Facility (as defined thereunder) but in an increased aggregate
principal amount of $250,000,000 and (iii) Delayed Draw Term Loans in an
aggregate principal amount of $200,000,000, and in connection therewith, all
loans outstanding under the Existing Credit Agreement will be fully repaid.  The
Revolving Credit Facility may include one or more Swing Line Loans and one or
more Letters of Credit from time to time.

 

The proceeds of the Term A Loans made on the Amendment and Restatement Effective
Date may be used to finance the Transactions (as defined below).  The proceeds
of the Revolving Credit Loans and Swing Line Loans may be used on the Amendment
and Restatement Effective Date (or, in the case of the Special Dividend, within
5 Business Days thereafter) (i) to finance the Transaction Expenses and (ii) in
an amount up to $100,000,000 to finance a portion of the Transactions.  The
proceeds of the Delayed Draw Term Loans and the Revolving Credit Loans and Swing
Line Loans may be used after the Amendment and Restatement Effective Date for
working capital, general corporate purposes and any other purpose not prohibited
by this Agreement, including Permitted Acquisitions and other Investments.  The
Letters of Credit may be used to support obligations of Holdings, the Borrower
and its Restricted Subsidiaries incurred for working capital, general corporate
purposes and any other purpose not prohibited by this Agreement.

 

The applicable Lenders have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------

(2)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01          Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).

 

“Acceptance Date” has the meaning set forth in Section 2.05(c)(ii).

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means any Debt Fund Affiliate, Non-Debt Fund Affiliate or
Purchasing Company Party.

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the respective officers, directors, employees, partners, agents,
advisors and other representatives of the foregoing.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents, the Joint Lead Arrangers and the Joint Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Amendment and Restatement Effective Date” means April 25, 2014.

 

“Anti-Terrorism Laws” means any applicable Law related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).

 

“Applicable Rate” means a percentage per annum equal to, with respect to Term A
Loans, Revolving Credit Loans, unused Revolving Credit Commitments and Letter of
Credit fees, (i) until delivery of financial

 

2

--------------------------------------------------------------------------------


 

statements for the first full fiscal quarter ending after the Amendment and
Restatement Effective Date pursuant to Section 6.01, (A) for Eurodollar Rate
Loans, 2.25%, (B) for Base Rate Loans, 1.25%, (C) for Letter of Credit fees,
2.25% and (D) for unused commitment fees and Delayed Draw Ticking Fee, 0.40% and
(ii) thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing 
Level

 

Total Leverage Ratio

 

Eurodollar Rate 
and Letter of Credit 
Fees

 

Base Rate

 

Unused 
Commitment 
Fee Rate and 
Delayed Draw 
Ticking Fee

 

1

 

> 3.00:1

 

2.25

%

1.25

%

0.40

%

2

 

<3.00:1 and >2.00:1

 

2.00

%

1.00

%

0.35

%

3

 

<2.00:1 and >1.00:1

 

1.75

%

0.75

%

0.30

%

4

 

<1.00:1

 

1.50

%

0.50

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, “Pricing Level 1” (immediately above) shall apply (x) as of
the first Business Day after the date on which a Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

 

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered and such inaccuracy, if corrected, would have led to a
higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the Borrower shall
promptly (and in no event later than five (5) Business Days thereafter) deliver
to the Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall pay to the Administrative
Agent promptly upon demand (and in no event later than five (5) Business Days
after demand) any additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. 
Notwithstanding anything to the contrary in this Agreement, any additional
interest hereunder shall not be due and payable until demand is made for such
payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.

 

3

--------------------------------------------------------------------------------


 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of each of December 31, 2013, December 31,
2012 and December 31, 2011 and the related audited consolidated statement of
operations and of cash flows for the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2013, December 31, 2012 and December 31, 2011.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Available Currency” means, with respect to Letters of Credit, Dollars and Euro.

 

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning set forth in Section 6.01.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP. For the avoidance of doubt,
“Capitalized Leases” shall not include obligations or liabilities of any Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as existing on the Closing Date.

 

“Cash Collateral” has the meaning set forth in Section 2.03(g).

 

4

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

 

“Cash Equivalents” means:

 

(a)                                 Dollars, Pounds Sterling, Euros, the
national currency of any participating member state of the Pre-Expansion
European Union or, in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the government of the United States or any country that
is a member of the Pre-Expansion European Union or any agency or instrumentality
thereof in each case with maturities not exceeding two years from the date of
acquisition;

 

(c)                                  certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances, in each case with maturities not exceeding
one year, and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $500 million, or the foreign currency
equivalent thereof, and whose long-term debt is rated “A” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency);

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in
clause (c) above;

 

(e)                                  commercial paper issued by a corporation
(other than an Affiliate of the Borrower) rated at least “A-1” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) and in each case maturing within one
year after the date of acquisition;

 

(f)                                   readily marketable direct obligations
issued by any state of the United States of America or any political subdivision
thereof having one of the two highest rating categories obtainable from either
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition;

 

(g)                                  Indebtedness issued by Persons (other than
the Investors) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition;

 

(h)                                 municipal securities rated as least “A1” or
the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

 

(i)                                     investment funds investing at least 95%
of their assets in securities of the types described in clauses (a) through
(h) above;

 

(j)                                    money market funds with next day
liquidity and non-fluctuating net asset values investing in securities of the
types described in clauses (a) through (i) above, rated at least “A1” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency); and

 

(k)                                 instruments equivalent to those referred to
in clauses (a) through (i) above denominated in Euro or Pounds Sterling or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with (x) any business conducted

 

5

--------------------------------------------------------------------------------


 

by any Restricted Subsidiary organized in such jurisdiction or (y) any
Investment in the jurisdiction where such Investment is made.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, in each case
entered into with a Cash Management Bank.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or a Lender, in its capacity as a party to such Cash
Management Agreement.

 

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement, in each case owed to a Cash Management Bank.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary of Holdings or the Borrower that has no
material assets other than Equity Interests of one or more Foreign Subsidiaries
that are CFCs.

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any Law (including the Code), treaty,
regulation or rule (or in the official interpretation of any law, treaty,
regulation or rule by any Governmental Authority (including a court)) relating
to Taxes.

 

“Change of Control” shall be deemed to occur if:

 

(a)                                 at any time prior to a Qualified IPO, the
Investors shall fail to own beneficially (within the meaning of Rule 13d-5 of
the Exchange Act as in effect on the Amendment and Restatement Effective Date),
directly or indirectly, in the aggregate Equity Interests representing at least
a majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

 

(b)                                 at any time after a Qualified IPO, (x) any
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Amendment and Restatement Effective Date),
other than the Investors, directly or indirectly, shall have acquired, directly
or indirectly, beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Holdings’ Equity Interests and (y) the Investors shall
own, in the aggregate, directly or indirectly, less than such Person or “group”
on a fully diluted basis of the voting interest in Holdings’ Equity Interests or
any direct or indirect parent of Holdings;

 

(c)                                  a “change of control” (however defined)
shall occur under the Senior Notes; or

 

(d)                                 Holdings shall cease to own, directly or
indirectly, 100% of the Equity Interests of the Borrower.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments, Incremental Revolving Credit Commitments, Term A
Commitments, Incremental Term Commitments, Extended Term Commitments or Delayed
Draw Term Loan Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are

 

6

--------------------------------------------------------------------------------


 

Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments, Term A Loans (together with Delayed Draw Term Loans), Incremental
Term Loans or Extended Term Loans.  Revolving Credit Commitments, Term A
Commitments, Incremental Revolving Credit Commitments, Extended Revolving Credit
Commitments, Term Commitments and Delayed Draw Term Commitments (and in each
case, the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes.  Commitments (and, in
each case, the Loans made pursuant to such Commitments (with Term A Loans and
Delayed Draw Term Loans being a single Class)) that have the same terms and
conditions shall be construed to be in the same Class.  After the Delayed Draw
Funding Date, the Term A Loans and the Delayed Draw Term Loans shall be treated
as a single Class under this Agreement for all purposes.

 

“Closing Date” means April 5, 2012.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the United
States Treasury Department regulations promulgated thereunder.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
of the other property and assets that are or are required under the terms hereof
or of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 if not satisfied prior to such date, on the
Amendment and Restatement Effective Date the Administrative Agent shall have
received the Collateral Documents to the extent required to be delivered on the
Amendment and Restatement Effective Date pursuant to Section 4.01(e), subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

 

(b)                                 if not satisfied prior to such date, on the
Amendment and Restatement Effective Date and at all times thereafter (subject to
Section 6.11), subject to the limitations and exceptions of this Agreement and
the Collateral Documents, the Obligations shall be secured by (x) a perfected
first-priority security interest in the Collateral and proceeds thereof (other
than Mortgages and Mortgage Instruments to the extent set forth in clause
(c) below), in each case, subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents (to the extent appropriate
in the applicable jurisdiction), (y) a perfected first-priority security
interest in all Equity Interests of the Borrower and all Equity Interests of
each wholly-owned Restricted Subsidiary of Holdings that is a Domestic
Subsidiary (other than a Domestic Subsidiary described in clause (d) below) and
that is directly owned by any Loan Party and (z) a perfected first-priority
security interest in all intercompany notes (which shall only be required to be
perfected through delivery to the extent required by the Security Agreement) and
other instruments representing the Securities Collateral (as defined in the
Security Agreement);

 

(c)                                  if not satisfied prior to such date, (i) on
the Amendment and Restatement Effective Date and at all times thereafter
(subject to Section 6.11), subject to the limitations and exceptions of this
Agreement and the Collateral Documents, to the extent a security interest in and
mortgage Lien on any Material Real Property is required under Section 6.11 or
6.13 (each, a “Mortgaged Property”), the Administrative Agent shall have
received the Mortgages and Mortgage Instruments for each Material Real Property
and (ii) on the Post-Closing Collateral Date, the Administrative Agent shall
have received the Mortgage Amendments and related Mortgage Instruments required
under Section 6.11(c);

 

(d)                                 if not satisfied prior to such date, on the
Amendment and Restatement Effective Date and at all times thereafter (subject to
Section 6.11), subject to the limitations and exceptions of this Agreement and
the Collateral Documents, the Administrative Agent shall have a perfected
first-priority security interest in 65% of the issued and outstanding voting
Equity Interests and 100% of the issued and outstanding non-voting Equity
Interests of (A) each wholly-owned Restricted Subsidiary of Holdings or the
Borrower that is a CFC Holdco and that is directly owned by any Loan Party and
(B) each wholly-owned Restricted Subsidiary of Holdings or the Borrower that is
a Material Foreign Subsidiary and that is directly owned by any Loan Party;

 

7

--------------------------------------------------------------------------------


 

(e)                                  if not satisfied prior to such date, on the
Amendment and Restatement Effective Date and at all times thereafter (subject to
Section 6.11), subject to the limitations and exceptions of this Agreement and
the Collateral Documents, the Administrative Agent shall have control agreements
and perfection by “control” with respect to each deposit account and securities
account with a daily average available balance in an amount equal to or greater
than $1,000,000; provided that no control agreements shall be required for
(i) deposit accounts the balance of which consists exclusively of withheld
income taxes and federal, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Borrower to be paid to the Internal
Revenue Service or state or local government agencies and (ii) all segregated
deposit accounts constituting (and the balance of which consists solely of funds
set aside in connection with) tax accounts, payroll accounts and trust accounts;
and

 

(f)                                   each Restricted Subsidiary of Holdings
that is not an Excluded Subsidiary shall be a Guarantor and signatory to this
Agreement and the Collateral Documents on the Amendment and Restatement
Effective Date, with respect to such Restricted Subsidiaries in existence on the
Amendment and Restatement Effective Date, and with respect to each such
Restricted Subsidiary created or acquired after the Amendment and Restatement
Effective Date, pursuant to a joinder agreement in accordance with Section 6.11
and a party to the applicable Collateral Documents in accordance with
Section 6.11.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)                               the foregoing definition shall not require,
unless otherwise stated in this clause (A)(1) the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance or taking other actions with respect to, (i) any fee owned Real
Property (other than Material Real Properties) and any leasehold rights and
interests in Real Property that is not Material Real Property (including
landlord waivers, estoppels and collateral access letters), (ii) any rights of a
Loan Party with respect to any contract, lease, license or other agreement if
(but only to the extent that) the grant of a security interest therein would
(x) constitute a violation (including a breach or default) of, a restriction in
respect of, or result in the abandonment, invalidation or unenforceability of,
such rights in favor of a third party or in conflict with any law, regulation,
permit, order or decree of any Governmental Authority, unless and until all
required consents shall have been obtained or (y) expressly give any other party
(other than another Loan Party or its Affiliates) in respect of any such
contract, lease, license or other agreement, the right to terminate its
obligations thereunder; provided, however, that the limitation set forth in this
clause (ii) shall not affect, limit, restrict or impair the grant by a Loan
Party of a security interest pursuant to this Agreement or any Collateral
Document in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable Law, including the UCC; provided, further, that, at such time as the
condition causing the conditions in subclauses (x) and (y) of this clause
(ii) shall be remedied, whether by contract, change of law or otherwise, the
contract, lease, instrument, license or other documents shall immediately cease
to be excluded pursuant to this clause (ii), and any security interest that
would otherwise be granted herein shall attach immediately to such contract,
lease, instrument, license or other agreement, or to the extent severable, to
any portion thereof that does not result in any of the conditions in subclauses
(x) or (y) above, (iii) any assets to the extent and for so long as the pledge
of or security interest in such assets is prohibited by law and such prohibition
is not overridden by the UCC or other applicable Law, (iv) any trademark
applications filed in the United States Patent and Trademark Office on the basis
of such Loan Party’s “intent-to-use” such trademark, unless and until acceptable
evidence of use of such trademark has been filed with and accepted by the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in
such trademark application prior to such filing would adversely affect the
enforceability, validity, or other rights in such trademark application,
(v) assets owned by any Loan Party on the Closing Date or acquired after the
Closing Date that are subject to a Lien of the type described in
Section 7.01(r), (t) and (x) (to the extent relating to Liens originally
incurred pursuant to Section 7.01(r) or (t)) that is permitted to be incurred
pursuant to this Agreement, if and to the extent that the contract or other
agreement pursuant to which such Lien is granted or to which such assets are
subject (or the documentation relating thereto) prohibits the creation of any
other Lien on such asset, (vi) any particular assets if, in the reasonable
judgment of the Borrower evidenced in writing and with the consent of the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent (not to be unreasonably withheld or delayed), creating a
pledge thereof or security interest therein to the Administrative Agent for the
benefit of the Secured Parties would result in any material adverse tax
consequences to Holdings, the Borrower or its Restricted Subsidiaries, (vii) any
particular assets if, in the reasonable judgment of the Administrative Agent,
determined in consultation with the Borrower and evidenced in writing, the
burden, cost or consequences (including any adverse tax consequences) to
Holdings, the Borrower or its Restricted Subsidiaries of creating or perfecting
such pledges or security interests in such assets in favor of the Administrative
Agent for the benefit of the Secured Parties is excessive in relation to the
benefits to be obtained therefrom by the Secured Parties, and (viii) any assets
owned by any Excluded Subsidiary, provided that any proceeds, substitutions or
replacements of any property referred to in clauses (i) through (viii) hereof
shall not be excluded pursuant to this clause (A) unless such proceeds,
substitutions or replacements would otherwise constitute property referred to in
clauses (i) through (viii) hereof and (2) any security documentation governed by
foreign law, other than pledge agreements with respect to Equity Interests of
Material Foreign Subsidiaries (which Equity Interests are required to be pledged
pursuant to the Collateral and Guarantee Requirement) as are reasonably
requested by the Administrative Agent from time to time;

 

(B)                               in the case of any Domestic Loan Party,
(i) the foregoing definition shall not require taking any steps to indicate any
security interest on the certificate of title for any motor vehicle or other
asset that is covered by a certificate of title; and (ii) the foregoing
definition shall not require the making of any fixture filings (other than in
connection with the Mortgages) with respect to fixtures or as-extracted
collateral;

 

(C)                               the Administrative Agent in its reasonable
discretion may grant extensions of time for the creation or perfection of
security interests in, and Mortgages on, or obtaining of title insurance or
taking other actions with respect to, particular assets (including extensions
beyond the Amendment and Restatement Effective Date and the Post-Closing
Collateral Date, as applicable) or any other compliance with the requirements of
this definition where it reasonably determines in writing, in consultation with
the Borrower, that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or taking other actions, or any
other compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; and

 

(D)                               Liens required to be granted from time to time
pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in this Agreement and the Collateral
Documents and the Collateral Documents will be drafted or may be amended in
accordance with Section 10.01, including the final paragraph thereof.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, the Foreign Collateral Documents, Intellectual Property Security
Agreements, control agreements, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.01, Section 6.11 or
Section 6.13, the Junior Lien Intercreditor Agreements (if any) and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment, Incremental Revolving Credit Commitment, Incremental Term Loan
Commitment, Term A Commitment, Term Commitment, Extended Term Loan Commitment or
Delayed Draw Term Loan Commitment, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)                                 without duplication and, except with respect
to clause (vii) below, to the extent deducted (and not added back) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Borrower and its Restricted Subsidiaries:

 

(i)                                  total interest expense determined in
accordance with GAAP (including, to the extent deducted and not added back in
computing Consolidated Net Income, (a) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments, (d) the
interest component of capitalized lease obligations, (e) net payments, if any,
pursuant to interest rate Swap Contracts with respect to Indebtedness,
(f) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, and (g) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations, and costs of surety bonds (whether amortized or
immediately expensed);

 

(ii)                                     provision for taxes based on income,
profits or capital of the Borrower and its Restricted Subsidiaries, including,
without limitation, federal, state, franchise, excise and similar taxes (such as
Delaware franchise tax) and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations;

 

(iii)                                    depreciation and amortization
(including amortization of intangible assets and deferred financing fees or
costs);

 

(iv)                                   severance, relocation costs and expenses,
business optimization costs and expenses, Transaction Expenses, integration
costs, transition costs, facility start-up costs, consolidation and closing
costs for facilities, costs incurred in connection with any strategic
initiatives, costs incurred in connection with acquisitions and other
restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities, retention
charges and excess pension charges); provided that the aggregate amount of all
items added back pursuant to this clause (iv) (other than Transaction Expenses
incurred, accrued or paid no later than the end of the first full fiscal quarter
ending after the Amendment and Restatement Effective Date) in any period of four
consecutive fiscal quarters shall not exceed 10.0% of Consolidated EBITDA (prior
to giving effect to this clause (iv)) for such period of four consecutive fiscal
quarters;

 

(v)                                  the amount of management, monitoring,
consulting and advisory fees (or any accruals relating to such fees and related
expenses) during such period to the extent permitted under Section 7.08 in an
aggregate amount of all items deducted pursuant to this clause (v) not to exceed
$3,000,000 in any period of four consecutive fiscal quarters plus any related
expenses paid or accrued to the Investors;

 

10

--------------------------------------------------------------------------------


 

(vi)                                   any costs or expenses incurred pursuant
to any management equity plan or stock option plan or any other management or
Employee Benefit Plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of Holdings, the Borrower or its Restricted
Subsidiaries or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests) solely to the extent such cash
proceeds are excluded from the calculation of Cumulative Credit;

 

(vii)                                      the amount of net “run-rate” cost
savings, operating improvements and operating expense reductions projected by
the Borrower in good faith to be realized as a result of specified actions taken
or committed to be taken during such period (calculated as though such cost
savings, operating improvements and operating expense reductions had been
realized on the first day of such period and as if such cost savings, operating
improvements and operating expense reductions were realized during the entirety
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) a duly completed certificate signed
by a Responsible Officer of the Borrower shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02(a), certifying that (x) such cost savings and
operating expense reductions are reasonably expected and factually supportable
in the good faith judgment of the Borrower and (y) such actions are to be taken
within 12 months after the consummation of the acquisition, Disposition,
restructuring or the implementation of an initiative, which is expected to
result in such cost savings and expense reductions, (B) no cost savings or
operating expense reductions shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) the aggregate amount of cost savings and operating expense reductions (other
than in respect of Dispositions) added back pursuant to this clause (vii) in any
period of four consecutive fiscal quarters shall not exceed (1) with respect to
any individual acquisition, 10.0% of the Consolidated EBITDA attributable to
such acquired entity or assets for such period of four consecutive fiscal
quarters and (2) with respect to  all initiatives under this clause (vii), 10.0%
of Consolidated EBITDA (prior to giving effect to the add back of any items
described in this clause (vii)) in the aggregate for any period of four
consecutive fiscal quarters and (D) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this
clause (vii) to the extent occurring more than four full fiscal quarters after
the specified action taken or committed to be taken in order to realize such
projected cost savings and operating expense reductions;

 

(viii)                                     any net loss from disposed, abandoned
or discontinued operations and product lines;

 

(ix)                                   non-cash expenses, charges and losses
(including impairment charges or asset write-offs, losses from investments
recorded using the equity method and stock-based awards compensation expense),
in each case other than any non-cash charge representing amortization of a
prepaid cash item that was paid and not expensed in a prior period; provided
that if any non-cash charges referred to in this clause (ix) represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid;

 

(x)                                  any losses, and all fees, expenses and
charges, attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person in each case other than in the ordinary
course of business, as determined in good faith by the Borrower;

 

(xi)                                   cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back;

 

11

--------------------------------------------------------------------------------


 

(xii)                                      the tax effect of any items excluded
from the calculation of Consolidated Net Income pursuant to clauses (a), (m),
(n) and (o) of the definition thereof;

 

(xiii)                                     [Reserved]; and

 

(xiv)                                    any (A) one-time non-cash compensation
charges, (B) the costs and expenses related to employment of terminated
employees, or (C) costs or expenses realized in connection with or resulting
from stock appreciation or similar rights, stock options or other rights
existing on the Amendment and Restatement Effective Date of officers, directors
and employees, in each case of the Borrower or any of its Restricted
Subsidiaries;

 

less

 

(b)                                 without duplication and to the extent
included in arriving at such Consolidated Net Income, (i) non-cash gains
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period), (ii) any net gain from disposed, abandoned or discontinued
operations and (iii) any net after-tax effect of gains attributable to asset
dispositions or the sale or other disposition of any Equity Interests of any
Person in each case other than in the ordinary course of business, as determined
in good faith by the Borrower;

 

provided that:

 

(A)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA (x) currency
translation gains and losses due solely to fluctuations in currency values and
the related tax effects (including the net loss or gain (i) resulting from Swap
Contracts for currency exchange risk and (ii) resulting from intercompany
indebtedness) and (y) gains or losses on Swap Contracts;

 

(B)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of Financial Accounting
Standards Accounting Codification No. 815 — Derivatives and Hedging and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations;

 

(C)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments; and

 

(D)                               there shall be excluded in determining
Consolidated EBITDA for any period any after-tax effect of non-recurring items
(including gains or losses and all fees and expenses relating thereto) relating
to curtailments or modifications to pension and post-retirement employee benefit
plans for such period.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under interest rate Swap Contracts, (ii) any dividends or
distributions in respect of Disqualified Equity Interests and (iii) any cash
payments made during such period in respect of obligations referred to in
clause (b) below relating to Funded Debt that were amortized or accrued in a
previous period, but excluding, however, (a) amortization of deferred financing
costs and any other amounts of non-cash interest, (b) the accretion or accrual
of discounted liabilities during such period, (c) non-cash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments pursuant to Financial
Accounting

 

12

--------------------------------------------------------------------------------


 

Standards Accounting Codification No. 815 — Derivatives and Hedging and
International Accounting Standard No. 39, (d)  all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (e) annual agency fees paid to the
Administrative Agent and (f) costs associated with obtaining interest rate Swap
Contracts.

 

“Consolidated Net Income” means, for any period, the net income
(loss) attributable to the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, provided,
however, that, without duplication,

 

(a)                                 any after-tax effect of extraordinary,
non-recurring, non-operating or unusual gains, losses, income or expenses
(including all fees and expenses relating thereto) (including costs and expenses
relating to the Transactions), severance, relocation costs, consolidation and
closing costs, integration and facilities opening costs, business optimization
costs, transition costs, restructuring costs, signing, retention or completion
bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

 

(b)                                 the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period, whether effected through a cumulative
effect adjustment or a retroactive application, in each case in accordance with
GAAP, shall be excluded;

 

(c)                                  any fees and expenses (excluding, for the
avoidance of doubt, principal or interest payments) incurred during such period,
or any amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transactions consummated prior
to the Amendment and Restatement Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful shall be excluded;

 

(d)                                 accruals and reserves that are established
or adjusted as a result of the Transactions in accordance with GAAP shall be
excluded;

 

(e)                                  the net income (loss) for such period of
any Person that is not a Subsidiary of the Borrower, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent subsequently
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period;

 

(f)                                   any impairment charge, goodwill write-off
or asset write-off, including impairment charges or asset write-offs related to
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded;

 

(g)                                  any non-cash compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs, and any cash charges or expenses associated with
the Specified Dividend, shall be excluded;

 

(h)                                 any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any

 

13

--------------------------------------------------------------------------------


 

amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded;

 

(i)                                     to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded;

 

(j)                                    (i) the non-cash portion of
“straight-line” rent expense shall be excluded and (ii) the cash portion of
“straight-line” rent expense which exceeds the amount expensed in respect of
such rent expense shall be included;

 

(k)                                 non-cash charges for deferred tax asset
valuation allowances shall be excluded;

 

(l)                                     the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the Borrower or any of its Restricted
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.09);

 

(m)                             any net after-tax effect of income or loss from
disposed, abandoned or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations shall be excluded;

 

(n)                                 any net after-tax effect of gains or losses
(including all fees and expenses relating thereto) attributable to business
dispositions or asset dispositions or the sale or other disposition of any
Equity Interest of any Person other than in the ordinary course of business, as
determined in good faith by the Borrower, shall be excluded;

 

(o)                                 any net after-tax income (loss) from the
early extinguishment of (i) Indebtedness, (ii) Swap Contracts or (iii) other
derivative instruments shall be excluded;

 

(p)                                 an amount equal to the amount of tax
distributions actually made to holders of Equity Interests of any Person or any
parent company of such Person in respect of such period in accordance with
Section 7.06(l)(ii) shall be excluded as though such amounts had been paid as
income taxes directly by such Person for such period;

 

(q)                                 any charges resulting from the application
of Accounting Standards Codification Topic 805 “Business Combinations,”
Accounting Standards Codification Topic 350 “Intangibles—Goodwill and Other,”
Accounting Standards Codification Topic 360-10-35-15 “Impairment or Disposal of
Long-Lived Assets,” Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall— Recognition” or Accounting
Standards Codification Topic 820 “Fair Value Measurements and Disclosures” shall
be excluded;

 

(r)                                    any charges resulting from the Nelson
Matter or the Windmill Matter shall be excluded;

 

(s)                                   non-cash interest expense resulting from
the application of Accounting Standards Codification Topic 470-20 “Debt—Debt
with Conversion Options— Recognition” shall be excluded; and

 

(t)                                    the following items shall be excluded:

 

14

--------------------------------------------------------------------------------


 

(i)                                     any net unrealized gain or loss (after
any offset) resulting in such period from Hedging Obligations and the
application of Accounting Standards Codification Topic 815 “Derivatives and
Hedging”; and

 

(ii)                                  any net unrealized gain or loss (after any
offset) resulting in such period from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk).

 

For the avoidance of doubt, revenue will be accounted for on a GAAP basis and
the recognition of any deferred revenue will be included in Consolidated Net
Income in the same period as recognized for GAAP.

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in component
amounts required or permitted by GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, post-employment benefits, deferred revenue and debt line items
thereof) and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries), as a
result of any Permitted Acquisition or the amortization or write-off of any
amounts thereof.

 

Solely for purposes of calculating Consolidated EBITDA, Consolidated Net Income
shall be calculated without deducting the income attributable to the minority
equity interests of third parties in any non-wholly-owned Restricted Subsidiary
except to the extent of dividends declared or paid in respect of such period or
any prior period on the shares of Equity Interests of such Restricted Subsidiary
held by such third parties.

 

“Consolidated Senior Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date (consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments but (w) excluding any Junior Financing, (x) excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with any Permitted Acquisition, (y) any
Indebtedness that is issued at a discount to its initial principal amount shall
be calculated based on the entire principal amount thereof and (z) excluding
Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder) in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP.

 

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Senior Debt that is secured by a Lien on any assets of the Borrower
or any of its Restricted Subsidiaries.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date (consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition, (y) any Indebtedness that is issued at a
discount to its initial principal amount shall be calculated based on the entire
principal amount thereof and (z) excluding Indebtedness in respect of letters of
credit (including Letters of Credit), except to the extent of unreimbursed
amounts thereunder) in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and non-current or (b) the effects of purchase accounting.

 

15

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control,” “Controlled” and “Controlling” have the respective meanings set forth
in the definition of “Affiliate.”

 

“Credit Agreement Supplement” means a supplement to this Agreement,
substantially in the form attached as Exhibit L, pursuant to which a Restricted
Subsidiary shall become a party hereto and assume the obligations hereunder,
including under the Guaranty.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Increase Amount” means an additional principal amount of Indebtedness so
long as at the incurrence time of such Indebtedness, the Total Leverage Ratio
shall be less than or equal to 3.25 to 1.00 determined on a Pro Forma Basis.

 

“Cumulative Credit” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $25,000,000, plus

 

(b)                                 50.0% of the Consolidated Net Income of the
Borrower and the Restricted Subsidiaries for the period (taken as one accounting
period) beginning on April 1, 2014 to the end of the Borrower’s most recently
ended fiscal quarter for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), or, in the case such Consolidated
Net Income for such period is a deficit, minus 100.0% of such deficit, plus

 

(c)                                  the Equity Credit at such time; plus

 

(d)                                 without duplication of any amounts that
otherwise increased the amount available for Investments pursuant to
Section 7.02, 100% of the aggregate amount received by Holdings, the Borrower or
any of its Restricted Subsidiaries in cash and Cash Equivalents after the
Amendment and Restatement Effective Date and prior to such time from:

 

(i)                                  the sale (other than to Holdings, the
Borrower or any such Restricted Subsidiary) of any Equity Interests of an
Unrestricted Subsidiary or any minority Investments, or

 

(ii)                                     any dividend or other distribution by
an Unrestricted Subsidiary or received in respect of any minority Investments,
or

 

(iii)                                    any interest, returns of principal,
repayments and similar payments by such Unrestricted Subsidiary or received in
respect of any minority Investments, plus

 

(e)                                  in the event any Unrestricted Subsidiary
has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, the fair market
value of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent such Investments correspond to the designation of a Subsidiary as
an Unrestricted Subsidiary pursuant to Section 6.14 and were originally made
using the Cumulative Credit pursuant to Section 7.02(k)(y) after the Amendment
and Restatement Effective Date and prior to such time, plus

 

(f)                                   an amount equal to the net reduction in
Investments made pursuant to Section 7.02(k)(y) in respect of any returns in
cash and Cash Equivalents (including dividends, interest, distributions, returns

 

16

--------------------------------------------------------------------------------


 

of principal, profits on sale, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary from such Investments
after the Amendment and Restatement Effective Date and prior to such time, minus

 

(g)                                  any amount of the Cumulative Credit used to
make Investments pursuant to Section 7.02(k)(y) after the Amendment and
Restatement Effective Date and prior to such time, minus

 

(h)                                 any amount of the Cumulative Credit used to
make Restricted Payments pursuant to Section 7.06(f) after the Amendment and
Restatement Effective Date and prior to such time, minus

 

(i)                                     any amount of the Cumulative Credit used
to make payments or distributions in respect of Junior Financings or Senior
Notes pursuant to Section 7.12(a)(iv) after the Amendment and Restatement
Effective Date and prior to such time.

 

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, Pension Plan assets,
deferred bank fees and derivative financial instruments).

 

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) accruals for current
or deferred Taxes based on income or profits, (d) accruals of any costs or
expenses related to restructuring reserves, (e) deferred revenue, (f) Pension
Plan liabilities and (g) any Revolving Credit Exposure or Revolving Credit
Loans.

 

“Debt Fund Affiliate” means an Affiliate of one or more of the Investors (other
than a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Investors do not, directly
or indirectly, possess the power to direct the investment policies of such
entity.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of L/C Obligations or Swing Line
Loans, within three (3) Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of the failure of one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable

 

17

--------------------------------------------------------------------------------


 

default, shall be specifically identified in such writing) to be satisfied,
(b) has notified the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on the failure of a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) to be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Delayed Draw Commitment Termination Date” means the earliest of (i) the first
anniversary of the Amendment and Restatement Effective Date, (ii) the Delayed
Draw Funding Date and (iii) with respect to any Delayed Draw Term Loan
Commitments that are terminated, the termination of the Delayed Draw Term Loan
Commitment pursuant to Section 2.06.

 

“Delayed Draw Funding Date” means the date on which the Delayed Draw Term Loan
is funded hereunder, which shall in no event be later than the Delayed Draw
Commitment Termination Date.

 

“Delayed Draw Term Loan” means the term loans made pursuant to
Section 2.01(a)(ii).

 

“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make a Delayed Draw Term Loan to the Borrower pursuant to Section 2.01(a)(ii) in
an aggregate amount not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.01A under the caption “Delayed Draw Term Loan Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of the Delayed Draw Term
Loan Commitments as of the Amendment and Restatement Effective Date is
$200,000,000.

 

“Delayed Draw Ticking Fee” shall have the meaning assigned to such term in
Section 2.09(c).

 

“Designation Date” has the meaning set forth in Section 6.14.

 

“Discount Range” has the meaning set forth in Section 2.05(c)(ii).

 

“Discounted Prepayment Option Notice” has the meaning set forth in
Section 2.05(c)(ii).

 

“Discounted Voluntary Prepayment” has the meaning set forth in
Section 2.05(c)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning set forth in
Section 2.05(c)(v).

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the

 

18

--------------------------------------------------------------------------------


 

prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Maturity
Date of the Term A Loans (or if any Extended Term Loans or later maturing
Incremental Term Loans are outstanding, the last Maturity Date applicable
thereto); provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees of Holdings (or any direct or indirect parent
thereof), the Borrower or its Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
the Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) prior to such date shall be deemed to be
Disqualified Equity Interests.

 

“Documentation Agent” means each of RBS Citizens, N.A., Regions Bank, N.A., and
U.S. Bank National Association, each in its respective capacity as a
co-documentation agent under this Agreement, and “Documentation Agents” means
all of them, collectively.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein), (A) if denominated in Dollars, the amount thereof and
(B) if denominated in an Available Currency other than Dollars, the equivalent
amount thereof converted to Dollars as determined by the Administrative Agent or
the applicable L/C Issuer, at the applicable time of determination on the basis
of the Spot Rate for the purchase of Dollars with such other currency.

 

“Domestic Loan Party” means any Loan Party that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any assignee of any rights or obligations under this
Agreement by a Lender pursuant to an assignment made in accordance with
Section 10.07(b) and, in the case of any Affiliated Lender, Section 10.07(k) or,
in the case of any Purchasing Company Party, Section 2.05(c); provided, however,
that in no event shall a natural person constitute an Eligible Assignee.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other applicable Law.

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is sponsored or contributed to by, or maintained
for the employees of, any Loan Party or any ERISA Affiliate or (b) any Pension
Plan or Multiemployer Plan.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

19

--------------------------------------------------------------------------------


 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, soil, land surface, subsurface strata, and natural resources
such as wetlands, flora and fauna.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, binding interpretations and orders of Governmental
Authorities, relating to the protection of human health or safety or the
Environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, transportation,
handling, reporting, Release or threat of Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Credit” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 the cumulative amount of cash and Cash
Equivalent proceeds from (i) the sale of Equity Interests of Holdings or of any
direct or indirect parent of Holdings after the Amendment and Restatement
Effective Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as equity to the capital of
Holdings (other than Disqualified Equity Interests of Holdings) and (ii) the
Equity Interests of Holdings (or of Holdings or of any direct or indirect parent
of Holdings) (other than Disqualified Equity Interests of Holdings) issued upon
conversion of Indebtedness incurred after the Amendment and Restatement
Effective Date of Holdings, the Borrower or any of its Restricted Subsidiaries
owed to a Person other than a Loan Party or a Restricted Subsidiary of the
Borrower, in the case of each of subclause (i) and subclause (ii), not
previously applied for a purpose (including a Specified Equity Contribution)
other than use in the Cumulative Credit; plus

 

(b)                                 100% of the aggregate amount of
contributions to the capital of Holdings (other than from a Restricted
Subsidiary of the Borrower or Disqualified Equity Interests of Holdings)
received in cash and Cash Equivalents after the Amendment and Restatement
Effective Date other than from a Specified Equity Contribution.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of
Section 412 of the Code) or Section 4001(a)(14) of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial

 

20

--------------------------------------------------------------------------------


 

withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan; (e) the
occurrence of an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan, or the failure to make a required
contribution to a Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code,
whether or not waived; (g) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in a material liability to a Loan Party or any Restricted
Subsidiary; (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Restricted Subsidiary or any ERISA Affiliate; or (i) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to LIBOR, at approximately 11:00 a.m., London time determined two
London Banking Days prior to such date for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” means (a) to the extent the Borrower so elects, any
Subsidiary that does not have total assets or annual revenues in excess of
$2,500,000 individually or $10,000,000 in the aggregate with all other
Subsidiaries excluded via this clause (a), (b) any Subsidiary that is not a
wholly-owned Subsidiary of the Borrower or a Guarantor, (c) any acquired
Subsidiary that is prohibited by applicable Law or Contractual Obligations that
are in existence at the time of acquisition of such Subsidiary and not entered
into in contemplation thereof from guaranteeing the Obligations or if
guaranteeing the Obligations of such a Subsidiary would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval license or authorization has been obtained), (d) any
Unrestricted Subsidiaries, (e) any Foreign Subsidiary of Holdings or the
Borrower (i) that is a CFC or (ii) that, for U.S. federal income tax purposes,
is classified as a partnership or as an entity this is “disregarded as an entity
separate from its owner” (within the meaning of U.S. Treasury Regulations
section 301.7701-3) and that has no material assets other than other than Equity
Interests of one or more Foreign Subsidiaries that are CFCs, (f) any Foreign
Subsidiary not described in clause (e), with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (g) any CFC
Holdco, (h) any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary
of Holdings or the Borrower that is a CFC and (i) P.S.I. Holdings, Inc.;
provided that (i) no Subsidiary that guarantees the Senior Notes shall be deemed
to be an Excluded

 

21

--------------------------------------------------------------------------------


 

Subsidiary at any time any such guarantee is in effect and (ii) no Subsidiary of
Holdings that is a direct or indirect parent of the Borrower shall be deemed to
be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of April 5,
2012 (as amended, restated, supplemented, or modified from time to time prior to
the Amendment and Restatement Effective Date), among the Borrower, Holdings, the
guarantors from time to time party thereto, Bank of America, N.A., as
administrative agent, the lenders from time to time party thereto, J.P. Morgan
Securities LLC and RBC Capital Markets, as co-syndication agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC and RBC Capital
Markets, as joint lead arrangers and joint bookrunners, and RBS Citizens, N.A.
and U.S. Bank National Association, as co-documentation agents.

 

“Existing Letters of Credit” means those Letters of Credit issued and
outstanding as of the Closing Date and set forth on Schedule 1.01B to the
Existing Credit Agreement and reasonably acceptable to the Administrative Agent
and the applicable L/C Issuer.

 

“Extended Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.16(a)(ii).

 

“Extended Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders to the Borrower pursuant to Section 2.16.

 

“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.16, to make Extended Term Loans to Borrower.

 

“Extended Term Loans” shall have the meaning given to such term in
Section 2.16(a)(iii).

 

“Extending Revolving Credit Lender” shall have the meaning given to such term in
Section 2.16(a)(ii).

 

“Extending Term Lender” shall have the meaning given to such term in
Section 2.16(a)(iii).

 

“Extension” shall have the meaning given to such term in Section 2.16(a).

 

“Extension Amendment” means any amendment entered into pursuant to
Section 2.16(c).

 

“Extension Offer” shall have the meaning given to such term in Section 2.16(a).

 

“Facility” means the Term A Loans (including, from and after the Delayed Draw
Funding Date, the Delayed Draw Term Loans), the Revolving Credit Facility,
Extended Revolving Credit Commitments, Extended Term Loans, a given Class of
Incremental Term Loans or a given Class of Incremental Revolving Credit
Commitments, as the context may require.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury regulations or
official interpretations thereof by any Governmental Authority (including a
court).

 

22

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means, collectively, (i) the Fee Letter, dated as of March 26,
2014, among Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and the Borrower, (ii) the Fee Letter, dated as of April 1, 2014, among J.P.
Morgan Securities LLC, JPMorgan Chase Bank, N.A. and the Borrower and (iii) the
Fee Letter, dated as of April 1, 2014, between Royal Bank of Canada and the
Borrower.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Collateral Documents” means, collectively, each of the pledge
agreements or other similar agreements (if any) delivered to the Administrative
Agent pursuant to Section 4.01 (if any) of the Existing Credit Agreement,
Section 6.11 or Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case, in
respect of any Equity Interests of a Foreign Subsidiary required to be pledged
pursuant to the Collateral and Guarantee Requirement. As of the Amendment and
Restatement Effective Date, there are no Foreign Collateral Documents.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, a Loan Party or
any Restricted Subsidiary with respect to employees employed outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

23

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Government Obligations” means direct non-callable and non-redeemable
obligations (in each case, with respect to the issuer thereof) of any member
state of the European Union or of the United States of America (including, in
each case, any agency or instrumentality thereof), as the case may be, the
payment of which is secured by the full faith and credit of the applicable
member state or of the United States of America, as the case may be.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning set forth in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means (a) Holdings, (b) each Restricted Subsidiary of Holdings that
is not an Excluded Subsidiary and (c) any other Subsidiary that, at the option
of the Borrower, issues a Guarantee of the Obligations on or after the Closing
Date.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means any substances, materials, chemicals, wastes,
pollutants, contaminants or compounds in any form, including, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, radioactive materials, toxic mold or infectious or medical wastes,
regulated by, or which can give rise to liability under, any Environmental Law.

 

24

--------------------------------------------------------------------------------


 

“Health Care Receivable” means a receivable where the payor is the United States
of America, a state, county or municipality, or any agency or instrumentality
thereof which is obligated to make payment with respect to Medicare, Medicaid or
any agency or other receivables representing amounts owing under any other
program established by federal, state, county, municipal or other local law
which requires that payments for healthcare services to be made to the provider
of such services in order to comply with any applicable “anti-assignment”
provisions, provider agreement or federal, state, county, municipal or other
local law, rule or regulation.

 

“Hedge Bank” means any Person that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Swap Contract permitted under Article VII in its capacity as a party thereto and
that (other than in the case of the Administrative Agent) is designated a “Hedge
Bank” with respect to such Secured Hedge Agreement in a writing from the
Borrower to the Administrative Agent, and (other than the Administrative Agent
or a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it
(i) appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

 

“Increased Amount Date” has the meaning set forth in Section 2.14(a).

 

“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Credit Lenders entered into pursuant to Section 2.14.

 

“Incremental Amount” means, at any time, the excess, if any, of (a) $175,000,000
over (b) the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments established prior to such time pursuant
to Section 2.14.

 

“Incremental Revolving Credit Commitment” means any increased or incremental
Revolving Credit Commitment provided pursuant to Section 2.14.

 

“Incremental Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or an outstanding Revolving Credit Loan as a result of an Incremental
Revolving Credit Commitment.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.14, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means Terms Loans made by one or more Lenders to the
Borrower pursuant to Section 2.14.  Incremental Term Loans may be made in the
form of additional Term A Loans or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Amendment, Other Term Loans.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

25

--------------------------------------------------------------------------------


 

(b)           reimbursement obligations in respect of all outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
non-contingent liability on the balance sheet of such Person in accordance with
GAAP and (iii) liabilities and expenses accrued in the ordinary course);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)           to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing,

 

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Person’s liability for such Indebtedness is otherwise
limited and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Debt, and (B) in the case of the Borrower and
its Restricted Subsidiaries, exclude all intercompany Indebtedness among the
Borrower and its Restricted Subsidiaries having a term not exceeding 364 days
(inclusive of any rollover terms) and made in the ordinary course of business,
leases (other than Capitalized Leases) entered into in the ordinary course of
business, deferred or prepaid revenue, purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, all
Taxes other than (i) any Taxes imposed on or measured by its net income, however
denominated, and any franchise (and similar) Taxes, imposed on it, in each case
by a jurisdiction as a result of such recipient being organized under the laws
of, or having its principal office or applicable lending office in, such
jurisdiction, or as a result of any other present or former connection between
such recipient and such jurisdiction other than any connections arising solely
from executing, delivering, being a party to, receiving or perfecting a security
interest under, performing its obligations under, receiving payments under,
engaging in any other transaction pursuant to, or enforcing, any Loan Documents,
(ii) any branch profits tax under Section 884(a) of the Code, or any similar
tax, imposed by any jurisdiction described in clause (i), (iii) any Taxes
attributable to the failure of a Lender to comply with Section 3.01(d), (iv) in
the case of a Non-U.S. Lender, any U.S. federal withholding Tax that is not
imposed solely as a result of a Change in Tax Law occurring after such Non-U.S.
Lender became a party to this Agreement (other than an assignee pursuant to a
request by the Borrower under Section 3.07(a)), except (i) to the extent such

 

26

--------------------------------------------------------------------------------


 

Non-U.S. Lender’s assignor, if any, was entitled, immediately prior to the
assignment to such Non-U.S. Lender, to receive additional amounts with respect
to such withholding Tax pursuant to Section 3.01, or (ii) where such Non-U.S.
Lender changes its applicable lending office or takes any other action after the
occurrence of such Change in Tax Law, to the extent that additional amounts
payable (if any) to such Non-U.S. Lender in respect of such withholding Tax
after such change in applicable lending office or such other action do not
exceed the additional amounts (if any) payable to such Non U.S.-Lender solely as
a result of such Change in Tax Law, and (v) any United States federal
withholding taxes imposed under FATCA.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Senior Notes” has the meaning set forth in clause (i) of the definition
of “Senior Notes.”

 

“Intellectual Property Security Agreement” means any patent, trademark or
copyright security agreement (in form and substance reasonably acceptable to the
Administrative Agent) that the Loan Parties shall enter into with the
Administrative Agent for the benefit of the Secured Parties.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and any Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and
December beginning with the first full fiscal quarter following the Amendment
and Restatement Effective Date and any Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurodollar Rate Loan,
twelve months, as selected by the Borrower in its Committed Loan Notice;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the applicable Maturity
Date.

 

Notwithstanding the foregoing, the initial Interest Period for Delayed Draw Term
Loans will end on the last day of the Interest Period in effect for the Term A
Loans outstanding on the Delayed Draw Funding Date, and if the outstanding Term
A Loans have more than one Interest Period in effect, the initial Interest
Periods for the Delayed Draw Term Loans will end on the last day of such
Interest Periods in effect (divided among such Interest Periods on a ratable
basis).

 

27

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings, the
Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness among Holdings, the Borrower and its Restricted Subsidiaries having
a term not exceeding 364 days (inclusive of any rollover or extension of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any returns or distributions received by such Person with respect
thereto.

 

“Investors” means Onex Corporation and its Affiliates and any investment funds
advised or managed by any of the foregoing (other than any portfolio operating
companies of Onex Corporation or its Affiliates) and any investment funds that
have granted to the foregoing control in respect of their investment in Holdings
or its Subsidiaries and members of management that are direct or indirect
investors in Holdings or its Subsidiaries.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Joint Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and RBC Capital Markets(3), each in its respective
capacity as a bookrunner under this Agreement, and “Joint Bookrunners” means all
of them, collectively.

 

“Joint Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and RBC Capital Markets(4), each in its respective
capacity as a lead arranger under this Agreement, and “Joint Lead Arrangers”
means all of them, collectively.

 

“Junior Financing” means any Indebtedness of any Loan Party or any Subsidiary
the payment of which is subordinated to payment of the obligations under the
Loan Documents pursuant to a subordination agreement (including subordination
terms embedded in the agreement, indenture or instrument evidencing such
Indebtedness)  in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that Junior Financing shall not include
any Indebtedness set forth in Section 7.03(d) or (x).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement (in form
and substance reasonably satisfactory to the Administrative Agent) between the
Administrative Agent and one or more collateral agents or representatives for
the holders or lenders of any Indebtedness that is permitted to be secured on a
junior basis with the Obligations.

 

--------------------------------------------------------------------------------

(3)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

(4)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

28

--------------------------------------------------------------------------------


 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans or any Incremental Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, the renewal or increase of the
amount thereof or the amendment thereof.

 

“L/C Issuer” means, with respect to the Existing Letters of Credit, JPMorgan
Chase Bank, N.A., acting through one of its affiliates or branches, and with
respect to any other Letter of Credit, Bank of America and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder as
well as any Person that becomes a “Lender” hereunder pursuant to Sections 2.14
and 10.07(b), each of which is referred to herein as a “Lender.”

 

“Lender Participation Notice” has the meaning set forth in Section 2.05(c)(iii).

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the applicable Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

29

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $130,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, Extended Term Loan or Extended Revolving
Credit Loan).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Fee Letters, (v) any Incremental
Amendment or Extension Amendment and (vi) each Letter of Credit Application.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, and their
permitted successors and assigns.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, results of operations or condition (financial or otherwise)
of Holdings and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their obligations under any Loan Document,
(c) the legality, validity, binding effect or enforceability against a Loan
Party of a material Loan Document to which it is a party or (d) the rights,
remedies and benefits available to, or conferred upon, the Administrative Agent
or any Secured Party, taken as a whole, under any Loan Document.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than ten percent (10%) of
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of Total Assets as of such date; provided that if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Foreign
Subsidiaries that are not Material Foreign Subsidiaries exceeds twenty percent
(20%) of Consolidated EBITDA for any such period or twenty percent (20%) of
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Foreign Subsidiaries as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.

 

“Material Non-Public Information” means, with respect to Holdings or any of its
Subsidiaries, information that (a) has not been disclosed to the Lenders (other
than Lenders that do not wish to receive Material Non-Public Information with
respect to Holdings, any of its Subsidiaries or Affiliates) or has not otherwise
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment or
assignment pursuant to Section 10.07(k), as applicable, or (ii) to the market
price of the Term A Loans (including, after the Delayed Draw Funding Date, the
Delayed Draw Term Loans).

 

30

--------------------------------------------------------------------------------


 

“Material Real Property” means any Real Property owned by any Loan Party (other
than owned Real Property with a net book value of less than $3,000,000).  For
the avoidance of doubt, any Mortgaged Property existing prior to the Amendment
and Restatement Effective Date that does not constitute a Material Real Property
on the Amendment and Restatement Effective Date shall be released from its
Mortgage.

 

“Maturity Date” means (i) with respect to the Term A Loans (including, after the
Delayed Draw Funding Date, the Delayed Draw Term Loans), the fifth anniversary
of the Amendment and Restatement Effective Date; (ii) with respect to the
Revolving Credit Facility, the fifth anniversary of the Amendment and
Restatement Effective Date; (iii) with respect to any tranche of Extended Term
Loans or Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Amendment and (iv) with respect to any
Incremental Term Loans or Incremental Revolving Credit Commitments, the final
maturity date as specified in the applicable Incremental Amendment; provided
that, in each case, if such day is not a Business Day, the Maturity Date shall
be the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1396 ET
SEQ.) and any successor or similar statutes, as in effect from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Amendments” means amendments to the Mortgages securing the obligations
of the Loan Parties under the Existing Credit Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), date down endorsements, evidence of zoning compliance,
property insurance, opinions of counsel, ALTA surveys, appraisals,
“Life-of-Loan” Federal Emergency Management Agency Standard flood hazard
determinations (together with notices about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto and evidence of flood hazard insurance), mortgage tax
affidavits and declarations and other similar information and related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

 

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or with respect to
which any Loan Party or any ERISA Affiliate may incur any liability.

 

“Nelson Matter” means the lawsuit filed in California State Court styled Gloria
Nelson, et al. v. Res-Care, Inc. et al., and related matters arising out of the
same course of conduct that is the subject of the aforementioned action.

 

31

--------------------------------------------------------------------------------


 

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

 

“Net Proceeds” means:

 

(a)           100% of the cash proceeds actually received by the Borrower or any
of its Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) any amount
required to repay (x) Indebtedness (other than pursuant to the Loan Documents)
that is secured by a Lien on the assets disposed of and which ranks prior to the
Lien securing the Obligations or (y) Indebtedness or other obligations of any
Subsidiary that is disposed of in such transaction, (iii) in the case of any
Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to non-controlling interests or not available for
distribution to or for the account of the Borrower or a wholly-owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) related to any of the applicable assets and (y) retained by the Borrower or
any of its Restricted Subsidiaries including, without limitation, Pension Plan
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that (A) if no Default exists, the Borrower and its
Restricted Subsidiaries may reinvest any portion of such proceeds in assets
useful for its business within 12 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 12-month period but within such 12-month period are contractually committed
to be used, then upon the termination of such contract or if such Net Proceeds
are not so used within 18 months of initial receipt, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso; it being understood that such proceeds
shall constitute Net Proceeds notwithstanding any investment notice if there is
a Specified Default at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no Specified Default was continuing) and (B) solely in respect of the
proceeds of Dispositions, at any time during the period following a Disposition
and prior to the prepayment date, if, on a Pro Forma Basis after giving effect
to such Disposition and the application of the proceeds thereof, the Total
Leverage Ratio is less than 2.50 to 1.00, up to $50,000,000 of such proceeds in
the aggregate shall not constitute Net Proceeds; provided, further, that no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless (x) such proceeds shall exceed $10,000,000
or (y) the aggregate net proceeds exceeds $25,000,000 in any fiscal year (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds under this clause (a)); and

 

(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any of its Restricted Subsidiaries of any Indebtedness, net of
all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Restricted
Subsidiaries shall be disregarded.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

32

--------------------------------------------------------------------------------


 

“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Company Party.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Non-U.S. Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Not Otherwise Applied” means, with reference to any amount of net cash
proceeds, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of the Borrower or any of its Restricted Subsidiaries arising
under Cash Management Obligations or any Secured Hedge Agreement; provided that
(a) obligations of the Borrower or any of its Restricted Subsidiaries under any
Secured Hedge Agreement or Cash Management Obligations shall be secured and
guaranteed pursuant to the Collateral Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or any Cash Management Obligations.  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party; provided that the
Obligations shall exclude any Excluded Swap Obligations.

 

“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).

 

“OID” has the meaning set forth in Section 2.14(b).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the memorandum and
articles of association (if applicable); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Other Term Loans” has the meaning set forth in Section 2.14(a).

 

33

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding Dollar
Amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (b) with respect to any amount denominated
in any Available Currency other than Dollars, the rate of interest per annum at
which overnight deposits in such Available Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Administrative Agent in
the applicable offshore interbank market for such Available Currency to major
banks in such interbank market.

 

“Participant” has the meaning set forth in Section 10.07(e).

 

“Participant Register” has the meaning set forth in Section 10.07(e).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate” means the Perfection Certificate dated as of the
Amendment and Restatement Effective Date executed by each of the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of any Loan Party or any ERISA
Affiliate or with respect to which any Loan Party or any ERISA Affiliate may
incur any liability.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(h).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon (including any make-whole premium or
prepayment penalty that may be payable in connection therewith) plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) such modification, refinancing, refunding, renewal,
replacement, exchange or extension has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, (c) at the time thereof, no Event of Default shall have occurred
and be continuing, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is subordinated
in right of payment to the Obligations, such modification, refinancing,
refunding, renewal, replacement, exchange or extension is subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, (e) the terms
and conditions (including, if

 

34

--------------------------------------------------------------------------------


 

applicable, as to collateral, but excluding interest rate, fees and other
pricing terms) of any such modified, refinanced, refunded, renewed, exchanged or
extended Indebtedness are not materially less favorable to the Lenders, taken as
whole, than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, exchanged or extended (in the case of the
Lenders, as reasonably determined by the Administrative Agent) (it being
understood that the modification, refinancing, refunding, renewal, replacement,
exchange or extension of any Indebtedness with Indebtedness that has a junior
lien on collateral relative to the Indebtedness so modified, refinanced,
refunded, renewed, replaced, exchanged or extended or is otherwise unsecured
(all other terms being the same) is not materially less favorable to the
Lenders) or are on market terms and (f) such modification, refinancing,
refunding, renewal, replacement, exchange or extension is incurred by the Person
who is the obligor or guarantor of the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended; provided, further, that,
notwithstanding anything to the contrary above, the modification, refinancing,
refunding, renewal, replacement, exchange or extension of Junior Financings,
unsecured Indebtedness or Senior Notes with the proceeds of any Incremental Term
Loan shall constitute a “Permitted Refinancing” so long as the Senior Secured
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such modification,
refinancing, refunding, renewal, replacement, exchange or extension had been
made on the last day of such four quarter period, is less than or equal to
3.75:1.00.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning set forth in Section 6.01.

 

“Post-Closing Collateral Date” means the date that is 60 days following the
Amendment and Restatement Effective Date, or such longer period as the
Administrative Agent may agree in writing in its sole discretion in accordance
with Section 6.11.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Pre-Expansion European Union” means the European Union as of January 1, 2004,
including the countries of Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden and
the United Kingdom, but not including any country which became or becomes a
member of the European Union after January 1, 2004.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Principal Amortization Date” has the meaning set forth in Section 2.07(a).

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.

 

“Pro Forma Compliance” means, with respect to any covenant set forth in Section
7.10(a) and (b), compliance on a Pro Forma Basis with such covenant in
accordance with Section 1.09.

 

“Pro Rata Share” means, (x) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitments
of such Revolving Credit Lender under the applicable Facility or Facilities at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities and (y) (A) with respect
to each Term Lender (other than with respect to Delayed Draw Term Lenders), (i)
prior to the Amendment and Restatement Effective Date, a fraction (expressed as
a percentage, carried out to the ninth decimal

 

35

--------------------------------------------------------------------------------


 

place), the numerator of which is the amount of the Term Commitments of such
Term Lender at such time and the denominator of which is the amount of the
aggregate Term Commitments at such time and (ii) thereafter, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Loans of such Term Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the aggregate principal amount of Term Loans outstanding under the
applicable Facility or Facilities and (B) with respect to each Term Lender that
has a Delayed Draw Term Loan Commitment, (i) prior to the Delayed Draw Funding
Date, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Delayed Draw Term Loan
Commitments of such Term Lender at such time and the denominator of which is the
amount of the aggregate Delayed Draw Term Loan Commitments at such time and (ii)
thereafter, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Term Loans of such
Term Lender under the applicable Facility or Facilities at such time and the
denominator of which is the amount of the aggregate principal amount of Term
Loans outstanding under the applicable Facility or Facilities; provided that in
the case of Section 2.15 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean such percentage of the Aggregate Commitments under the applicable
Facility or Facilities (disregarding any Defaulting Lender’s Commitments);
provided, further, that if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
2.05(c)(ii).

 

“Public Lender” has the meaning set forth in Section 6.01.

 

“Purchase Price” means the total consideration payable in connection with any
acquisition, including, without limitation, any portion of the consideration
payable in cash, all Indebtedness, liabilities and contingent obligations
incurred or assumed in connection with such acquisition and all consulting fees
or fees for a covenant not to compete, including without limitation the value of
any Equity Interests or other equity interests of any Loan Party or any
Subsidiary issued as consideration for such acquisition.

 

“Purchasing Company Party” means any Company Party that (x) makes a Discounted
Voluntary Prepayment pursuant to Section 2.05(c) or (y) becomes an Eligible
Assignee pursuant to Section 10.07(b) or a Participant pursuant to Section
10.07(e).

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell or guarantee pursuant to §1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
(i) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering) or (ii) after which the common Equity Interests of
Holdings or any direct or indirect parent of Holdings are listed on an
internationally recognized securities exchange or dealer quotation system.

 

“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).

 

“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).

 

36

--------------------------------------------------------------------------------


 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
within, from or into any building, structure or facility.

 

“Removal Effective Date” has the meaning set forth in Section 9.06(b).

 

“Replacement Term Loans” has the meaning set forth in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and all L/C Obligations (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination and subject to
the limitations set forth in Section 10.07(l), Term A Lenders having more than
50% of the aggregate principal amount of outstanding Term A Loans (including,
after the Delayed Draw Funding Date, the Delayed Draw Term Loans) of all Term A
Lenders; provided that the portion of the Outstanding Amount of all Term A Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term A Lenders.

 

“Required Delayed Draw Term Lenders” means, as of any date of determination
prior to the Delayed Draw Commitment Termination Date and subject to the
limitations set forth in Section 10.07(l), Delayed Draw

 

37

--------------------------------------------------------------------------------


 

Term Lenders having more than 50% of the aggregate principal amount of Delayed
Draw Term Commitments of all Delayed Draw Term Lenders; provided that the
portion of the Outstanding Amount of all Delayed Draw Term Loan Commitments held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Delayed Draw Term Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any Organization Documents required
to be delivered under any Loan Document, any secretary or assistant secretary of
such Loan Party or, in the case of any Foreign Subsidiary, any duly appointed
authorized signatory or director or managing member of such Person.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that are contractually restricted from being distributed to the
Borrower.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interest of Holdings, the Borrower or any of its Restricted Subsidiaries,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation, termination of, or other
acquisition for value of, any such Equity Interest.

 

“Restricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as
applicable, other than an Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in each
and all such cases of clauses (a), (b) and (c) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01A under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Sections 2.14 and 10.07(b)).  The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall be
$250,000,000 on the Amendment and Restatement Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement. 
After the Amendment and Restatement Effective Date additional Classes of
Revolving Credit Commitments may be created pursuant to Extension Amendments.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the Dollar Amount of the L/C Obligations and the
Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

38

--------------------------------------------------------------------------------


 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or any of its Restricted Subsidiaries
whereby the Borrower or any of its Restricted Subsidiaries transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Restricted
Subsidiary of the Borrower or between Restricted Subsidiaries of the Borrower.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, to the
extent designated by the Borrower and such Hedge Bank (other than the
Administrative Agent) as a Secured Hedge Agreement in writing to the
Administrative Agent.  The designation of any Swap Contract as a Secured Hedge
Agreement shall not create in favor of the Hedge Bank that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Collateral Documents.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any L/C Issuer, the Hedge Banks, the Cash Management Banks and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit F hereto, dated as of the Closing Date, among Holdings, the Borrower,
the Subsidiary Guarantors and the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Senior Notes” means, collectively, (i) the $200,000,000 10.75% Notes due 2019
of the Borrower issued on December 22, 2010 and outstanding on the Amendment and
Restatement Effective Date (the “Initial Senior Notes”) and (ii) any other
senior unsecured notes or convertible notes assumed or incurred by the Borrower
or a Restricted Subsidiary pursuant to Section 7.03(v) or (w) and issued under
an indenture, note purchase agreement or similar governing instrument or
document in a registered public offering or a Rule 144A or other private
placement transaction permitted hereunder.

 

“Senior Notes Documentation” means the Senior Notes and any indenture or other
loan or purchase agreement governing the Senior Notes and any other documents
delivered pursuant thereto.

 

“Senior Secured Leverage Ratio” means the ratio of (a) Consolidated Senior
Secured Debt (it being understood that for purposes of determining compliance
with such ratio herein, Consolidated Senior Secured Debt shall be measured on
the date of the voluntary prepayment, redemption, purchase, defeasance or other
payment being made) minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) that is held by the Borrower and its Restricted
Subsidiaries as of such date free and clear of all Liens, other than
nonconsensual

 

39

--------------------------------------------------------------------------------


 

Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (b),
(c), (f), (k), (l), (p), (q)(i) and (ii), (x) (solely to the extent such Liens
under such clause (x) relate to the foregoing clauses (a), (b), (c), (f), (k),
(l), (p), (q)(i) and (ii)), (y) (solely to the extent such Liens under such
clause (y) are Liens on Collateral that are junior to the Liens securing the
Obligations and subject to a Junior Lien Intercreditor Agreement) and (bb),
which cash and Cash Equivalents shall be in an amount not to exceed $50,000,000
to (b) Consolidated EBITDA as of the most recently completed Test Period.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the amount of the “fair saleable value” of
the assets of such Person will, as of such date, exceed (i) the value of all
“liabilities of such Person, including contingent and other liabilities,” as of
such date, as such quoted terms are generally determined in accordance with
applicable Laws governing determinations of the insolvency of debtors, and (ii)
the amount that will be required to pay the probable liabilities of such Person
on its existing debts (including contingent and other liabilities) as such debts
become absolute and mature, (b) such Person will not have, as of such date, an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged as of such date and (c) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature.  For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged” means that such
Person will be able to generate enough cash from operations, asset dispositions
or refinancing, or a combination thereof, to meet its obligations as they become
due.

 

“SPC” has the meaning set forth in Section 10.07(h).

 

“Special Dividend” shall mean the dividend or other distribution in an aggregate
principal amount not to exceed $130,000,000 paid by the Borrower to its direct
and/or indirect shareholders on the Amendment and Restatement Effective Date or
within 5 Business Days thereafter.

 

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

“Specified Equity Contribution” means any cash contribution to the equity of
Holdings and/or any purchase or investment in an Equity Interest of Holdings, in
each case other than Disqualified Equity Interests made pursuant to Section
8.05.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11).

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility for
working capital purposes) or Incremental Term Loan or Incremental Revolving
Credit Commitment or Investment or capital contribution that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person, any Disposition of a business unit, line of business or division of the
Borrower or any of its Restricted Subsidiaries, in each case whether by merger,
consolidation, amalgamation or otherwise, and in all such cases, that by the
terms of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis.”

 

“Spot Rate” means, for any currency, on any relevant date of determination in
connection with the issuance, amendment increasing or decreasing the amount, or
payment of a Letter of Credit, and such additional dates as the Administrative
Agent or any L/C Issuer, as applicable, shall determine, the rate determined by
the Administrative Agent or such L/C Issuer, as applicable, to be the rate
quoted by the Administrative Agent or such L/C Issuer, as applicable, as the
spot rate for the purchase by the Administrative Agent or such L/C Issuer, as
applicable, of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or such L/C Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer, as applicable, if the Administrative
Agent or such L/C Issuer, as applicable, does not have as of the date of
determination a spot

 

40

--------------------------------------------------------------------------------


 

buying rate for any such currency and provided, further, that such L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Available Currency other than Dollars.  Once the Spot Rate is revalued by the
Administrative Agent or such L/C Issuer, as applicable, it will advise the
Borrower and Revolving Credit Lenders of the new Spot Rate.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially (directly or indirectly) owned, (ii) more than half
of the issued share capital is at the time beneficially (directly or indirectly)
owned or (iii) other than with respect to a corporation, such Person is a
controlling general partner or managing member or otherwise controls such entity
at such time.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

41

--------------------------------------------------------------------------------


 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. and Royal Bank of Canada,
each in its respective capacity as a syndication agent under this Agreement, and
“Syndication Agents” means all of them, collectively.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions, 
assessments or withholdings imposed by any Governmental Authority, including
interest, penalties and additions to tax applicable thereto.

 

“Term A Commitment” means, as to each Term Lender, its obligation to make a Term
A Loan to the Borrower pursuant to Section 2.01(a)(i) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
under the caption “Term A Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14).  The initial aggregate amount of the Term A
Commitments as of the Amendment and Restatement Effective Date is $200,000,000.

 

“Term A Loans” means the term loans made by the Lenders on the Amendment and
Restatement Effective Date to the Borrower pursuant to Section 2.01(a).  For the
avoidance of doubt, all references in this Agreement to Term A Loans shall
include, at any time after the Delayed Draw Funding Date, the Delayed Draw Term
Loans.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement (including any Delayed Draw Term Loan Commitment of each Term Lender),
as such commitment may be (a) reduced from time to time pursuant to Section 2.06
and (b) reduced or increased from time to time pursuant to (i) assignments by or
to such Term Lender pursuant to an Assignment and Assumption, (ii) an
Incremental Amendment or (iii) an Extension Amendment.  The initial amount of
each Term Lender’s Commitment is set forth on Schedule 1.01A under the captions
“Term A Commitment” and “Delayed Draw Term Loan Commitment” or, otherwise, in
the Assignment and Assumption, Extension Amendment, or Incremental Amendment
pursuant to which such Lender shall have assumed its Commitment, as the case may
be.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means any Term A Loan, Delayed Draw Term Loan, Incremental Term Loan
or Extended Term Loan, as the context may require.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent under the

 

42

--------------------------------------------------------------------------------


 

Existing Credit Agreement or for which financial statements are required to be
delivered pursuant to Section 6.01, as applicable.  If a Test Period calls for
testing a financial covenant for a period prior to its first test date hereunder
the ratio required to be met shall be that required for the first test date
hereunder tested as of the end of such four quarter period.

 

“Threshold Amount” means $25,000,000.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt (it being understood that for purposes of determining
compliance with Section 7.10(a), such date of determination shall be the last
day of the applicable Test Period) minus the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash) that is held by the Borrower and its
Restricted Subsidiaries free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (b),
(c), (f), (k), (l), (p), (q)(i) and (ii), (x) (solely to the extent such Liens
under such clause (x) relate to the foregoing clauses (a), (b), (c), (f), (k),
(l), (p), (q)(i) and (ii)), (y) (solely to the extent such Liens under such
clause (y) are Liens on Collateral that are junior to the Liens securing the
Obligations and subject to a Junior Lien Intercreditor Agreement) and (bb),
which cash and Cash Equivalents shall be in an amount not to exceed $50,000,000
to (b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of their respective Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

 

“Transactions” means (a) the execution and delivery of Loan Documents to be
entered into on the Amendment and Restatement Effective Date and the funding of
the Loans on the Amendment and Restatement Effective Date and the use of
proceeds thereof, (b) the payment of the Special Dividend and (c) the payment of
Transaction Expenses.

 

“Transferred Guarantor” has the meaning set forth in Section 11.09.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Lender” means a Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

43

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (i) any Subsidiary of Holdings or the Borrower,
as applicable, designated by the board of directors of Holdings or the Borrower,
as applicable, as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent
to the Closing Date and (ii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Windmill Matter” means the lawsuit filed in Cook County, Illinois styled
Windmill Nursing Pavilion Ltd. v. ResCare Illinois, Inc., Southern Home Care
Services, Inc. et al., and related matters arising out of the same course of
conduct that is the subject of the aforementioned action.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

Section 1.02          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The word “or” is not exclusive.

 

(f)            The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(i)            For purposes of determining compliance with any Section of
Article VII at any time, in the event that any Lien, Investment, Indebtedness
(whether at the time of incurrence or upon application of

 

44

--------------------------------------------------------------------------------

 


 

all or a portion of the proceeds thereof), Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.

 

Section 1.03                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.  In
addition, for purposes of this Agreement, all references to codified accounting
standards specifically named herein shall be deemed to include any successor,
replacement, amended or updated accounting standard under GAAP.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  For purposes of all financial definitions
and calculations in this Agreement there shall be excluded for any period the
purchase accounting effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries) in
component amounts required or permitted by GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, post-employment benefits, deferred revenue and debt
line items thereof) and related authoritative pronouncements, as a result of any
Permitted Acquisition or the amortization or write-off of any amounts thereof.

 

(d)                                 Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

Section 1.04                             Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

Section 1.05                             References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto,

 

45

--------------------------------------------------------------------------------


 

but only to the extent that such amendments, amendments and restatements,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law (including by succession of comparable successor laws).

 

Section 1.06                             Times of Day.Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.07                             Timing of Payment of Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period or as otherwise expressly provided herein) or
performance shall extend to the immediately succeeding Business Day.

 

Section 1.08                             Cumulative Credit Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

Section 1.09                             Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Interest Coverage Ratio, as the case may be, shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.09, when calculating the
Total Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with any covenant set forth in
Section 7.10(a) or (b), the events described in this Section 1.09 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

(b)                                 For purposes of calculating the Total
Leverage Ratio, the Senior Secured Leverage Ratio and the Interest Coverage
Ratio, Specified Transactions that have been made (i) during the applicable Test
Period and (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period.  If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give
pro forma effect thereto in accordance with this Section 1.09.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower to the extent
consistent with Regulation S-X or are otherwise reasonably identifiable and
factually supportable, including the amount of “run-rate” cost savings relating
to such Specified Transaction and operating expense reductions relating to such
Specified Transaction for which specified actions are taken or committed to be
taken within 12 months after the date of consummation of such Specified
Transaction and have been realized or are expected to be realized within
12 months after the date of consummation of such Specified Transaction
(calculated on a pro forma basis as though such cost savings and operating
expense reductions had been realized on the first day of such period as if such
cost savings and operating expense reductions were realized during the entirety
of such period), net of the amount of actual benefits realized during such
period from such actions (it being understood and agreed that “run-rate” means

 

46

--------------------------------------------------------------------------------


 

the full recurring benefit that is associated with any action taken or expected
to be taken); provided that all of such benefit is expected to be realized
within 12 months of the date of consummation of the Specified Transaction.

 

(d)                                 In the event that the Borrower or any of its
Restricted Subsidiaries incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Interest Coverage Ratio, as the case may
be (in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Total Leverage Ratio,
the Senior Secured Leverage Ratio and the Interest Coverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Leverage Ratio
and the Senior Secured Leverage Ratio and (B) the first day of the applicable
Test Period in the case of the Interest Coverage Ratio.

 

(e)                                  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided, in the case of repayment
of any Indebtedness, to the extent actual interest related thereto was included
during all or any portion of the applicable Test Period, the actual interest may
be used for the applicable portion of such Test Period.  Interest on a
Capitalized Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease in accordance with
GAAP.  Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen or if none, then based upon such optional rate chosen as the
Borrower may designate.

 

Section 1.10                             Letters of Credit.Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Amount of the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Amount of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

Section 1.11                             Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

 

Section 1.12                             Additional Available Currencies.

 

The Borrower may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Available
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  Any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer.  Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and the applicable L/C Issuer, in their
sole discretion).  The Administrative Agent shall promptly notify the applicable
L/C Issuer thereof.  The applicable L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.  Any failure by the applicable L/C Issuer
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such L/C Issuer to permit Letters of
Credit to be issued in such requested

 

47

--------------------------------------------------------------------------------


 

currency.  If the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Available Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.12, the
Administrative Agent shall promptly so notify the Borrower.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01                             The Loans.

 

(a)                                 The Term Borrowings.  Subject to the terms
and conditions set forth herein, each (i) Term A Lender severally agrees to make
to the Borrower on the Amendment and Restatement Effective Date one or more Term
A Loans denominated in Dollars in an aggregate amount not to exceed at any time
outstanding the amount of such Term A Lender’s Term A Commitment and (ii) Lender
with a Delayed Draw Term Loan Commitment severally agrees to make Delayed Draw
Term Loans to the Borrower on the Delayed Draw Funding Date in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s Delayed
Draw Term Loan Commitment.  Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.  The Term A Loan and the
Delayed Draw Term Loan (if and when funded) shall have the same terms and shall
be treated as a single class for all purposes, except that interest on the
Delayed Draw Term Loans shall commence to accrue from the date of funding
thereof.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”)
denominated in Dollars pursuant to Section 2.02 to the Borrower from its
applicable Lending Office from time to time, on any Business Day during the
period from the Closing Date until the Maturity Date, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

Section 2.02                             Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, the borrowing of the Delayed Draw Term Loans, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (except that, subject to
Section 3.05, a notice in connection with (x) the initial Credit Extensions
hereunder may be revoked if the Amendment and Restatement Effective Date does
not occur on the proposed date of borrowing and (y) the funding of the Delayed
Draw Term Loans may be revoked if the Delayed Draw Funding Date does not occur
on the proposed date of borrowing), which may be given by telephone.  Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York City time) (x) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (y) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or

 

48

--------------------------------------------------------------------------------


 

continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Except as provided in
Section 2.14, each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a minimum principal amount of $2,500,000, or a whole
multiple of $500,000, in excess thereof.  Except as provided in Section 2.03(c),
2.04(c) or 2.14(a), each Borrowing of or conversion to Base Rate Loans shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the account of the Borrower to be credited with the proceeds of such
Borrowing.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share or other applicable share provided for under this
Agreement of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 3:00 p.m. (New York City time) on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Article 4, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower; provided that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan unless the Borrower pays the
amount due, if any, under Section 3.05 in connection therewith.  During the
existence of an Event of Default, no Loans may be requested, converted to or
continued as Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Borrowings,
all Revolving Credit Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect with respect to all Revolving Credit Borrowings
and not more than five (5) Interest Periods in effect with respect to all Term
Borrowings; provided that after the establishment of any new Class of Loans
pursuant to an Extension Amendment, the

 

49

--------------------------------------------------------------------------------


 

number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

Section 2.03                             Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.  (i) 
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit at sight denominated in Dollars or an Available Currency
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of Holdings, the Borrower or any of its Restricted Subsidiaries) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Lender’s Revolving Credit Commitment,
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit or (z) the aggregate Revolving Credit Exposure would exceed the
Revolving Credit Facility.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued hereunder and,
from and after the Closing Date, shall be subject to and governed by the terms
and conditions hereof.

 

(ii)                                     An L/C Issuer shall be under no
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Amendment and Restatement
Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Amendment and Restatement Effective
Date and which such L/C Issuer in good faith deems material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance or last renewal, unless (1) each Appropriate Lender
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been cash
collateralized;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date;

 

(D)                               the issuance of such Letter of Credit would
violate any policies of such L/C Issuer applicable to letters of credit
generally;

 

50

--------------------------------------------------------------------------------


 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000.

 

(iii)                                    An L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.  Notwithstanding
anything herein to the contrary, the expiry date of any Letter of Credit
denominated in a currency other than Dollars must be approved by the relevant
L/C Issuer in its sole discretion even if it is less than twelve months after
the date of issuance or last renewal and any Auto-Extension Letter of Credit
denominated in a currency other than Dollars shall be issued only at the
relevant L/C Issuer’s sole discretion.

 

(iv)                                   The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
11:00 a.m. (New York City time) at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the Available Currency in which the requested Letter of Credit
is to be issued will be denominated and (h) such other matters as the relevant
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.

 

(ii)                                     Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by the relevant L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or Holdings or any Restricted Subsidiary of the Borrower) or enter
into the applicable amendment, as the case may be.  Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
relevant L/C Issuer a risk participation

 

51

--------------------------------------------------------------------------------


 

in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share or other applicable share provided for under this Agreement times the
amount of such Letter of Credit.

 

(iii)                                    If the Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the relevant L/C Issuer, the Borrower
shall not be required to make a specific request to the relevant L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall not permit any such extension if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

 

(iv)                                   Promptly after issuance of any Letter of
Credit or any amendment to a Letter of Credit, the relevant L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i)  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 3:30 p.m. (New York City time) on the first Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit with notice to
the Borrower (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in Dollars (it being understood that in a case of a
Letter of Credit denominated in an Available Currency other than Dollars, the
amount of such Letter of Credit shall be determined by taking the Dollar Amount
of such Letter of Credit); provided that if such reimbursement is not made on
the date of drawing, the Borrower shall pay interest to the relevant L/C Issuer
on such amount at the rate applicable to Base Rate Loans (without duplication of
interest payable on L/C Borrowings).  The relevant L/C Issuer shall notify the
Borrower of the Dollar Amount of the drawing promptly following the
determination or revaluation thereof.  If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the Dollar Amount thereof in the case of an
Available Currency other than Dollars) (the “Unreimbursed Amount”), and the
amount of such Appropriate Lender’s Pro Rata Share or other applicable share
provided for under this Agreement thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.  For the
avoidance of doubt, the repayment of any Unreimbursed Amount with the proceeds
of Revolving Credit Loans (other than an L/C Borrowing) pursuant to this
Section 2.03(c)(i) shall not be deemed to be a failure of the Borrower to comply
with its obligations hereunder.

 

(ii)                                     Each Appropriate Lender (including any
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer in Dollars at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share or other applicable
share provided for under this Agreement of the Unreimbursed Amount not later
than 1:00 p.m. (New

 

52

--------------------------------------------------------------------------------


 

York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)                                    With respect to any Unreimbursed Amount
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                                   Until each Appropriate Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of such amount shall be solely for the
account of the relevant L/C Issuer.

 

(v)                                  Each Revolving Credit Lender’s obligation
to make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice ).  No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                                   If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the relevant L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  (i)  If, at
any time after an L/C Issuer has made a payment under any Letter of Credit and
has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share or other applicable share provided for under this
Agreement thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the Dollar Amount received by the Administrative Agent.

 

(ii)                                     If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share or
other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight

 

53

--------------------------------------------------------------------------------


 

Rate from time to time in effect.  The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the relevant L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                any lack of validity or enforceability of
such Letter of Credit, this Agreement or any other Loan Document, or any other
agreement or instrument relating thereto;

 

(ii)                             the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower (or Holdings or any Restricted
Subsidiary of the Borrower) may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                         any payment by the relevant L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the relevant L/C Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                            any exchange, release or non-perfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower (or Holdings or any Restricted Subsidiary of the Borrower) in
respect of such Letter of Credit; or

 

(vi)                         any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower (or Holdings or any Restricted Subsidiary of the Borrower);

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrower agrees that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, any Agent-Related Person nor any of the
respective correspondents, participants or assignees

 

54

--------------------------------------------------------------------------------


 

of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final and non-appealable judgment by a
court of competent jurisdiction.  In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  If, as of the Letter of
Credit Expiration Date, any Letter of Credit issued to the Borrower may for any
reason remain outstanding and partially or wholly undrawn, (ii) if any Event of
Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) if an Event of Default set forth under Section 8.01(f) or (g) occurs
and is continuing, the Borrower shall Cash Collateralize the then Outstanding
Amount of all of its L/C Obligations (in an amount equal to such Outstanding
Amount determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 1:00 P.M.
(New York City time) on (x) in the case of the immediately preceding clauses
(i) and (ii), (1) the Business Day that the Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 noon (New York City time) or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) or (g) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of each L/C Issuer
and the Revolving Credit Lenders with respect to the applicable Facility, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in a
blocked, non-interest bearing deposit account designated by, and under the sole
dominion and control of, the Administrative Agent.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
blocked accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim.  Upon
the drawing of any Letter of Credit for

 

55

--------------------------------------------------------------------------------


 

which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant L/C
Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. 
To the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Revolving Credit Lenders, then so long as no
other Event of Default has occurred and is continuing, all Cash Collateral
pledged to Cash Collateralize such Letter of Credit shall be refunded to the
Borrower.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrower in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender for the applicable Revolving Credit Facility in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement a Letter
of Credit fee for each Letter of Credit issued pursuant to this Agreement equal
to the Applicable Rate times the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum Dollar Amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit); provided, however,
any Letter of Credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable L/C Issuer
pursuant to this Section 2.03 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to such L/C Issuer for its own account.  Such Letter of Credit fees
shall be computed on a quarterly basis in arrears.  Such Letter of Credit fees
shall be due and payable in Dollars on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, a fronting fee equal to 0.125%
per annum (or such other lower amount as may be mutually agreed by the Borrower
and the applicable L/C Issuer) (i) with respect to each commercial Letter of
Credit, computed on the Dollar Amount of the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit,
computed on the Dollar Amount of the amount of such increase, and payable upon
the effectiveness of such amendment and (iii) with respect to each standby
Letter of Credit,  computed on the Dollar Amount of the daily amount available
to be drawn under such Letter of Credit (or such lesser fee as may be agreed
with such L/C Issuer) on a quarterly basis in arrears.  Such fronting fees shall
be computed on a quarterly basis in arrears.  Such fronting fees shall be due
and payable in Dollars on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account with respect to each Letter of Credit
issued to the Borrower (or Holdings or any Restricted Subsidiary of the
Borrower) the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as

 

56

--------------------------------------------------------------------------------


 

from time to time in effect.  Such customary fees and standard costs and charges
are due and payable within five (5) Business Days of demand and are
nonrefundable.

 

(k)                                 Conflict with Letter of Credit Application. 
Notwithstanding anything else to the contrary in this Agreement or any Letter of
Credit Application, in the event of any conflict between the terms hereof and
the terms of any Letter of Credit Application, the terms hereof shall control.

 

(l)                                     Addition of an L/C Issuer.  A Revolving
Credit Lender reasonably acceptable to the Borrower and the Administrative Agent
may become an additional L/C Issuer hereunder pursuant to a written agreement
among the Borrower, the Administrative Agent and such Revolving Credit Lender. 
The Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(m)                             Existing Letters of Credit.  The parties hereto
agree that the Existing Letters of Credit shall be deemed Letters of Credit for
all purposes under this Agreement, without any further action by the Borrower.

 

(n)                                 Extensions.  If the Letter of Credit
Expiration Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiry date of any Letter of Credit, then on such Letter of Credit
Expiration Date (i) if one or more other tranches of Revolving Credit
Commitments in respect of which the Letter of Credit Expiration Date shall not
have so occurred are then in effect, such Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g).

 

(o)                                 Letters of Credit Issued for Holdings or
Restricted Subsidiaries.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, or Holdings or any Restricted Subsidiary of the Borrower, the Borrower shall
be obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of or Holdings or any Restricted
Subsidiary of the Borrower inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of Holdings
or any Restricted Subsidiary of the Borrower, as applicable.

 

Section 2.04                             Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, Bank of America, in its capacity as Swing Line
Lender agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.04, to make loans in Dollars to the Borrower (each
such loan, a “Swing Line Loan”), from time to time on any Business Day during
the period beginning on the Business Day after the Closing Date and until the
day before the Maturity Date of the Revolving Credit Facility in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line

 

57

--------------------------------------------------------------------------------


 

Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. (New York City time) on the requested borrowing date
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the
relevant Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice (by telephone or in writing), the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the relevant Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 1:00 p.m.
(New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. (New York City
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.  Notwithstanding anything to the contrary contained in this Section 2.04
or elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line Lender
to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of
the outstanding Swing Line Loans.

 

(c)                                  Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes such Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the amount of Swing Line
Loans of the Borrower then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  The relevant Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share or other applicable share provided for under
this Agreement of the amount specified in such Committed Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. (New York
City time) on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)                                     If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

58

--------------------------------------------------------------------------------


 

(iii)                                    If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the Swing Line
Lender any amount required to be paid by the Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                                   Each Revolving Credit Lender’s obligation
to make Revolving Credit Loans or to purchase and fund risk participations in
Swing Line Loans pursuant to this Section 2.04(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) (but not to purchase and
fund risk participations in Swing Line Loans) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay the applicable Swing
Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.  (i) At any
time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of the Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share or other applicable share provided
for under this Agreement of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)                                     If any payment received by the Swing
Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Revolving Credit Lender shall pay
to the Swing Line Lender its Pro Rata Share or other applicable share provided
for under this Agreement thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of a Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

(g)                                  Extensions.  If the maturity date shall
have occurred in respect of any tranche of Revolving Credit Commitments  (the
“Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Credit Commitments is or are in effect with a longer maturity date
(each a “non-Expiring Credit Commitment” and collectively, the “non-Expiring
Credit Commitments”), then with respect to each outstanding Swing Line Loan, on
the earliest occurring maturity date such Swing Line Loan shall be deemed
reallocated to the tranche or tranches of the non-Expiring Credit Commitments on
a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid and (y) notwithstanding the foregoing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the

 

59

--------------------------------------------------------------------------------


 

Maturity Date of the Expiring Credit Commitment or if the Loans have been
accelerated prior to the Maturity Date of the Expiring Credit Commitment.

 

Section 2.05                             Prepayments.

 

(a)                                 Voluntary.  (i)  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay any Class or Classes of Term Loans and Revolving Credit Loans of any
Class or Classes in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $1,000,000, or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of
Borrowing(s) to be prepaid.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  In the
case of each prepayment of the Loans pursuant to this Section 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings (and the
order of maturity of principal payments) to be repaid, and such payment shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares or other applicable share provided for under this Agreement.

 

(ii)                                     The Borrower may, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date of the prepayment, and (2) any such prepayment shall be in a
minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(iii)                                    Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have
resulted from a refinancing of the applicable Facility, which refinancing shall
not be consummated or shall otherwise be delayed.  Voluntary prepayments of any
Class of Term Loans permitted hereunder shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.07(a) in a
manner determined at the discretion of the Borrower and specified in the notice
of prepayment (and absent such direction, in direct order of maturity).

 

(b)                                 Mandatory.  (i)  [Reserved].

 

(ii)                                     If (1) Holdings, the Borrower or any of
its Restricted Subsidiaries Disposes of any property or assets pursuant to
Section 7.05(g), (m), (n) or (s) or (2) any Casualty Event occurs, which results
in the realization or receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of Net Proceeds, the Borrower shall cause to be prepaid on or prior
to the date which is ten (10) Business Days after the date of the realization or
receipt by Holdings, the Borrower or any of its Restricted Subsidiaries of such
Net Proceeds, an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Proceeds received.

 

(iii)                                    If Holdings, the Borrower or any of its
Restricted Subsidiaries incurs or issues any Indebtedness after the Amendment
and Restatement Effective Date not permitted to be incurred or issued pursuant
to Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings, the Borrower or such Restricted Subsidiary of such Net
Proceeds.

 

60

--------------------------------------------------------------------------------


 

(iv)                                   If for any reason the aggregate
Outstanding Amount of Revolving Credit Loans, Swing Line Loans and L/C
Obligations at any time exceeds the aggregate Revolving Credit Commitments then
in effect, the Borrower shall promptly prepay Revolving Credit Loans and Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

 

(v)                                  Each prepayment of Term Loans pursuant to
this Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding, at the option of the Borrower, (A) to the remaining principal
repayment installments thereof on a pro rata basis (excluding the installment
due on the Maturity Date) or (B) first, in direct order of maturity, to the next
succeeding eight (8) quarterly principal repayment installments thereof that are
due pursuant to Section 2.07(a) and, second, to the remaining principal
repayment installments thereof on a pro rata basis (excluding the installment
due on the Maturity Date); provided that any Class of Incremental Term Loans may
specify that one or more other Classes of Term Loans and Incremental Term Loans
may be prepaid prior to such Class of Incremental Term Loans.  Each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

 

(vi)                                   The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made by the Borrower pursuant to clauses (ii) or (iii) of this
Section 2.05(b) at least three (3) Business Days prior to the date of such
prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower.  The Administrative Agent will promptly
notify each Appropriate Lender of the contents of the Borrower’s prepayment
notice and of such Appropriate Lender’s Pro Rata Share of the prepayment.  Each
Term Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (ii) or (iii) of this Section 2.05(b) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. one (1) Business Day after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender.  If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans.  Any Declined Proceeds shall be retained by
the Borrower.

 

(c)                                  Non-Pro Rata Discounted Voluntary
Prepayments.  (i)  Notwithstanding anything to the contrary in Section 2.05(a),
2.12(a) or 2.13 (which provisions shall not be applicable to this
Section 2.05(c)), any Purchasing Company Party shall have the right at any time
and from time to time to prepay Term A Loans (including, after the Delayed Draw
Funding Date, the Delayed Draw Term Loans) to the Lenders at a discount to the
par value of such Loans and on a non pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.05(c); provided that (A) no Discounted Voluntary Prepayment shall be
made from the proceeds of any Revolving Credit Loan or Swing Line Loan,
(B) immediately after giving effect to any Discounted Voluntary Prepayment, the
sum of (x) the excess of the aggregate Revolving Credit Commitments at such time
less the aggregate Revolving Credit Exposure plus (y) the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries shall
be not less than $75,000,000, (C) any Discounted Voluntary Prepayment shall be
offered to all Lenders with Term A Loans on a pro rata basis, (D) such
Purchasing Company Party shall deliver to the Administrative Agent a certificate
stating that (1) no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment (after giving effect to
any related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.05(c) has been satisfied and (3) such
Purchasing Company Party and its Affiliates does not have any Material
Non-Public Information.

 

(ii)                                     To the extent a Purchasing Company
Party seeks to make a Discounted Voluntary Prepayment, such Purchasing Company
Party will provide written notice to the Administrative Agent substantially in
the form of Exhibit G hereto (each, a “Discounted Prepayment Option Notice”)
that such Purchasing Company Party desires to prepay Term A Loans in an
aggregate principal amount specified therein by the Purchasing Company Party
(each,

 

61

--------------------------------------------------------------------------------


 

a “Proposed Discounted Prepayment Amount”), in each case at a discount to the
par value of such Term A Loans as specified below.  The Proposed Discounted
Prepayment Amount of Term A Loans shall not be less than $10,000,000.  The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment:  (A) the Proposed Discounted
Prepayment Amount of Term A Loans, (B) a discount range (which may be a single
percentage) selected by the Purchasing Company Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Term A Loans to be prepaid) (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

 

(iii)                                    Upon receipt of a Discounted Prepayment
Option Notice in accordance with Section 2.05(c)(ii), the Administrative Agent
shall promptly notify each Term A Lender, as applicable, thereof.  On or prior
to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit H hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a minimum price (the “Acceptable
Price”) within the Discount Range (for example, 80% of the par value of the
Loans to be prepaid) and (B) a maximum principal amount (subject to rounding
requirements specified by the Administrative Agent) of Term A Loans with respect
to which such Lender is willing to permit a Discounted Voluntary Prepayment at
the Acceptable Price (“Offered Loans”).  Based on the Acceptable Prices and
principal amounts of Term A Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Purchasing Company Party, shall determine the applicable discount for Term A
Loans (the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Purchasing Company Party if the Purchasing Company
Party has selected a single percentage pursuant to Section 2.05(c)(ii) for the
Discounted Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price
(i.e. the highest percentage of the principal amount) at which the Purchasing
Company Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below).  Notwithstanding anything to the contrary set forth herein,
(a) no Lender shall be required to accept a Discounted Voluntary Prepayment and
(b) any Lender with outstanding Term Loans whose Lender Participation Notice is
not received by the Administrative Agent by the Acceptance Date shall be deemed
to have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.

 

(iv)                                   The Purchasing Company Party shall make a
Discounted Voluntary Prepayment by prepaying those Term A Loans (or the
respective portions thereof) offered by the Lenders (“Qualifying Lenders”) that
specify an Acceptable Price that is equal to or lower than the Applicable
Discount (“Qualifying Loans”) at the Applicable Discount; provided that if the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would exceed the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Purchasing Company
Party shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent).  If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Purchasing Company
Party shall prepay all Qualifying Loans.

 

(v)                                  Each Discounted Voluntary Prepayment shall
be made within two (2) Business Days of the Acceptance Date (or such other date
as the Administrative Agent shall reasonably agree, given the time required to
calculate the Applicable Discount and determine the amount and holders of
Qualifying Loans), without premium or penalty (but subject to Section 3.05),
upon irrevocable notice (provided that such notice may be conditioned on
receiving the proceeds of any refinancing) substantially in the form of
Exhibit I hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 11:00 a.m. (New York City time), one
(1) Business Day prior to the date of such Discounted Voluntary Prepayment,
which notice shall specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative

 

62

--------------------------------------------------------------------------------


 

Agent.  Upon receipt of any Discounted Voluntary Prepayment Notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
Discounted Voluntary Prepayment Notice is given, the amount specified in such
notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

 

(vi)                                   To the extent not expressly provided for
herein, each Discounted Voluntary Prepayment shall be consummated pursuant to
reasonable procedures (including as to timing, rounding and calculation of
Applicable Discount in accordance with Section 2.05(c)(iii) above) established
by the Administrative Agent in consultation with the Borrower.

 

(vii)                                      Prior to the delivery of a Discounted
Voluntary Prepayment Notice, upon written notice to the Administrative Agent,
the Purchasing Company Party may withdraw its offer to make a Discounted
Voluntary Prepayment pursuant to any Discounted Prepayment Option Notice.

 

(d)                                 Interest, Funding Losses, Etc.  All
prepayments under this Section 2.05 shall be accompanied by all accrued interest
thereon, together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of any
Eurodollar Rate Loan is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.  Such deposit shall be deemed to
be a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

 

Section 2.06                             Termination or Reduction of
Commitments.

 

(a)                                 Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Commitments of any
Class (including, for the avoidance of doubt, the Delayed Draw Term Loan
Commitment), or from time to time permanently reduce the unused Commitments of
any Class (including, for the avoidance of doubt, the Delayed Draw Term Loan
Commitment), in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of at least the lesser of
$2,000,000 and the unused Commitments of such Class, as applicable, or any whole
multiple of $1,000,000 in excess thereof or, if less, the entire amount thereof,
(iii) if, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess, and (iv) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

(b)                                 Except as provided in paragraph (a) of this
Section 2.06, the amount of any such Commitment reduction shall not be applied
to the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified

 

63

--------------------------------------------------------------------------------


 

by the Borrower.  Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of any Commitments if such termination would
have resulted from a refinancing of all of the applicable Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

 

(c)                                  Mandatory.  The Term A Commitment of each
Term Lender shall be automatically and permanently reduced to $0 upon the
funding of the Term A Loans to be made by it on the Amendment and Restatement
Effective Date.  The Revolving Credit Commitment of each Revolving Credit Lender
shall automatically and permanently terminate on the Maturity Date.  The Delayed
Draw Term Loan Commitment of each Lender shall be automatically and permanently
reduced to $0 on the Delayed Draw Commitment Termination Date.  On the
respective Maturity Date applicable thereto, each Extended Revolving Credit
Commitment shall automatically and permanently terminate.

 

(d)                                 Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of unused portions of the Letter of
Credit Sublimit or the Swing Line Sublimit or the unused Commitments of any
Class under this Section 2.06.  Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07).  All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

Section 2.07                             Repayment of Loans.

 

(a)                                 Term A Loans.  The Borrower shall repay to
the Administrative Agent for the ratable accounts of the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding in quarterly
installments on the dates (provided that if such day is not a Business Day, such
payment shall be made on the Business Day immediately preceding such day) (each
such date, a “Principal Amortization Date”) and in the respective amounts set
forth below (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):

 

Principal Amortization Date

 

Amount of Repayment

 

 

 

 

 

September 30, 2014

 

$

2,500,000.00

 

 

 

 

 

 

December 31, 2014

 

$

2,500,000.00

 

 

 

 

 

 

March 31, 2015

 

$

2,500,000.00

 

 

 

 

 

 

June 30, 2015

 

$

2,500,000.00

 

 

 

 

 

 

September 30, 2015

 

$

2,500,000.00

 

 

 

 

 

 

December 31, 2015

 

$

2,500,000.00

 

 

 

 

 

 

March 31, 2016

 

$

2,500,000.00

 

 

 

 

 

 

June 30, 2016

 

$

2,500,000.00

 

 

 

 

 

 

September 30, 2016

 

$

3,750,000.00

 

 

 

 

 

 

December 31, 2016

 

$

3,750,000.00

 

 

 

 

 

 

March 31, 2017

 

$

3,750,000.00

 

 

 

 

 

 

June 30, 2017

 

$

3,750,000.00

 

 

 

 

 

 

September 30, 2017

 

$

5,000,000.00

 

 

 

 

 

 

December 31, 2017

 

$

5,000,000.00

 

 

 

 

 

 

March 31, 2018

 

$

5,000,000.00

 

 

64

--------------------------------------------------------------------------------


 

Principal Amortization Date

 

Amount of Repayment

 

 

 

 

 

June 30, 2018

 

$

 5,000,000.00

 

 

 

 

 

September 30, 2018

 

$

 6,250,000.00

 

 

 

 

 

December 31, 2018

 

$

 6,250,000.00

 

 

 

 

 

March 31, 2019

 

$

 6,250,000.00

 

 

If any Delayed Draw Term Loans are funded, each payment required to be made
under this Section 2.07(a) on any Principal Amortization Date following the
Delayed Draw Funding Date shall be increased by an aggregate principal amount
equal to (i) for each such Principal Amortization Date occurring on or prior to
the Principal Amortization Date occurring on June 30, 2016, an amount equal to
1.25% of the original principal amount of Delayed Draw Term Loans funded,
(ii) for each such Principal Amortization Date occurring during the period
commencing with the Principal Amortization Date occurring on September 30, 2016
and ending with the Principal Amortization Date occurring on June 30, 2017, an
amount equal to 1.875% of the original principal amount of Delayed Draw Term
Loans funded, (iii) for each such Principal Amortization Date occurring during
the period commencing with the Principal Amortization Date occurring on
September 30, 2017 and ending with the Principal Amortization Date occurring on
June 30, 2018, an amount equal to 2.5% of the original principal amount of
Delayed Draw Term Loans funded and (iv) for each such Principal Amortization
Date occurring during the period commencing with the Principal Amortization Date
occurring on September 30, 2018 and ending with the Principal Amortization Date
occurring on March 31, 2019, an amount equal to 3.125% of the original principal
amount of Delayed Draw Term Loans funded.  Notwithstanding the foregoing, the
final principal repayment installment of the Term A Loans (including any Delayed
Draw Term Loans) shall be repaid on the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Term A Loans
(including Delayed Draw Term Loans) outstanding on such date.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans under such Facility
outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
the aggregate principal amount of its Swing Line Loans on the earlier to occur
of (i) the date ten (10) Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.

 

Section 2.08                             Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

 

(b)                                 During the continuance of a Default under
Section 8.01(a), the Borrower shall pay interest on past due amounts owing by it
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance

 

65

--------------------------------------------------------------------------------


 

with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09                             Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Credit Lender
under each Facility in accordance with its Pro Rata Share or other applicable
share provided for under this Agreement, a commitment fee equal to the
Applicable Rate with respect to Revolving Credit Loan commitment fees times the
actual daily amount by which the aggregate Revolving Credit Commitment for the
applicable Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans (which shall exclude, for the avoidance of doubt, any Swing Line
Loans) for such Facility and (B) the Outstanding Amount of L/C Obligations for
such Facility; provided that any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.  The commitment fee on each Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date for the Revolving Credit Facility, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for the Revolving Credit Facility.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

(c)                                  Delayed Draw Ticking Fee.  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender with a
Delayed Draw Term Loan Commitment in accordance with its Pro Rata Share or other
applicable share provided for under this Agreement, a fee (the “Delayed Draw
Ticking Fee”) equal to the Applicable Rate with respect to the Delayed Draw
Ticking Fee times the actual daily amount of the Delayed Draw Term Commitment;
provided that any Delayed Draw Ticking Fee accrued with respect to any of the
Delayed Draw Term Loan Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Delayed Draw Ticking Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided, further, that no Delayed Draw Ticking Fee shall accrue on any of the
Delayed Draw Term Loan Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.  The Delayed Draw Ticking Fee shall accrue at all
times from the Amendment and Restatement Effective Date until the Delayed Draw
Commitment Termination Date, and shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Amendment and Restatement Effective
Date, and on the Delayed Draw Commitment Termination Date.  The Delayed Draw
Ticking Fee shall be calculated quarterly in arrears, and if there is any change
in the Applicable Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 

66

--------------------------------------------------------------------------------


 

Section 2.10                             Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three hundred and sixty-five (365) days, or three hundred and sixty-six
(366) days, as applicable, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a three hundred and sixty (360)
day year and actual days elapsed.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.11                             Evidence of Indebtedness.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Sections 2.11(a) and (b), and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

Section 2.12                             Payments Generally; Administrative
Agent’s Clawback.

 

(a)                                 All payments to be made by the Borrower
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Except as otherwise provided in Section 2.07(a), if any payment to be
made by the Borrower shall come due on a

 

67

--------------------------------------------------------------------------------


 

day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Unless the Administrative Agent shall
have received notice from a Lender prior to 12:00 noon on the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share or other applicable share provided for under
this Agreement available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(b), and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.12(b)(i) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                     Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)                                 The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.05 are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.05.

 

(e)                                  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

68

--------------------------------------------------------------------------------


 

(f)                                   Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.04.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

Section 2.13                             Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations or subparticipations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor such Loan Party in the amount
of such participation.

 

Section 2.14                             Incremental Credit Extensions.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) from time to time after the Amendment and
Restatement Effective Date, request Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments, as applicable, in an aggregate amount
not to exceed the Incremental Amount from one or more Incremental Term Lenders
and/or Incremental Revolving Credit Lenders (which, in each case, may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Credit Commitments, as the case may be, in their own
discretion.  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Credit Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000 or equal to the remaining Incremental Amount), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments are requested to become effective (the “Increased Amount Date”) and
(iii) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be Term A Commitments or commitments to make term
loans with interests rates and/or amortization and/or maturity and/or other
terms different from the Term A Loans (“Other Term Loans”).

 

69

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Credit Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of such Incremental Term Lender and/or Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender.  Each
Incremental Amendment providing for Incremental Term Loans shall specify the
terms of the applicable Incremental Term Loans; provided that (i) except as to
pricing, amortization and final maturity date (which shall, subject to clause
(ii) and (iii) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term A Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Other Term Loans shall be no earlier than the Maturity Date of the
Term A Loans and (iii) the Weighted Average Life to Maturity of any Other Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term A Loans.  The Incremental Term Loans shall rank pari passu or junior
in right of payment and of security with the Term A Loans; provided that, if
such Incremental Term Loans rank junior in right of security with the Term A
Loans, such Incremental Term Loan will be established as a separate facility
from the Term A Loans.  In the case of any second lien Incremental Term Loans,
such Indebtedness (x) shall be subject to restrictions on voluntary prepayments
as contemplated under Section 7.12 and (y) shall be subject to a Junior Lien
Intercreditor Agreement.

 

(c)                                  Any Incremental Revolving Credit Commitment
established hereunder shall have terms identical to the Revolving Credit
Commitments existing on the Amendment and Restatement Effective Date and shall
constitute a single Class of Revolving Credit Commitments with such initial
Revolving Credit Commitments for all purposes under this Agreement, it being
understood that the Borrower and the Administrative Agent may make (without the
consent of or notice to any other party) any amendment to reflect such increase
in the Revolving Credit Commitments.  On the Increased Amount Date with respect
to any Incremental Revolving Credit Commitment, (i) each Incremental Revolving
Credit Lender of such Class shall purchase by assignment from the other
Revolving Credit Lenders (and such other Revolving Credit Lenders shall assign
to the Incremental Revolving Credit Lenders) such portion of the Revolving
Credit Loans and L/C Advances (if any) of such Class owing to them as shall be
designated by the Administrative Agent such that, after giving effect to all
such purchases and assignments, the outstanding Revolving Credit Loans and L/C
Advances owing to each Revolving Credit Lender of such Class shall equal such
Revolving Credit Lender’s Pro Rata Share of the aggregate amount of Revolving
Credit Loans and L/C Advances owing to all Revolving Credit Lenders or such
Class, and (ii) the participations of the Revolving Credit Lenders of such
Class in the L/C Obligations and outstanding Swing Line Loans shall be
reallocated based on each Revolving Credit Lender’s Pro Rata Share (as if the
outstanding Letters of Credit had been issued, the Unreimbursed Amounts had been
paid by the L/C Issuer, and the Swing Line Loans had been advanced by the Swing
Line Lender, in each case on such date).

 

(d)                                 Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Credit Commitment
shall become effective under this Section 2.14 unless (i) both at the time of
any such request and upon the effectiveness of any Incremental Amendment, no
Event of Default shall exist and at the time that any such Incremental Term Loan
or Incremental Revolving Credit Commitment is made (and after giving effect
thereto) no Event of Default shall exist and (ii) the Borrower shall be in
compliance with the covenants set forth in Sections 7.10(a) and (b) determined
on a Pro Forma Basis as of the date of the most recently ended Test Period as if
(x) in the case of any Incremental Term Loan, such Incremental Term Loans had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith or (y) in the case any Incremental Revolving Credit
Commitments, all Revolving Credit Loans available under the Revolving Credit
Facility, including any such Incremental Revolving Credit Commitment, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement shall be amended to the extent necessary to reflect
the existence and terms of the Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments evidenced thereby.  Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent and furnished to the other parties hereto without any other
consent.

 

(e)                                  The Incremental Amendment may, without the
consent of any Agents or Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14.  The Borrower

 

70

--------------------------------------------------------------------------------


 

will use the proceeds of the Incremental Term Loans and Revolving Credit Loans
made pursuant to Incremental Revolving Credit Commitments for any purpose not
prohibited by this Agreement.  Incremental Term Loans and Incremental Revolving
Credit Commitments may be made by any existing Lender (but each existing Lender
will not have an obligation to make a portion of any Incremental Term Loan or
Incremental Revolving Credit Commitments) or by any other bank or other
financial institution; provided that any bank or financial institution other
than the existing Lenders providing Incremental Revolving Credit Commitments
shall be reasonably satisfactory to the Administrative Agent and the Borrower. 
Notwithstanding anything to the contrary contained herein, no Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments, unless it so agrees in writing.

 

(f)                                   This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

Section 2.15                             Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                             Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise), shall be applied at such time
or times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                          Certain Fees.  That Defaulting Lender (x) shall
not be entitled to receive any commitment fee pursuant to Section 2.09(a) or
Delayed Draw Ticking Fee pursuant to Section 2.09(c) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such

 

71

--------------------------------------------------------------------------------


 

fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i).

 

(iv)                         Reallocation of Pro Rata Share to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time); and (ii) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that Non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Loans of that Lender.

 

(v)                            Cash Collateral, Repayment of Swing Line Loans. 
If the reallocation described in clause (a)(iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.03(g).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the applicable L/C Issuer agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.16                             Extensions of Loans and Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans with a like
Maturity Date or Revolving Credit Commitments with a like Maturity Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be) and on the same terms to each such Lender, the
Borrower may from time to time offer to extend the maturity date for any Term
Loans and/or Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “Class”; any Extended
Term Loans shall constitute a separate Class of Term Loans from the Class of
Term Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate Class of Revolving Credit Commitments
from the Class of Revolving Credit Commitments from which they were converted),
so long as the following terms are satisfied:

 

72

--------------------------------------------------------------------------------


 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time an Extension Offer is delivered to the Lenders or at the
time of the Extension;

 

(ii)               except as to interest rates, fees and final maturity, the
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections
2.03(m) and 2.04(g) to the extent dealing with Letters of Credit and Swing Line
Loans which mature or expire after a Maturity Date when there exist Extended
Revolving Credit Commitments with a longer Maturity Date, all Letters of Credit
and Swing Line Loans shall be participated in on a pro rata basis by all Lenders
with Revolving Credit Commitments in accordance with their pro rata share of the
Revolving Credit Facility (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the Maturity Date
for the non-extending Revolving Credit Commitments) and (y) at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than three different Maturity Dates;

 

(iii)            except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer;

 

(iv)           the final maturity date for any Extended Term Loans shall be no
earlier than the then Latest Maturity Date for Term Loans hereunder and the
amortization schedule applicable to Term Loans pursuant to Section 2.07(b) for
periods prior to the applicable Maturity Date may not be increased;

 

(v)              the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby;

 

(vi)           any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer;

 

(vii)        if the aggregate principal amount of applicable Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of applicable Term Loans or
Revolving Credit Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the applicable Term Loans or
Revolving Credit Loans, as the case may be, of the applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer;

 

(viii)     all documentation in respect of such Extension shall be consistent
with the foregoing, and

 

(ix)           the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent a certificate of an authorized officer of each Loan Party
dated the applicable date of the Extension and executed by an authorized officer
of such Loan Party certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to

 

73

--------------------------------------------------------------------------------


 

such extension and (y) the conditions set forth in Section 4.02 shall be
satisfied (with all references in such Section to any credit event being deemed
to be references to the Extension on the applicable date of the Extension) and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of the Extension and executed by a financial officer of the
Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.16, such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.05. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05 and 2.13) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.16.  Notwithstanding anything to the contrary contained herein,
no Lender shall be obligated to provide any Extended Term Loans or Extended
Revolving Credit Commitments, unless it so agrees in writing.

 

(c)                                  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new Classes in respect of Revolving Credit Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.16 and without the consent of any other party.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least twenty one (21) days
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16.

 

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01                             Taxes.

 

(a)                                 Any and all payments made by or on account
of any Loan Party under any Loan Document shall be made free and clear of, and
without any deduction or withholding on account of, any Taxes, except to the
extent required by applicable Laws as determined in the good faith discretion of
the Person required by such Laws to withhold or deduct such Taxes (such Person,
the “Applicable Withholding Agent”).  If any Loan Party or any other Applicable
Withholding Agent shall be required by any applicable Laws (as determined in the
good faith discretion of the Applicable Withholding Agent) to deduct or withhold
any Taxes from or in respect of any such payment to any Agent or any Lender,
(i) if the Tax in question is an Indemnified Tax or Other Tax, the sum payable
by the applicable Loan Party shall be increased as necessary so that after all
required deductions or withholdings of Indemnified Taxes or Other Taxes have
been made (including deductions or withholdings of such Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section 3.01), each
Lender (or, in the case of a payment made to an Agent for its own account, such
Agent) receives a net amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Applicable Withholding Agent
shall make such deductions or withholdings, (iii) the Applicable Withholding
Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) as soon as
practicable after the date of such payment to such Governmental Authority by the
applicable Loan Party or other Applicable Withholding Agent, such Loan Party or
other Applicable Withholding Agent (as the case may be) shall deliver to the
Administrative Agent or such applicable Loan Party, respectively, the original
or a copy of a receipt evidencing payment thereof or other evidence reasonably
acceptable to the Administrative Agent or such applicable Loan Party,
respectively.

 

74

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower agrees to pay to
the relevant Governmental Authority in accordance with applicable Law any and
all present or future stamp, court or documentary Taxes and any other excise,
property, intangible or mortgage recording Taxes, imposed by any Governmental
Authority, which arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Taxes imposed as a result of a Lender’s Assignment and
Assumption, grant of a participation, other transfer or assignment or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”), except for
Assignment Taxes resulting from an assignment or participation that is requested
or required in writing by the Borrower and except for Assignment Taxes that do
not result from a present or former connection between the assignor and/or
assignee or Lender and/or Participant and the jurisdiction imposing such
Assignment Taxes (other than any connections arising solely from such assignor,
assignee, Lender and/or Participant (as applicable) executing, delivering, being
a party to, receiving or perfecting a security interest under, performing its
obligations under, receiving payments under, engaging in any other transactions
pursuant to, or enforcing, any Loan Documents (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

 

(c)                                  The Borrower and each Guarantor agrees to
jointly and severally indemnify each Agent and each Lender (each a “Tax
Indemnitee”), within ten (10) days after written demand therefor, for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Tax Indemnitee
and (ii) any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority.  A certificate as to the amount of such payment
or liability prepared in good faith and delivered by a Tax Indemnitee (or by the
Administrative Agent on behalf of a Tax Indemnitee), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.  If the Borrower
reasonably believes that such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Tax Indemnitee will use reasonable efforts to
cooperate with the Borrower to file for and obtain a refund of such Indemnified
Taxes or Other Taxes so long as such efforts would not, in the sole
determination of the Tax Indemnitee, result in any unreimbursed costs or
expenses or be otherwise disadvantageous to it.

 

(d)                                 Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
or reasonably requested by the Borrower or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(d)) obsolete, expired or
inaccurate in any respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete or inaccurate to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so. Without limiting the foregoing:

 

(i)                                     Each U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 (or any successor forms)
certifying that such Lender is exempt from U.S. federal backup withholding.

 

(ii)                                  Each Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,

 

75

--------------------------------------------------------------------------------


 

(B)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(C)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, (A) two properly completed and duly signed certificates
substantially in the form of Exhibit J hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

 

(D)                               to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership, or a
participating Lender, that has assigned its beneficial ownership to a
Participant), two properly completed and duly signed original copies of Internal
Revenue Service Form W-8IMY (or any successor forms) of the Non-U.S. Lender,
accompanied by an Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, United States Tax Compliance Certificate, Internal Revenue Service
Form W-9, Internal Revenue Service Form W-8IMY or any other required information
(or any successor forms) from each beneficial owner that would be required under
this Section 3.01(d) if such beneficial owner were a Lender, as applicable
(provided that, if a Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Non-U.S. Lender on behalf of such beneficial owner(s)), or

 

(E)                                two (2) properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA, such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Law and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause
(iii), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

 

Notwithstanding any other provision of this clause (d), no Lender shall be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

(e)                                  If any Tax Indemnitee determines, in its
sole discretion, that it has received a refund (in cash or applied as a payment
of Taxes otherwise payable in cash) in respect of any Indemnified Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
a Loan Party pursuant to this Section 3.01, it shall promptly remit such refund
to such Loan Party (but only to the extent of indemnification or additional
amounts paid by the Loan Party under this Section 3.01(e) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) incurred in obtaining such refund,
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund net of any Taxes payable by any Tax
Indemnitee on such interest); provided that the Loan Parties, upon the request
of the Tax Indemnitee, agree promptly to return such refund (plus any penalties,
interest or other charges imposed by the relevant taxing authority) to such Tax
Indemnitee in the event such Tax Indemnitee is required to repay such refund to
the relevant Governmental Authority.  This Section shall not be construed to
require any Tax Indemnitee to make available its tax returns (or any other
information relating to Taxes that it deems confidential) to the Borrower or any
other person.

 

76

--------------------------------------------------------------------------------


 

(f)                                   For the avoidance of doubt, (i) any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party and (ii) a “Lender” shall, for all
purposes of this Section 3.01, include any L/C Issuer and the Swing Line Lender.

 

Section 3.02                             Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate or receive the
benefit of a Guarantee from a Guarantor, or receive the benefit of security over
the assets or shares of a Guarantor, or do business with a Guarantor, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans or with respect to the activity
that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either,
at the direction of the Lender, (i) agree that such Guarantor shall not become a
Guarantor with respect to the Lender and/or agree that the Lender shall not
receive the benefit of a Guarantee from a Guarantor, or receive the benefit of
security over the assets or shares of such Guarantor, or do business with such
Guarantor or (ii) prepay or, if applicable, convert all applicable Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Rate Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

Section 3.03                             Inability to Determine Rates.

 

If the Administrative Agent or Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the applicable
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04                             Increased Cost and Reduced Return;
Capital Adequacy; Eurodollar Rate Loan Reserves.

 

(a)                                 If any Lender reasonably determines that as
a result of the introduction of or any change in or in the interpretation of any
Law (including any rules or regulations issued under or implementing any
existing Laws), in each case after the Amendment and Restatement Effective Date,
or such Lender’s compliance therewith, there shall be any increase in the cost
to such Lender of agreeing to make or making, funding or maintaining any
Eurodollar Rate Loans (or in the case of Taxes, any Loan) or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, or any Taxes excluded from the definition
of Indemnified Taxes or the definition of Other Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurodollar Rate Loan (or, in the case of Taxes, of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand

 

77

--------------------------------------------------------------------------------


 

by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. 
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued.

 

(b)                                 If any Lender reasonably determines that the
introduction of any Law regarding capital adequacy or liquidity or any change
therein or in the interpretation thereof, in each case after the Amendment and
Restatement Effective Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and liquiditiy and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or
deposits, additional interest on the unpaid principal amount of each applicable
Eurodollar Rate Loan of the Borrower equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurodollar Rate Loans of the Borrower, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender.  If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

Section 3.05                             Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan of the Borrower on a day other than the
last day of the Interest Period for such Loan; or

 

78

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan of the Borrower on the date or in
the amount notified by the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

Section 3.06                             Matters Applicable to All Requests for
Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article III shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurodollar Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurodollar Rate Loan, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurodollar Rate Loan, or to convert Base Rate Loans into Eurodollar
Rate Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurodollar Rate Loans shall be automatically converted into Base Rate
Loans (or, if such conversion is not possible, repaid) on the last day(s) of the
then current Interest Period(s) for such Eurodollar Rate Loans (or, in the case
of an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

 

(i)                           to the extent that such Lender’s Eurodollar Rate
Loans have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s applicable Eurodollar Rate Loans
shall be applied instead to its Base Rate Loans; and

 

(ii)                        all Loans that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurodollar Rate Loans
shall be made or continued instead as Base Rate Loans (if possible), and all
Base Rate Loans of such Lender that would otherwise be converted into Eurodollar
Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Rate Loans under such Facility and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

79

--------------------------------------------------------------------------------


 

Section 3.07                             Replacement of Lenders under Certain
Circumstances.

 

(a)                                 If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in
Section 3.01 or 3.04 as a result of any condition described in such Sections or
any Lender ceases to make any Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, (x) replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance; provided, however,
that a Defaulting Lender shall be required to reimburse the Borrower in respect
of such assignment fee upon the Borrower’s written demand) all of its rights and
obligations under this Agreement (in respect of any applicable Facility only in
the case of clause (i) or, with respect to a Class vote, clause (iii)) to one or
more Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer, as the case may be,
and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the applicable L/C
Issuer as of such termination date and cancel or backstop on terms satisfactory
to such L/C Issuer any Letters of Credit issued by it; provided that in the case
of any such termination of a Non-Consenting Lender such termination shall be
sufficient (together with all other consenting Lenders) to cause the adoption of
the applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s applicable Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent.  Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans, Commitments and participations so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.  In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.06.

 

80

--------------------------------------------------------------------------------


 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each affected Lender or each affected Lender of a Class in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 3.08                             Designation of a Different Lending
Office.

 

If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Section 3.09                             Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

Section 4.01                             Conditions to Effectiveness of this
Agreement on the Amendment and Restatement Effective Date.

 

The effectiveness of this Agreement on the Amendment and Restatement Effective
Date is subject to prior or concurrent satisfaction of each of the following
conditions:

 

(a)                                 This Agreement shall have been duly executed
and delivered by each of the Borrower, Holdings, each Guarantor, the
Administrative Agent and each Lender.  All loans and accrued fees and interest
under the Existing Credit Agreement shall have been paid in full but for the
avoidance of doubt the Revolving Credit Commitments thereunder shall continue as
amended hereby.

 

(b)                                 The Borrower shall have executed and
delivered the Fee Letters, which shall be in full force and effect, and all fees
and other amounts required to be paid on the Amendment and Restatement Effective
Date shall have been paid on the Amendment and Restatement Effective Date to the
extent invoiced reasonably in advance of the Amendment and Restatement Effective
Date.

 

(c)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each L/C Issuer, opinions of
(i) Fried, Frank, Harris, Shriver & Jacobson LLP, (ii) Reed Weitkamp Schell &
Vice PLLC, special Kentucky counsel for the Loan Parties, (iii) Barnes &
Thornburg LLP, special Indiana counsel for the Loan Parties and (iv) Davis
Wright Tremaine LLP, special California counsel for the Loan Parties, in each
case dated the Amendment and Restatement Effective Date and addressed to the
Administrative Agent and the Lenders and in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State or similar Governmental Authority
of the jurisdiction of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent

 

81

--------------------------------------------------------------------------------


 

date, from such Secretary of State or similar Governmental Authority and (ii) a
certificate of the Secretary or Assistant Secretary (or a director in lieu
thereof) of each Loan Party, dated the Amendment and Restatement Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws, memorandum and articles of association or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
and Restatement Effective Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to be executed on the
Amendment and Restatement Effective Date to which such Person is a party and, in
the case of the Borrower, the borrowings hereunder, and, in the case of
Holdings, that the Guaranty hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of incorporation or organization furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party.

 

(e)                                  (i) Each Intellectual Property Security
Agreement (or joinders thereto in the form attached thereto) shall have been
duly executed and delivered by each Loan Party that is to be a party thereto as
of the Amendment and Restatement Effective Date, (ii) certificates, if any,
representing the Equity Interests of the Borrower and any Restricted Subsidiary
that is a Domestic Subsidiary and is directly owned by any Loan Party,
accompanied by undated stock powers executed in blank, (iii) instruments, if
any, representing the Securities Collateral (as defined in the Security
Agreement), accompanied by instruments of transfer executed in blank,
(iv) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches (which such tax
and judgment lien searches shall only be required for the Borrower), or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Loan Party as debtor
and that are filed in those state and, with respect to tax and judgment lien
searches only, county jurisdictions in which any Loan Party is organized and
such other searches that the Administrative Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Liens permitted under this
Agreement), (v) evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral and (vi) an executed
Perfection Certificate.

 

(f)                                   The Administrative Agent shall have
received a certificate in form and substance reasonably satisfactory to the
Joint Lead Arrangers, dated the Amendment and Restatement Effective Date and
signed by a director or Responsible Officer of Holdings, certifying that after
giving effect to the Transactions, Holdings, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

(g)                                  The Administrative Agent shall have
received a certificate in form and substance reasonably satisfactory to the
Joint Lead Arrangers, dated the Amendment and Restatement Effective and signed
by a director or Responsible Officer of the Borrower, certifying that (i) the
representations and warranties of each Loan Party set forth in Article V and in
each other Loan Document shall be true and correct in all material respects on
and as of the Amendment and Restatement Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and (ii) no
Default shall exist or would result from the transactions to occur on the
Amendment and Restatement Effective Date (including the proposed Credit
Extension on such date and the application of the proceeds therefrom).

 

(h)                                 The Administrative Agent and each Lender
shall have received all documentation and other information required by
regulatory authorities with respect to the Loan Parties reasonably requested by
any Lender under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act;
provided that the Lenders shall use commercially reasonable

 

82

--------------------------------------------------------------------------------


 

efforts to ensure that such requests are delivered at least three (3) days prior
to the Amendment and Restatement Effective Date and are not unduly burdensome on
any person unless required by applicable Law.

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment and Restatement
Effective Date specifying its objection thereto.

 

Section 4.02                             Conditions to All Credit Events.

 

The obligation of each Lender to honor any Request for Credit Extension
(including the Delayed Draw Term Loan) (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party set forth in Article V and in each other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

 

(b)                                 No Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the relevant Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 Solely with respect to the borrowing of the
Delayed Draw Term Loan, the Borrower and its Restricted Subsidiaries shall be in
Pro Forma Compliance with the covenants in Section 7.10(a) and (b) after giving
effect to such borrowing and the use of proceeds therefrom.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Agents and the Lenders at the
time of each Credit Extension that:

 

Section 5.01                             Existence, Qualification and Power;
Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and in good
standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs and injunctions and with the terms of its contracts with any
Governmental Authority and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently

 

83

--------------------------------------------------------------------------------


 

conducted; except in the case of clause (a) (other than with respect to the
Borrower), (b)(i)  (other than with respect to the Borrower), (c), (d) or (e),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.02                             Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in
clause (b)(ii) and (iii), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03                             Governmental Authorization; Other
Consents.

 

Except as disclosed on Schedule 5.03, no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to obtained, taken,
given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.04                             Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and the implied covenant of good faith
and fair dealing, (ii) the need for filings and registrations necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges, if any, of Equity Interests in Foreign
Subsidiaries.

 

Section 5.05                             Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Audited Financial Statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of the dates thereof and its consolidated
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

 

(b)                                 The forecasts of income statements of the
Borrower and its Subsidiaries which have been furnished to the Administrative
Agent prior to the Amendment and Restatement Effective Date have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such forecasts, it
being understood that actual results may vary from such forecasts and that such
variations may be material.

 

84

--------------------------------------------------------------------------------


 

(c)           Since the Amendment and Restatement Effective Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

Section 5.06          Litigation.

 

Except as disclosed on Schedule 5.06, there are no actions, suits, proceedings,
investigations, claims or disputes pending or, to the knowledge of any
Responsible Officer of any Loan Party, threatened in writing or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings, the Borrower or any of its Restricted Subsidiaries or against
any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07          No Default.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.08          Ownership of Property; Liens.

 

(a)           Holdings, the Borrower and each of its Restricted Subsidiaries has
good record title to, or valid leasehold interests in, or easements or other
limited property interests in, all Real Property necessary in the ordinary
conduct of its business, free and clear of all Liens except as set forth on
Schedule 5.08 hereto and except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  The property
of Holdings, the Borrower and each of its Restricted Subsidiaries, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is required for the
business and operations of Holdings, the Borrower and its Restricted
Subsidiaries as presently conducted.

 

(b)           Schedule 5.08 contains a true and complete list of each Material
Real Property as of the Amendment and Restatement Effective Date.

 

(c)           As of the Amendment and Restatement Effective Date, except as
otherwise disclosed to the Administrative Agent, (i) no Responsible Officer of
any Loan Party has received any notice of, nor has any knowledge of, the
occurrence (and still pending as of the Amendment and Restatement Effective
Date) or pendency or contemplation of any Casualty Event affecting all or any
portion of a property, and (ii) no Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 6.07.

 

Section 5.09          Environmental Matters.

 

Except as specifically disclosed on Schedule 5.09 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)           each Loan Party, its operations and its properties are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business and operations of the Loan Parties;

 

(b)           the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any of their operations or properties is
the subject of any claims, investigations, liens, demands or judicial,
administrative or arbitral proceedings pending or, to the knowledge of any
Responsible Officer of the Borrower,

 

85

--------------------------------------------------------------------------------


 

threatened under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;

 

(c)           there has been no Release or threat of Release of Hazardous
Materials on, at, under or from any property owned, leased or operated by any of
the Loan Parties, or, to the knowledge of any Responsible Officer of the
Borrower, any property formerly owned, operated or leased by any Loan Party or
arising out of the conduct of the Loan Parties that could reasonably be expected
to require investigation, response or corrective action, or could reasonably be
expected to result in the Borrower incurring liability, under Environmental
Laws;

 

(d)           there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or any property owned, leased or
operated by any of the Loan Parties or, to the knowledge of any Responsible
Officer of the Borrower, any property formerly owned, operated or leased by the
Loan Parties or any of their predecessors in interest that could reasonably be
expected to require investigation, response or corrective action, or could
reasonably be expected to result in any of the Loan Parties incurring liability,
under Environmental Laws; and

 

(e)           no Loan Party is conducting or paying for in whole or in part any
investigation, response or other corrective action under any Environmental Law
at any location, nor is any of them subject or a party to any order, judgment,
decree, agreement or contract which imposes an obligation or liability under any
Environmental Law.

 

Section 5.10          Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each of the Loan Parties
and their Subsidiaries have filed all Tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent) taking into account
valid and applicable extensions and (ii) there is no current, pending or, to the
knowledge of the Borrower, proposed Tax audit, deficiency, assessment or other
claim against any of the Loan Parties.

 

Section 5.11          ERISA Compliance.

 

(a)           Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Employee
Benefit Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state Laws (except with respect to any Multiemployer Plan,
such representation is deemed made only to the knowledge of any Responsible
Officer of the Borrower).

 

(b)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(c)           Except where noncompliance would not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect,
each Foreign Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable Laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, and neither any Loan Party nor any Restricted Subsidiary
have incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan.

 

86

--------------------------------------------------------------------------------


 

Section 5.12          Subsidiaries; Equity Interests.

 

As of the Amendment and Restatement Effective Date, Holdings has no material
Subsidiaries other than those specifically disclosed on Schedule 5.12, and all
of the outstanding Equity Interests owned by Holdings and its Subsidiaries in
such material Subsidiaries have been validly issued and are fully paid and all
Equity Interests owned by Holdings and its Subsidiaries in such material
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01.  As of the Amendment and Restatement Effective Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary that is or is
required to become a Loan Party and (b) sets forth the ownership interest of the
Borrower and any other Subsidiary thereof in each Subsidiary, including the
percentage of such ownership.

 

Section 5.13          Margin Regulations; Investment Company Act.

 

(a)           Neither Holdings nor the Borrower is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings or drawings under any
Letter of Credit will be used for any purpose that violates Regulation U.

 

(b)           None of Holdings, the Borrower or any of its Restricted
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

Section 5.14          Disclosure.

 

To the best of such Loan Party’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
materially misleading.  With respect to projected financial information and
pro forma financial information, each Loan Party represents that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

Section 5.15          Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against
Holdings, the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened and (b) hours
worked by and payment made to employees of Holdings, the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws dealing with such matters.

 

Section 5.16          Intellectual Property; Licenses, Etc.

 

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) Holdings, the Borrower and its Restricted
Subsidiaries own, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how, rights in databases, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and (ii) to the knowledge of any Responsible Officer of
Holdings, the Borrower and its Restricted Subsidiaries, such IP Rights do not
conflict with the rights of any Person.  To the Loan Parties’ knowledge, no
advertisement, product, process, method or substance used by any Loan Party or
any of its Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any IP Rights held by any Person except for
such infringements which individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  No

 

87

--------------------------------------------------------------------------------


 

claim or litigation regarding any of the IP Rights is filed and presently
pending or, to the knowledge of any Responsible Officer of any Loan Party,
presently threatened against any Loan Party or any of its Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Except pursuant to written licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the Amendment and
Restatement Effective Date, all registrations listed on Schedules 9(a), 9(b),
9(c) and 9(d) to the Perfection Certificate and on the schedules to the
Intellectual Property Security Agreements are, to the knowledge of any
Responsible Officer of any Loan Party, valid and in full force and effect,
except, in each individual case, to the extent that such a registration not
being valid and in full force and effect could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.17          Solvency.

 

On the Amendment and Restatement Effective Date and (if applicable) on the
Delayed Draw Funding Date, after giving effect to the Transactions, Holdings,
the Borrower and its Restricted Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 5.18          Security Documents.

 

(a)           Valid Liens.  Each Collateral Document existing on the Amendment
and Restatement Effective Date is, and in the case of each other Collateral
Document delivered pursuant to Sections 4.01, 6.11 and 6.13 on or after the
Amendment and Restatement Effective Date will, upon execution and delivery
thereof, be effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and (i) as a result of financing statements and other
filings in appropriate form that have been filed in the offices specified on
Exhibit A to the Security Agreement (or, in the case of any actions taken after
the Amendment and Restatement Effective Date in accordance with the provisions
of Section 6.11 and 6.13, in the offices specified to the Administrative Agent
at such time), (ii) as a result of the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control to the extent such
possession or control by the Administrative Agent is required by the Security
Agreement or any other Collateral Documents as of the Amendment and Restatement
Effective Date (or, to the extent such possession or control is required by the
Security Agreement or any other Collateral Documents after the Amendment and
Restatement Effective Date, upon the taking of such possession or control by the
Administrative Agent of such Collateral) (in each case, which possession or
control shall be given to the Administrative Agent) and (iii) as a result of the
taking of any other actions required as of the Amendment and Restatement
Effective Date for perfection of liens created under any Collateral Documents
existing on the Amendment and Restatement Effective Date (or, in the case of any
other actions required after the Amendment and Restatement Effective Date for
the perfection of liens created under any Collateral Document, upon the taking
of such other action, the Liens created by the Collateral Documents constitute
on the Amendment and Restatement Effective Date (or, in the case of any such
action taken after the Amendment and Restatement Effective Date, shall
constitute) fully perfected Liens on, and security interests in (to the extent
intended to be created thereby) all right, title and interest of the grantors in
such Collateral to the extent perfection can be obtained by filing financing
statements or such other actions, in each case subject to no Liens other than
Liens permitted under Section 7.01.

 

(b)           PTO Filing; Copyright Office Filing.  Upon the filing and
recordation of the Intellectual Property Security Agreement dated as of the
Amendment and Restatement Effective Date in the United States Patent and
Trademark Office and the United States Copyright Office (and the completion of
any required state filings contemplated under this Agreement or any Collateral
Document as of the Amendment and Restatement Effective Date) the Liens created
by such Intellectual Property Security Agreement, and when the Security
Agreement, any other Intellectual Property Security Agreement or a short form
thereof is properly filed and recorded in the United States Patent and Trademark
Office and the United States Copyright Office (and any required state filings
contemplated under this Agreement or any Collateral Document are completed), to
the extent required by the terms of this Agreement or any other Collateral
Document, the Liens created by such Security Agreement and Intellectual Property
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in the Security Agreement or
Intellectual Property Security Agreement, as the case may be) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Security Agreement or Intellectual Property

 

88

--------------------------------------------------------------------------------


 

Security Agreement, as the case may be) registered or applied for with the
United States Copyright Office, as the case may be, in each case free and clear
of Liens other than Liens permitted under Section 7.01 hereof, to the extent
that the same may be perfected by such filings and recordation under the United
States Patent Act, the Lanham Act, and the United States Copyright Act, each as
amended (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office (and the
completion of any required state filings) may be necessary to establish a Lien
on registered Patents, Trademarks and Copyrights registered or applied for by
the grantors thereof after the Amendment and Restatement Effective Date).

 

(c)           Mortgages.  Upon recording thereof in the appropriate recording
office, each Mortgage is effective to create, in favor of the Administrative
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable perfected first-priority Liens on, and security interest in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Liens permitted hereunder,
and when the Mortgages are filed in the offices specified on Exhibit C to the
Security Agreement (or, in the case of any Mortgage executed and delivered after
the Closing Date in accordance with the provisions of Sections 6.11 and 6.13,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

 

Section 5.19          Anti-Terrorism Laws.

 

(a)           No Loan Party, none of its Subsidiaries and, to the knowledge of
any Responsible Officer of any Loan Party, none of its Affiliates and none of
the respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

 

(b)           No Loan Party, none of its Subsidiaries and, to the knowledge of
any Responsible Officer of any Loan Party, none of its Affiliates and none of
the respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

Section 5.20          Survival of Representations and Warranties, Etc.

 

All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Amendment and Restatement Effective Date (except those that are
expressly made as of a specific date), shall survive the Amendment and
Restatement Effective Date (or such other date required hereunder) and shall not
be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, obligations under Secured
Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) hereunder which is

 

89

--------------------------------------------------------------------------------


 

accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then, from
and after the Closing Date (except as otherwise specified in this Article VI),
Holdings and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted
Subsidiaries to:

 

Section 6.01          Financial Statements.

 

(a)           From and after the Closing Date, deliver to the Administrative
Agent for prompt further distribution to each Lender, as soon as available, but
in any event within ninety (90) days after the end of each fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

(b)           From and after the Closing Date, deliver to the Administrative
Agent for prompt further distribution to each Lender, as soon as available, but
in any event within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower beginning with the
fiscal quarter ended March 31, 2014, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)           From and after the Closing Date, deliver to the Administrative
Agent for prompt further distribution to each Lender, as soon as available, and
in any event no later than ninety (90) days after the end of each fiscal year of
the Borrower, a detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

(d)           Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or any direct or indirect parent of Holdings,
(B) Form l0-K or 10-Q, as applicable, filed with the SEC by Holdings or such
direct or indirect parent thereof, as applicable, (C) the applicable financial
statements of any direct or indirect parent of the Borrower that is a Subsidiary
of Holdings or (D) Form l0-K or 10-Q, as applicable, filed with the SEC by such
direct or indirect parent of the Borrower that is a Subsidiary of Holdings;
provided that (x) with respect to clauses (A) and (B), (i) such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings or such direct or
indirect parent of Holdings, on the one hand, and the information relating to
the Borrower

 

90

--------------------------------------------------------------------------------


 

and its Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualifications or
exception as to the scope of such audit and (y) with respect to clauses (C) and
(D), (i) such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such direct or indirect parent of the Borrower that is a Subsidiary of
Holdings, on the one hand, and the information relating to the Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualifications or exception as to the scope of
such audit.

 

Documents required to be delivered pursuant to Section 6.01, Section 6.02 and
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or Holdings
or any other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.  In the
event any financial statements delivered under Section 6.01(a) or (b) above
shall be restated, the Borrower shall deliver, promptly after such restated
financial statements become available, revised Compliance Certificates with
respect to the periods covered thereby that give effect to such restatement,
signed by a Responsible Officer of the Borrower.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders and each L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Bookrunners, each L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and each Joint Bookrunner shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC.”

 

91

--------------------------------------------------------------------------------


 

Section 6.02          Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)           no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

(b)           no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), but only if available after the use
of commercially reasonable efforts, a certificate (or other appropriate
reporting means in accordance with applicable auditing standards) of its
independent registered public accounting firm stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
or, if any Event of Default shall exist, stating the nature and status of such
event;

 

(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings, the Borrower or any of its Restricted Subsidiaries files with the SEC
or with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any material
requests or material notices relating to any defaults or prepayments received by
any Loan Party (other than in the ordinary course of business) or material
statements or material reports furnished to any holder of debt securities (other
than in connection with any board observer rights) of any Loan Party or of any
of its Restricted Subsidiaries pursuant to the terms of the Senior Notes
Documentation or any Junior Financing Documentation in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any clause of this Section 6.02;

 

(e)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), (i)  a report setting forth the legal name and the
jurisdiction of formation of each Loan Party and the location of the Chief
Executive Office of each Loan Party or confirming that there has been no change
in such information since the date of the last such report, (ii) a description
of each event, condition or circumstance during the last fiscal quarter covered
by such Compliance Certificate requiring a mandatory prepayment under
Section 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (to the
extent that there have been any changes in the identity of such Subsidiaries
since the Amendment and Restatement Effective Date or the most recent list
provided); and

 

(f)            promptly, such additional customary information regarding the
business, legal, financial or corporate affairs of the Loan Parties or any of
their respective Restricted Subsidiaries, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

 

Section 6.03          Notices.

 

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof and to the extent not prohibited by Law, notify the
Administrative Agent:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

92

--------------------------------------------------------------------------------


 

(c)           of the filing or commencement of, or any written threat or notice
of intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity including with respect to any
Environmental Law which could reasonably be expected to result in a Material
Adverse Effect; and

 

(d)           the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

Section 6.04          Payment of Obligations.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all lawful claims that have become due and
payable and have become or would reasonably be expected to become a lien upon
its property and all Tax liabilities, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings that stay the enforcement of such claim
and Holdings, the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to pay such liabilities could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

Section 6.05          Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.

 

Section 6.06          Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its tangible material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice and in the normal conduct of its
business.

 

Section 6.07          Maintenance of Insurance.

 

(a)           Generally.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
similarly situated, of such types and in such amounts (after giving effect to
any self-insurance, in each case, as the Borrower believes (in the good faith
judgment of management of the Borrower) reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Borrower and
its Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

 

(b)           Requirements of Insurance.  (i) All such insurance with respect to
any Collateral shall provide that no cancellation thereof shall be effective
until at least ten (10) days (or, to the extent reasonably available, thirty
(30) days) after receipt by the Administrative Agent of written notice thereof
and (ii) all insurance with respect to any Collateral shall name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured

 

93

--------------------------------------------------------------------------------


 

(in the case of liability insurance) and loss payee (in the case of property
insurance), as applicable, in each case on behalf of the Secured Parties.

 

(c)           Flood Insurance.  If any portion of any Mortgaged Property, if
any, is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

Section 6.08          Compliance with Laws.

 

Comply in all material respects with the requirements of all applicable Laws
(including, without limitation, ERISA and Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09          Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or any of
its Restricted Subsidiaries, as the case may be (it being understood and agreed
that Foreign Subsidiaries may maintain individual books and records in
conformity with generally accepted accounting principles that are applicable in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

 

Section 6.10          Inspection Rights.

 

Permit representatives of the Administrative Agent and each Lender (in
coordination with the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (other than records of the board of
directors of such Loan Party or such Subsidiary), and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures) all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that , excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent under this Section 6.10 and the Administrative Agent shall
not exercise such rights more often than one (1) time during any calendar year
and such exercise shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender in
coordination with the Administrative Agent (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice.  The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. 
Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
the Borrower or any of its Restricted Subsidiaries shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney client or
similar privilege or constitutes attorney work-product.

 

94

--------------------------------------------------------------------------------


 

Section 6.11          Additional Collateral; Additional Guarantors.

 

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)           Upon (w) the formation or acquisition of any new direct or
indirect Subsidiary (in each case, other than an Excluded Subsidiary and except
as otherwise provided in the proviso to Section 7.02(s)) by Holdings or any
Subsidiary thereof, (x) any Excluded Subsidiary ceasing to constitute an
Excluded Subsidiary, (y) based on the most recent financial statements delivered
pursuant to Section 6.01(a) or (b), any Foreign Subsidiary that is a Restricted
Subsidiary of Holdings or the Borrower and is directly owned by any Loan Party
becoming recharacterized as a Material Foreign Subsidiary, or (z) or the
designation in accordance with Section 6.14 of any existing direct or indirect
Subsidiary (other than an Excluded Subsidiary) as a Restricted Subsidiary:

 

(i)           promptly, and in any event within sixty (60) days after such
formation, acquisition, cessation, recharacterization or designation, or such
longer period as the Administrative Agent may agree in writing in its reasonable
discretion:

 

(A)          cause each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent a Credit Agreement Supplement, Security Agreement
Supplements, Mortgages, Intellectual Property Security Agreements and other
security agreements and documents (including, with respect to such Mortgages,
the documents listed in the Collateral and Guarantee Requirement, as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent, subject to local or foreign law requirements,
with the Mortgages, Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect prior to the Amendment and
Restatement Effective Date), in each case granting perfected first-priority
Liens (subject to Liens permitted by this Agreement) to the extent required by
the Collateral and Guarantee Requirement or the Collateral Documents;

 

(B)          deliver and cause each such Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Subsidiary that is a Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes (to the extent certificated) with a principal amount in excess of
$1,000,000 (provided that the aggregate value of all intercompany notes held by
a Loan Party that have not been delivered to the Administrative Agent shall not
exceed $5,000,000) held by it, in each case accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank;

 

(C)          take and cause such Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Subsidiary to take whatever action (including the
recording of Mortgages and Mortgage Instruments the filing of UCC financing
statements and delivery of stock and membership interest certificates or any
action required by Applicable Law) as may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement or the
Collateral Documents, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement or the Collateral Documents; and

 

(D)          in the case of the formation, acquisition or recharacterization of
a Foreign Subsidiary that is a Restricted Subsidiary of Holdings or the Borrower
and is directly owned by any Loan Party into a Material Foreign Subsidiary, of
which the Administrative Agent shall be notified in writing within 30 days of
the occurrence of such event, if

 

95

--------------------------------------------------------------------------------


 

the Administrative Agent so requests, deliver and/or cause any Subsidiary that
is the immediate parent of such Material Foreign Subsidiary to deliver, Foreign
Collateral Documents in order to create a perfected first-priority security
interest in all of Equity Interests of such Material Foreign Subsidiary to the
extent such a security interest is required by the Collateral and Guarantee
Requirement.

 

(ii)            if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent (x) supporting and authorizing documents of the type
described in Section 4.01(d) and (y) a signed copy of an opinion, addressed to
the Administrative Agent and the Lenders, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 6.11(a) as the Administrative Agent may reasonably request;

 

(iii)            as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any Mortgage Instruments, (A) abstracts, Phase I
environmental reports, Phase II environmental reports or any other type of
non-privileged environmental assessment reports, to the extent reasonably
available and in the possession or control of any Loan Party and (B) a signed
copy of an opinion, addressed to the Administrative Agent and the Lenders, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a); provided, however, that
there shall be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than Holdings or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

 

(iv)            if the Administrative Agent so requests, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its reasonable discretion), deliver to the Administrative Agent
any other items necessary from time to time to satisfy the Collateral and
Guarantee Requirement with respect to perfection and existence of security
interests with respect to property of any Guarantor acquired after the Closing
Date and subject to the Collateral and Guarantee Requirement or the Collateral
Documents, but not specifically covered by the preceding clauses (i), (ii) or
(iii) or clause (b) below.

 

(b)           Not later than ninety (90) days after the acquisition by any Loan
Party of Material Real Property as determined by the Borrower (acting reasonably
and in good faith) (or such longer period as the Administrative Agent may agree
in writing in its reasonable discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a perfected
first-priority Lien and Mortgage in favor of the Administrative Agent for the
benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement, including, at the
reasonable request of the Administrative Agent, delivery to the Administrative
Agent of a signed copy of an opinion, addressed to the Administrative Agent and
the Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a).

 

(c)           Not later than the Post-Closing Collateral Date, the
Administrative Agent shall have received (i) the Mortgage Amendments, duly
executed and acknowledged by the applicable Loan Party and in form of recording,
together with such certificates, affidavits or returns as shall be required in
connection with the recording of such Mortgage Amendments and (ii) related
Mortgage Instruments in respect of such Mortgage Amendments.

 

(d)           Always ensuring that the Obligations are secured by a perfected
first-priority security interest in all the Equity Interests of the Borrower,
subject to any Liens permitted under Section 7.01.

 

96

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything to the contrary contained herein, the
provisions of this Section 6.11 need not be satisfied with respect to any
property or assets to the extent so provided in Clauses (A) and (B) of the
Collateral and Guarantee Requirement.

 

Section 6.12          Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and ownership, use
or occupation of its properties; and, in each case to the extent the Loan
Parties are at any time required by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility owned, leased or operated by any
Loan Party at such time in accordance with applicable Environmental Laws.

 

Section 6.13          Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent, and subject to the
limitations described in Section 6.11 and the Collateral and Guarantee
Requirement, (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Collateral Document
or other document or instrument relating to any Collateral, and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably request from time
to time in order to carry out more effectively the purposes of the Collateral
Documents, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.  If the Administrative Agent reasonably
determines that it is required by applicable Law to have appraisals prepared in
respect of the Mortgaged Property, the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA.

 

Section 6.14          Designation of Subsidiaries.

 

Holdings or the Borrower may, at any time after the Closing Date, designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary (the date of any such designation, the
“Designation Date”); provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Borrower shall be in compliance
with the covenants set forth in Section 7.10(a) and (b), determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period (or, if no
Test Period cited in Section 7.10(a) or (b), as applicable, has passed, the
covenants in Section 7.10(a) and (b) for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended), in each case, as
if such designation had occurred on the last day of such four fiscal quarters of
the Borrower and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary pursuant to this Section 6.14 more than one time prior to such
Designation Date and (v) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Restricted Subsidiary as of such Designation Date, plus (B) the
aggregate fair market value of assets of all Unrestricted Subsidiaries (in each
case measured as of the date of each such Unrestricted Subsidiary’s designation
as an Unrestricted Subsidiary) shall not exceed $37,500,000 as of such
Designation Date pro forma for such designation.  The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the applicable Loan Party therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the applicable Loan Party in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the original Designation Date of

 

97

--------------------------------------------------------------------------------


 

such Loan Party’s Investment in such Subsidiary.  Notwithstanding the foregoing,
neither the Borrower nor any direct or indirect parent of the Borrower shall be
permitted to be an Unrestricted Subsidiary.

 

Section 6.15          Use of Proceeds.

 

The proceeds of the Term A Loans made on the Amendment and Restatement Effective
Date may be used to finance the Transactions.  The proceeds of the Revolving
Credit Loans and Swing Line Loans may be used (a) on the Amendment and
Restatement Effective Date (or, in the case of the Special Dividend, within 5
Business Days thereafter) (i) to finance the Transaction Expenses and (ii) in an
amount up to $100,000,000 to finance a portion of the Transactions and (b) after
the Amendment and Restatement Effective Date for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement,
including Permitted Acquisitions and other Investments.  The proceeds of the
Delayed Draw Term Loans may be used for working capital, general corporate
purposes and any other purpose not prohibited by this Agreement, including
Permitted Acquisitions and other Investments.  The Letters of Credit may be used
to support obligations of Holdings, the Borrower and its Restricted Subsidiaries
incurred for working capital, general corporate purposes and any other purpose
not prohibited by this Agreement.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations, obligations under
Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

 

Section 7.01          Liens.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document, including in respect of any
Cash Management Obligations and Secured Hedge Agreements;

 

(b)           Liens existing on the Amendment and Restatement Effective Date;
provided that any Lien securing Indebtedness in excess of $10,000,000 in the
aggregate shall only be permitted to the extent such Lien is listed on Schedule
7.01(b), and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property beyond such property subject to a Lien on the Amendment and Restatement
Effective Date other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof, and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

 

(c)           Liens for Taxes (i) that are not at the time delinquent or
thereafter can be paid without penalty, (ii) that are being contested in good
faith and by appropriate proceedings that have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien for which
adequate reserves are being maintained to the extent required by GAAP or
(iii) for property taxes on property that Holdings, the Borrower or any of its
Restricted Subsidiaries has determined to abandon if the sole recourse for such
tax, assessment, charge or claim is to such property;

 

(d)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against Holdings, the Borrower or any of its Restricted Subsidiaries with
respect

 

98

--------------------------------------------------------------------------------


 

to Holdings, the Borrower or any of its Restricted Subsidiaries shall then be
proceeding with an appeal or other proceedings for review (or which, if due and
payable, are being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien and for which adequate reserves are being maintained to
the extent required by GAAP);

 

(e)           pledges or deposits in the ordinary course of business under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which Holdings, the Borrower or
any of its Restricted Subsidiaries is a party, or deposits to secure public or
statutory obligations of Holdings, the Borrower or any of its Restricted
Subsidiaries or deposits of cash or Government Obligations to secure surety or
appeal bonds to which Holdings, the Borrower or any of its Restricted
Subsidiaries is a party, or deposits as security for contested taxes or import
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

 

(f)            Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

(g)           minor survey exceptions, minor encumbrances, easements,
reservations of, or rights of others for, licenses, rights-of-way,
encroachments, protrusions, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning and other restrictions as to the use
of real properties or Liens incidental to the conduct other business of
Holdings, the Borrower or its Restricted Subsidiaries or to the ownership of its
properties which were not incurred in connection with Indebtedness and which do
not in the aggregate materially affect the value of said properties or
materially impair their use in the operation of the business of Holdings, the
Borrower or its Restricted Subsidiaries, as applicable;

 

(h)           judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

 

(i)            licenses, sublicenses, leases or subleases of real or intangible
property which do not materially interfere with the ordinary conduct of the
business of Holdings, the Borrower and its Restricted Subsidiaries;

 

(j)            Liens (i) in favor of customs and revenue authorities arising as
a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

 

(l)            Liens (i) on cash advances or earnest money deposits in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted

 

99

--------------------------------------------------------------------------------


 

under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(m)          Liens (i) in favor of Holdings, the Borrower or any of its
Restricted Subsidiaries on assets of a Restricted Subsidiary that is not a Loan
Party or (ii) in favor of Holdings or any other Loan Party;

 

(n)           any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses (including software
and other technology licenses) entered into by Holdings, the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

(q)           Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of Holdings, the
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(r)            Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created prior to or within eighteen (18) months
of the acquisition, construction, repair, lease or improvement of the property
subject to such Liens, (ii) such Liens do not at any time encumber property
(except for replacements, additions and accessions to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits;

 

(s)            Liens incurred by a Restricted Subsidiary that is not a Loan
Party securing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted under Section 7.03;

 

(t)            Liens on assets, property or shares of stock at the time of its
acquisition or of a Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Closing Date (including Capitalized Leases);
provided that (i) such Liens are not created or incurred in connection with, or
in contemplation of, such acquisition or such other Person becoming a Restricted
Subsidiary, (ii) such Liens do not extend to any other property owned by
Holdings, the Borrower or any of its Restricted Subsidiaries and (iii) (a) the
obligations secured thereby do not exceed $30,000,000 at any time outstanding
plus the Credit Increase Amount and (b) the Indebtedness secured thereby is
permitted under Section 7.03(g);

 

(u)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings, the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(v)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by Holdings, the Borrower and
its Restricted Subsidiaries in the ordinary course of business;

 

100

--------------------------------------------------------------------------------


 

(w)          deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens in respect of the financing of
insurance premiums;

 

(x)           Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (t) and (y) of this Section 7.01; provided, however, that
(x) such new Lien shall (A) be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), (B) have no more
senior priority or greater rights than the original Lien and (C) comply with any
Junior Lien Intercreditor Agreement or other intercreditor or subordination
agreement governing the original Lien, and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (t) and (y) of this Section 7.01 at the
time the original Lien became a Lien permitted under Section 7.01, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

 

(y)           other Liens (which may be Liens on the Collateral so long as any
such Liens securing Indebtedness for money borrowed in excess of $25,000,000 in
the aggregate (i) are junior to the Liens securing the Obligations and (ii) any
such obligations secured by a junior Lien on the Collateral shall be expressly
subject to a Junior Lien Intercreditor Agreement) in an amount not to exceed, at
the time when incurred, the maximum amount of Indebtedness such that the Total
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended) would not be greater than
3.00:1.00;

 

(z)           Liens on the Equity Interests of Unrestricted Subsidiaries;

 

(aa)         Liens on cash and Cash Equivalents securing Swap Contracts so long
as the related Swap Contract is permitted under Section 7.03;

 

(bb)         Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
Holdings, the Borrower and its Restricted Subsidiaries held at such banks or
financial institutions, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts in
the ordinary course of business;

 

(cc)         Liens on receivables and related assets (including proceeds
thereof) which are being sold pursuant to factoring arrangements permitted under
Section 7.05(r);

 

(dd)         Liens arising in the ordinary course of business (and not in favor
of any third-party lender) on Health Care Receivables in connection with
Medicare or Medicaid anti-assignment provisions;

 

(ee)         Liens in connection with Sale/Leaseback Transactions permitted
under Section 7.14;

 

(ff)          Liens securing other obligations to the extent not otherwise
permitted hereunder in an aggregate amount not in excess of $10,000,000 at any
time outstanding; and

 

(gg)         Liens securing Indebtedness incurred under Section 7.03(aa)
provided that such Liens rank pari passu or junior in right of payment and of
security with the Loans and are subject to an intercreditor agreement
satisfactory to the Administrative Agent that has been posted to the Lenders and
to which the Required Lenders have not objected within 5 Business Days after
posting.

 

Section 7.02          Investments.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall make
any Investments, except:

 

101

--------------------------------------------------------------------------------


 

(a)           Investments by Holdings, the Borrower or any of its Restricted
Subsidiaries in Cash Equivalents or that were Cash Equivalents when made;

 

(b)           loans or advances to officers, directors and employees of
Holdings, the Borrower and its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
direct or indirect parent thereof (provided that the amount of such loans and
advances, to the extent made in cash, shall be contributed to Holdings in cash
as equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $2,500,000;

 

(c)           Investments (i) by Holdings, the Borrower or any of its Restricted
Subsidiaries in any Loan Party, (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party, (iii) by
any Loan Party in any Restricted Subsidiary that is not a Loan Party or in any
joint venture, to the extent the aggregate amount of all Investments made
pursuant to this clause (iii) does not exceed $50,000,000 in the aggregate at
any time outstanding, and (iv) by Loan Parties in any Restricted Subsidiary that
is not a Loan Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that result in all of the proceeds of the initial Investment being
invested in one or more Loan Parties;

 

(d)           Investments (i) consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) received or acquired (A) in
exchange for any other Investment or accounts receivable in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (B) as a result of a
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

(e)           Investments (i) existing on, or made pursuant to legally binding
written commitments in existence on, the Amendment and Restatement Effective
Date and set forth on Schedule 7.02(e) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Amendment
and Restatement Effective Date by Holdings, the Borrower or any of its
Restricted Subsidiaries in Holdings, the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of any original Investment under this clause (e) is not increased except
by the terms of such Investment as of the Amendment and Restatement Effective
Date or as otherwise permitted by Section 7.02;

 

(f)            Investments to the extent constituting Indebtedness permitted
under Section 7.03;

 

(g)           Investments resulting from the receipt of non-cash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(h)           any acquisition of all or substantially all the assets of, or at
least a majority of the Equity Interests in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom (other than in respect of any Permitted
Acquisition made pursuant to a legally binding commitment entered into at a time
when no Default exists or would result therefrom); (ii) the Borrower and its
Restricted Subsidiaries shall be in Pro Forma Compliance with the covenants in
Section 7.10(a) and (b) after giving effect to such acquisition or investment
and any related transactions; (iii) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (iv) to the extent required by
Section 6.11, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary (it being understood that the acquisition of an Unrestricted

 

102

--------------------------------------------------------------------------------


 

Subsidiary as part of a Permitted Acquisition shall be deemed to be an
Investment made in reliance on a provision of this Section 7.02 other than this
clause (h) and shall be subject to Section 6.14) shall become a Guarantor, in
each case, in accordance with Section 6.11, and (v) without limiting the
application of other exceptions set forth in this Section 7.02, including
Section 7.02(k), the aggregate amount of such Investments by Loan Parties in
assets that are not (or do not become) owned by a Loan Party or in Equity
Interests in Persons that do not become Loan Parties upon consummation of such
acquisition shall not exceed $25,000,000 (any such acquisition, a “Permitted
Acquisition”) (net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts, in an amount not to exceed the amount of the
original Investment at the time such Investment was made);

 

(i)            Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(j)            loans and advances to Holdings and any other direct or indirect
parent of Holdings, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(d),
(f) or (g);

 

(k)           other Investments (including, for the avoidance of doubt, in
connection with Permitted Acquisitions as contemplated pursuant to Sections
7.02(h)(v)) in an aggregate amount outstanding pursuant to this clause
(k) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) $50,000,000
(net of any return in respect thereof, including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts, in an amount not to exceed the amount of the original
Investment at the time such Investment was made) plus (y) if the Total Leverage
Ratio determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such Investment
had been made on the last day of such four quarter period, is less than or equal
to 3.50:1.00, the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this subsection (y), such election
to be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

 

(l)            advances of payroll payments to employees in the ordinary course
of business and Investments made pursuant to employment and severance
arrangements of officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business;

 

(m)          (i) Investments consisting of purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business and (ii) Investments the payment for which consists of Equity
Interests of Holdings (other than Disqualified Equity Interests) or any direct
or indirect parent of Holdings;

 

(n)           Investments of a Restricted Subsidiary acquired in accordance with
another clause of this Section 7.02 after the Closing Date or of an entity
merged into or otherwise consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger or consolidation and
were in existence on the date of such acquisition, merger or consolidation;

 

(o)           Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(k) or permitted under Section 7.02(h)(v);

 

103

--------------------------------------------------------------------------------


 

(p)           Guarantees by Holdings, the Borrower or any of its Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
of Holdings, the Borrower or any of its Restricted Subsidiaries that do not
constitute Indebtedness;

 

(q)           any Investment (i) deemed to exist as a result of a Subsidiary of
Holdings that is not a Loan Party distributing a note or other intercompany debt
to a parent of such Subsidiary that is a Loan Party (to the extent there is no
cash consideration or services rendered for such note) and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings and its Subsidiaries;

 

(r)            Investments consisting of Restricted Payments permitted under
Section 7.06;

 

(s)            Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Subsidiary comply, if required by the
Collateral and Guarantee Requirement, with the applicable provisions of the
Collateral and Guarantee Requirement; provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by this Section 7.02, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in the Collateral and Guarantee Requirement, as applicable,
until the respective acquisition is consummated (at which time the surviving
entity of the respective merger transaction shall be required to so comply);

 

(t)            the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.03;

 

(u)           Investments in connection with Sale/Leaseback Transactions
permitted under Section 7.14;

 

(v)           the contemplated Investments described on Schedule 7.02(v);

 

(w)          the creation of, and holding of, any Subsidiary (including the
acquisition of operations from another Subsidiary, but subject to permissibility
under another clause of this Section 7.02 and Section 7.05) or the commencement
of new operations; provided in each case that such Subsidiary comply, if
required by the Collateral and Guarantee Requirement, with the Collateral and
Guarantee Requirement;

 

(x)           other Investments to the extent not otherwise permitted hereunder
in an aggregate principal amount not in excess of $5,000,000 at any time
outstanding; and

 

(y)           other Investments (including, for the avoidance of doubt, in
connection with Permitted Acquisitions as contemplated pursuant to Sections
7.02(h)(v)) in an unlimited amount; provided that the Total Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Investment had been made
on the last day of such four quarter period, is less than or equal to 2.50:1.00.

 

Section 7.03          Indebtedness.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
create, incur or assume any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness (i) outstanding on the Amendment and Restatement
Effective Date (provided that with respect to any Indebtedness in excess of
$15,000,000 in the aggregate, such Indebtedness will only be permitted under
this Section 7.03(b) if listed on Schedule 7.03(b)) and any Permitted
Refinancing thereof and (ii) of Holdings to any Subsidiary of Holdings and of
any Subsidiary of Holdings to Holdings

 

104

--------------------------------------------------------------------------------


 

or any other Subsidiary of Holdings; provided that, other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with cash management, tax and accounting operations of Holdings and
its Subsidiaries, (x) Indebtedness of any Subsidiary of Holdings that is not a
Loan Party owing to a Loan Party shall be (A) subject to Section 7.02 and
(B) subject to the subordination provisions of the Security Agreement and
(y) any Indebtedness of any Loan Party to a Subsidiary of Holdings that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(c)           Guarantees by Holdings, the Borrower and any Restricted Subsidiary
in respect of Indebtedness of Holdings, the Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder; provided that (A) no Guarantee of
the Senior Notes or any Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

 

(d)           Indebtedness of Holdings, the Borrower or any of its Restricted
Subsidiaries owing to any Loan Party or any other Restricted Subsidiary (or
issued or transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of the Borrower) to the extent constituting an Investment permitted
by Section 7.02; provided that no such Indebtedness shall be evidenced by a
promissory note unless such note is pledged as Collateral to secure the
Obligations;

 

(e)           (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) to finance the purchase, lease, construction or improvement
of property (real or personal) or equipment (whether through the direct purchase
of the assets or the Equity Interests of any Person owning such assets) by
Holdings, the Borrower or any of its Restricted Subsidiaries prior to or within
eighteen (18) months after the acquisition, construction, repair, replacement,
lease or improvement of the applicable asset in an aggregate amount not to
exceed $40,000,000 (together with any Permitted Refinancing thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

 

(f)            Indebtedness in respect of Swap Contracts that are incurred in
the ordinary course of business (and not for speculative purposes): (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
that is permitted to be incurred under Section 7.03; (B) for the purpose of
fixing or hedging currency exchange rate risk with respect to any currency
exchanges; or (C) for the purpose of fixing or hedging commodity price risk with
respect to any commodity purchases;

 

(g)           (i) Indebtedness assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition; provided, further, that the aggregate amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties under this
Section 7.03(g), together with Indebtedness incurred under
Section 7.03(u) below, shall not exceed $50,000,000 at any time outstanding and
(ii) any Permitted Refinancing thereof;

 

(h)           Indebtedness representing deferred compensation to employees of
Holdings, the Borrower or any of its Restricted Subsidiaries incurred in the
ordinary course of business;

 

(i)            Indebtedness to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

 

(j)            Indebtedness incurred by Holdings, the Borrower or any of its
Restricted Subsidiaries arising from agreements providing for indemnification,
earn outs, adjustment of purchase price or similar obligations, in each case,
incurred in connection with a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, other than guarantees of
Indebtedness incurred by any Person

 

105

--------------------------------------------------------------------------------


 

acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

 

(k)           Indebtedness consisting of obligations of Holdings, the Borrower
or any of its Restricted Subsidiaries under deferred compensation or other
similar arrangements incurred by such Person in connection with any Permitted
Acquisition or any other Investment expressly permitted hereunder;

 

(l)            (A) Cash Management Obligations and other Indebtedness in respect
of overdraft facilities, employee credit card programs, netting services or
automatic clearing house arrangements or (B) Indebtedness arising from the
honoring of a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

 

(m)          Indebtedness of any Loan Party, in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof, would
not exceed $25,000,000;

 

(n)           Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(o)           Indebtedness incurred by Holdings, the Borrower or any of its
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit and bank guarantees issued in the ordinary course of business,
including without limitation letters of credit in respect of workers’
compensation claims, health, disability or other employee benefits (whether
current or former) or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit, such obligations are reimbursed within
thirty (30) days following such drawing;

 

(p)           obligations (including reimbursement obligations with respect to
letters of credit and bank guarantees) in respect of performance, bid, appeal
and surety bonds and completion and performance guarantees provided by Holdings,
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(q)           the Indebtedness described on Schedule 7.03(q);

 

(r)            Indebtedness supported by a Letter of Credit or bank guarantee,
in a principal amount not in excess of the stated amount of such Letter of
Credit or bank guarantee;

 

(s)            Indebtedness incurred by any Restricted Subsidiaries that are not
Loan Parties in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding not guaranteed by any Loan Party and any Permitted Refinancing
thereof not guaranteed by any Loan Party;

 

(t)            Guarantee obligations (i) incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors and licensees or (ii) otherwise constituting Investments permitted by
Section 7.02;

 

(u)           (i) Indebtedness incurred to finance any Investment permitted
under Section 7.02 in an aggregate amount not to exceed, together with
Indebtedness incurred under the second proviso to Section 7.03(g) above,
$50,000,000 at any time outstanding and (ii) any Permitted Refinancing thereof;

 

(v)           (i) unsecured Indebtedness incurred by any Loan Party; provided
that the Total Leverage Ratio determined on a Pro Forma Basis as of the last day
of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), as if the incurrence of such Indebtedness had been made on the last day
of such four quarter period, is less than or equal to the Total Leverage Ratio
for the applicable Test Period set forth in Section 7.10(a) and (ii) any
Permitted Refinancing thereof;

 

106

--------------------------------------------------------------------------------


 

(w)          Indebtedness under the Initial Senior Notes (and any Swap Contracts
entered into in connection therewith) and any Permitted Refinancing thereof;

 

(x)           unsecured Indebtedness in the form of seller financing, deferred
purchase price, post-closing obligations in connection with Permitted
Acquisitions, contingent liabilities in respect of any indemnification
obligations, earn-outs or the adjustment of the purchase price of similar
arrangements;

 

(y)           Indebtedness incurred in connection with Sale/Leaseback
Transactions permitted under Section 7.14;

 

(z)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above; and

 

(aa)         secured Indebtedness incurred by any Loan Party; provided that the
Senior Secured Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), as if the incurrence of such Indebtedness had been made on the last day
of such four quarter period, is less than or equal to 3.00 to 1.00.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03.

 

Section 7.04          Fundamental Changes.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)           any Restricted Subsidiary may merge, amalgamate or consolidate
with (i) the Borrower (including a merger, the purpose of which is to reorganize
the Borrower into a new jurisdiction in the United States); provided that the
Borrower shall be the continuing or surviving Person or (ii) Holdings or
(iii) one or more other Restricted Subsidiaries; provided that when any Person
that is a Loan Party is merging with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person, except in connection with an Investment
or Disposition otherwise permitted hereunder;

 

(b)           (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party,
(ii) any Subsidiary (other than the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries and the Borrower reasonably determines that
such action is not materially disadvantageous to the Lenders or (iii) Holdings
or any Subsidiary may change its legal form if (x) the Borrower determines in
good faith that such action is in the best interest of the Borrower and its
Subsidiaries and the Borrower reasonably determines that such action is not
materially disadvantageous to the Lenders (it being understood that a Subsidiary
that is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder) and (y) (1) such change in legal
form will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral or (2) the Borrower
promptly takes such steps (with the cooperation of the Borrower and the
applicable Subsidiary, to the extent necessary or advisable) as are reasonably
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security in interest in the Collateral;

 

(c)           any Restricted Subsidiary (other than the Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to Holdings, the Borrower or to another Restricted

 

107

--------------------------------------------------------------------------------


 

Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 and 7.03, respectively;

 

(d)           so long as no Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Company”), (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall confirm that its Guarantee shall apply to the
Successor Company’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall by a
reaffirmation of the Security Agreement and other applicable Collateral
Documents confirm that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirm that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, (F) the Administrative Agent shall either (x) reasonably determine
that such merger or consolidation will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (y) take such steps (with the cooperation of the Borrower or the
Successor Company, as the case may be, to the extent necessary or advisable) as
are reasonably necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in the
Collateral and (G) the Borrower shall deliver to the Administrative Agent an
officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(e)           so long as no Default exists or would result therefrom (in the
case of a merger involving a Loan Party), any Restricted Subsidiary may merge
with any other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall comply with the requirements of Section 6.11 to
the extent required pursuant to the Collateral and Guarantee Requirement; and

 

(f)            so long as no Default exists or would result therefrom, Holdings,
the Borrower or any of its Restricted Subsidiaries may effect a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

 

Section 7.05          Dispositions.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall make
any Disposition, except:

 

(a)           (i) Dispositions of obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions in the ordinary course of business of property no longer used or
useful in the conduct of the business of Holdings, the Borrower or any of its
Restricted Subsidiaries and (ii) Dispositions of property no longer used or
useful in the conduct of the business of Holdings, the Borrower and its
Restricted Subsidiaries outside the ordinary course of business;

 

(b)           Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;

 

108

--------------------------------------------------------------------------------


 

(c)           Dispositions of property to Holdings, the Borrower or any of its
Restricted Subsidiaries; provided that if the transferor of such property is a
Loan Party, (i) the transferee thereof must be a Loan Party or (ii) if such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

 

(d)           Dispositions of cash and Cash Equivalents;

 

(e)           leases, subleases, licenses or sublicenses (including the
provision of software or the licensing of other intellectual property rights),
in each case in the ordinary course of business and which do not materially
interfere with the business of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(f)            transfers of property subject to Casualty Events;

 

(g)           Dispositions of property not otherwise permitted under this
Section 7.05 in an aggregate amount during the term of this Agreement not to
exceed the greater of $125,000,000 and 15% of Total Assets as of the date of
such Disposition; provided that (i) at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default exists), no Default shall exist or would result from
such Disposition; (ii) other than with respect to any Dispositions pursuant to
this clause (g) in an aggregate amount during the term of this Agreement not to
exceed $50,000,000, the Total Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Disposition had been made on the last day of such
four quarter period shall be no greater than the Total Leverage Ratio as of the
last day of the most recently ended Test Period for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended) and (iii) with respect to any Disposition pursuant to this clause (g) for
a purchase price in excess of $10,000,000, Holdings, the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(a), (b), (c), (f), (k), (l), (p), (q)(i) and
(ii), (x), (y) (solely to the extent such Liens under such clause (y) are Liens
on Collateral that are junior to the Liens securing the Obligations and subject
to a Junior Lien Intercreditor Agreement) and (bb); provided, however, that for
the purposes of this clause (g)(iii), the following shall be deemed to be cash:
(A) any liabilities of Holdings, the Borrower or such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings, the Borrower and all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing and
(B) any securities received by Holdings, the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by Holdings, the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within one hundred eighty (180)
days following the closing of the applicable Disposition;

 

(h)           Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business and sales of assets received by Holdings, the Borrower or any of its
Restricted Subsidiaries from Persons other than Loan Parties upon foreclosure on
a Lien;

 

(i)            any exchange of assets for assets or services (other than current
assets) related to a similar business of comparable or greater market value or
usefulness to the business of Holdings, the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower;

 

(j)            Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(k)           the unwinding of any Swap Contracts;

 

109

--------------------------------------------------------------------------------


 

(l)            Dispositions of any Equity Interests or interests in any joint
venture entity not constituting a Subsidiary in accordance with the applicable
joint venture agreement or arrangement relating thereto;

 

(m)          any Disposition of assets in connection with a Sale/Leaseback
Transaction permitted by Section 7.14;

 

(n)           the Disposition of any Unrestricted Subsidiary;

 

(o)           transactions permitted by Section 7.02, 7.04 and 7.06;

 

(p)           any Disposition of any asset between or among Holdings, the
Borrower and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to this Section 7.05;

 

(q)           any of the transactions described on Schedule 7.05;

 

(r)            the sale (without recourse) of receivables (and related assets)
pursuant to factoring arrangements entered into in the ordinary course of
business; and

 

(s)            the Disposition of non-core assets (as determined in good faith
by the Borrower) acquired as part of any Permitted Acquisition in an aggregate
amount not to exceed 50% of the consideration paid for such Permitted
Acquisition;

 

provided that any Disposition of any property pursuant to Section 7.05(g) shall
be for no less than the fair market value of such property at the time of such
Disposition.  To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing upon request of any Loan Party in accordance
with Section 9.08.

 

Section 7.06          Restricted Payments.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
declare or make any Restricted Payment, except:

 

(a)           each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower and its Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to Holdings, the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)           Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other Restricted Payments payable solely in Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

 

(c)           repurchases of Equity Interests in Holdings (or any direct or
indirect parent thereof), the Borrower or any of its Restricted Subsidiaries
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(d)           the repurchase, retirement or other acquisition (or dividends to
Holdings or any direct or indirect parent of Holdings to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower, Holdings or any direct or indirect parent of Holdings held by any
future, present or former employee, director or consultant of the Borrower or
Holdings or any direct or indirect parent of Holdings or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate amounts paid under this clause (d) do not exceed
(i) $5,000,000 in any calendar year or (ii) 

 

110

--------------------------------------------------------------------------------


 

subsequent to the consummation of an underwritten Qualified IPO of Holdings or
any direct or indirect parent thereof, as the case may be, $5,000,000 in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over to succeeding calendar years subject, subsequent to the
consummation of a Qualified IPO of Holdings or any direct or indirect parent
thereof, to a maximum of $10,000,000 in the aggregate in any calendar year);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed:

 

(i)           the Net Proceeds received by Holdings, the Borrower or any of its
Restricted Subsidiaries from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings or any direct or indirect parent of
Holdings (to the extent contributed to Holdings) to members of management,
directors or consultants of Holdings, the Borrower or any of its Restricted
Subsidiaries or any other direct or indirect parent of Holdings that occurs
after the Closing Date; plus

 

(ii)            the Net Proceeds of key man life insurance policies received by
Holdings or any other direct or indirect parent of Holdings (to the extent
contributed to Holdings), the Borrower and its Restricted Subsidiaries after the
Closing Date; less

 

(iii)            the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this Section 7.06(d);

 

(e)           [Reserved];

 

(f)            if the Total Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Restricted Payment had been made on the last day of
such four quarter period, (A) is less than or equal to 3.50:1.00, Holdings and
the Borrower may make Restricted Payments in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this paragraph, such election to be specified in a written notice of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided that no Default has occurred and is
continuing or would result therefrom or (B) is less than or equal to 2.50:1.00,
Holdings and the Borrower may make Restricted Payments in an unlimited amount;

 

(g)           Holdings, the Borrower or any of its Restricted Subsidiaries may
make Restricted Payments to Holdings or any direct or indirect parent of
Holdings:

 

(i)           to pay amounts equal to the fees and expenses (including franchise
or similar taxes) required to its maintain the corporate existence of Holdings
or any direct or indirect parent of Holdings, the customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any direct or indirect parent of Holdings, if
applicable, and the general corporate operating and overhead expenses of
Holdings or any direct or indirect parent of Holdings, if applicable, in each
case to the extent such fees, expenses, salaries, bonuses, benefits and
indemnities are attributable to the ownership or operation of Holdings and its
Subsidiaries;

 

(ii)            to pay, if applicable, amounts equal to amounts required for
Holdings or any direct or indirect parent of Holdings, if applicable, to pay
interest and/or principal on Indebtedness the proceeds of which have been
contributed to Holdings, the Borrower or any of its Restricted Subsidiaries and
that has been guaranteed by, or is otherwise considered Indebtedness of
Holdings, the Borrower or any of its Restricted Subsidiaries incurred in
accordance with Section 7.03; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (g)(ii) shall not exceed the amount of
such proceeds that have been contributed to Holdings, the Borrower or any of its
Restricted Subsidiaries; and

 

111

--------------------------------------------------------------------------------


 

(iii)            to pay fees and expenses incurred by Holdings or any direct or
indirect parent of Holdings, other than to Affiliates of Holdings, related to
any unsuccessful equity or debt offering of such parent that is directly
attributable to the operations of the Borrower and its Restricted Subsidiaries;

 

(h)           payments made or expected to be made by Holdings, the Borrower or
any of its Restricted Subsidiaries in respect of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

 

(i)            the payment of any dividend or other distribution within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such payment, such payment would have complied with the other provisions of
Section 7.06;

 

(j)            the declaration and payment of dividends or distributions to
holders of any class or series of Disqualified Equity Interests of Holdings, the
Borrower or any of its Restricted Subsidiaries issued or incurred in accordance
with Section 7.03;

 

(k)           Holdings, the Borrower or any of its Restricted Subsidiaries may
(i) pay cash in lieu of fractional shares in connection with any dividend, split
or combination thereof or any Permitted Acquisition and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

 

(l)            Holdings, the Borrower and/or any of the Subsidiaries of Holdings
or the Borrower may (i) make Restricted Payments to any direct or indirect
parent of Holdings to pay any franchise Taxes required to maintain its corporate
existence and (ii) for any taxable period for which Holdings, the Borrower
and/or any of the Subsidiaries of Holdings or the Borrower is a member of a
group filing a consolidated, combined or similar income tax return of which any
direct or indirect parent of Holdings is the common parent, Holdings may make
payments of dividends or other distributions to such direct or indirect parent
to pay consolidated or combined federal, state, local and/or foreign income
taxes imposed on such direct or indirect parent to the extent such income taxes
are attributable to the income of Holdings, the Borrower and/or the Subsidiaries
of Holdings or the Borrower; provided, however, that (x) the amount of such
payments in respect of any taxable period does not, in the aggregate, exceed the
amount that Holdings, the Borrower and/or the Subsidiaries of Holdings or the
Borrower that are members of such consolidated or combined group would have been
required to pay in respect of such federal, state, local and/or foreign income
taxes (as the case may be) in respect of such taxable period if Holdings, the
Borrower and/or the Subsidiaries of Holdings or the Borrower paid such income
taxes directly as a stand-alone consolidated or combined income tax group
(reduced by any such taxes paid directly by Holdings, the Borrower or any
Subsidiary of Holdings or the Borrower) and (y) the permitted payment pursuant
to this clause (l)(ii) with respect to any income of any Unrestricted Subsidiary
of Holdings or the Borrower for any taxable period shall be limited to the
amount actually paid in cash with respect to such period by such Unrestricted
Subsidiary to Holdings, the Borrower or any Restricted Subsidiary of Holdings or
the Borrower for the purposes of paying such consolidated or combined income
taxes; and

 

(m)          the Special Dividend.

 

Section 7.07          Change in Nature of Business.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by Holdings, the Borrower and
its Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

 

112

--------------------------------------------------------------------------------


 

Section 7.08          Transactions with Affiliates.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, consummate any transaction of any kind with any
Affiliate of Holdings, whether or not in the ordinary course of business, other
than (a) transactions between or among Holdings, the Borrower and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction), (b) on terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) transactions
to effect the Transactions and the payment of all fees and expenses related to
the Transactions, (d) transactions for which the board of directors of Holdings
or the Borrower has received (and delivered to the Administrative Agent) a
written opinion from an Independent Financial Advisor to the effect that the
financial terms of such transaction are fair, from a financial standpoint, to
Holdings, the Borrower and its Restricted Subsidiaries or not less favorable to
Holdings, the Borrower and its Restricted Subsidiaries than could reasonably be
expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate, (e) the entering into of any agreement (and any
amendment or modification of any such agreement) to pay, and the payment of,
annual management, consulting, monitoring and advisory fees to the Investors in
an aggregate amount in any fiscal year not to exceed $3,000,000 plus all
out-of-pocket reasonable expenses incurred by the Investors in connection with
the performance of management, consulting, monitoring, advisory or other
services with respect to Holdings, the Borrower or any of its Restricted
Subsidiaries, (f) Restricted Payments permitted under Section 7.06,
(g) employment and severance arrangements between Holdings, the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(h) the payment of reasonable and customary fees paid to, and indemnity provided
on behalf of, officers, directors, employees or consultants of Holdings (or any
direct or indirect parent of Holdings), the Borrower or any of its Restricted
Subsidiaries, (i) the issuance of Equity Interests (other than Disqualified
Equity Interests) of Holdings to the Investors or any other direct or indirect
parent of Holdings or to any director, officer, employee or consultant thereof
and any contribution to the capital of Holdings or the Borrower,
(j) (i) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to
Holdings, the Borrower and its Restricted Subsidiaries in the reasonable
determination of the board of directors or the senior management of Holdings or
the Borrower, and are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party or (ii) transactions with
joint ventures or Unrestricted Subsidiaries entered into in the ordinary course
of business, (k) the existence of, or the performance by Holdings, the Borrower
or any of its Restricted Subsidiaries of its obligations under the terms of any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Amendment and
Restatement Effective Date and any amendment thereto or similar agreements which
it may enter into thereafter; provided, however, that the existence of, or the
performance by Holdings, the Borrower or any of its Restricted Subsidiaries of
its obligations under any future amendment to any such existing agreement or
under any similar agreement entered into after the Amendment and Restatement
Effective Date shall only be permitted by this clause (k) to the extent that the
terms of any such existing agreement together with all amendments thereto, taken
as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Amendment and Restatement Effective Date, (l) transactions between Holdings, the
Borrower or any of its Restricted Subsidiaries and any Person that is an
Affiliate solely due to the fact that a director of such Person is also a
director of Holdings (or any direct or indirect parent of Holdings) or the
Borrower; provided, however, that such director abstains from voting as a
director of Holdings, such direct or indirect parent of Holdings or the
Borrower, as the case may be, on any matter involving such other Person and
(m) pledges of Equity Interests of Unrestricted Subsidiaries.

 

Section 7.09          Burdensome Agreements.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of (a) any Restricted
Subsidiary of the Borrower that is not a Guarantor to make Restricted Payments
to the Borrower or any Guarantor or (b) any Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that

 

113

--------------------------------------------------------------------------------


 

the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Amendment and Restatement Effective Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03 to the extent applying only to such Restricted Subsidiary,
(iv) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(b), (e), (g) or
(t) and Liens permitted under Section 7.01(s) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness,
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings, the Borrower or any of its
Restricted Subsidiaries, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit or (xiii) restrictions contained in the Senior Notes
Documentation for the Initial Senior Notes and any Swap Contracts entered into
in connection therewith or pursuant to Sections 7.03(g), (m) or (v) (or in any
Permitted Refinancing thereof to the extent that such restrictions are not
materially more restrictive than those set forth in the Senior Notes
Documentation for the Initial Senior Notes).

 

Section 7.10          Financial Covenants.

 

(a)           Total Leverage Ratio.  The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than the
applicable “Maximum Total Leverage Ratio” set forth below:

 

Fiscal Quarter Ending

 

Maximum Total Leverage Ratio

September 30, 2014

 

4.25 to 1

December 31, 2014

 

4.25 to 1

March 31, 2015

 

4.25 to 1

June 30, 2015

 

4.00 to 1

September 30, 2015

 

4.00 to 1

December 31, 2015

 

4.00 to 1

March 31, 2016

 

4.00 to 1

June 30, 2016

 

3.75 to 1

September 30, 2016

 

3.75 to 1

December 31, 2016

 

3.75 to 1

March 31, 2017

 

3.75 to 1

 

114

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Maximum Total Leverage Ratio

 

June 30, 2017 and the end of each fiscal quarter thereafter

 

3.50 to 1

 

 

(b)                                 Interest Coverage Ratio.  The Borrower shall
not permit the Interest Coverage Ratio as of the last day of any fiscal quarter
to be less than 2.25 to 1.00.

 

Section 7.11                             Accounting Changes.

 

The Borrower shall not make any material change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

Section 7.12                             Prepayments, Etc. of Indebtedness.

 

(a)                                 None of Holdings, the Borrower or any of its
Restricted Subsidiaries shall voluntarily prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof (it being understood
that payments of regularly scheduled interest and principal shall be permitted)
any Junior Financing or Senior Notes, except (i) the refinancing thereof with
the Net Proceeds of any Indebtedness constituting a Permitted Refinancing,
(ii) the conversion of any Junior Financing or Senior Notes to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parents, (iii) voluntary prepayments, redemptions, purchases,
defeasances and other satisfaction in respect of Junior Financings or Senior
Notes prior to their scheduled maturity in an aggregate amount not to exceed
$100,000,000, (iv) if the Total Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such prepayment, redemption, purchase, defeasance or
other satisfaction in respect of Junior Financings or Senior Notes had been made
on the last day of such four quarter period, (A) is less than or equal to 3.50
to 1.00, voluntary prepayments, redemptions, purchases, defeasances and other
satisfaction in respect of Junior Financings or Senior Notes are permitted prior
to their scheduled maturity in an aggregate amount not to exceed the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this paragraph, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied or (B) is less than or equal to 2.50 to 1.00, voluntary
prepayments, redemptions, purchases, defeasances and other satisfaction in
respect of Junior Financings or Senior Notes are permitted prior to their
scheduled maturity in an unlimited amount; provided, however, that
notwithstanding any of the foregoing (i) no payment shall be made in violation
of any subordination terms of any Junior Financing Documentation, and (ii) no
voluntary prepayments, redemptions, purchases, defeasances and other
satisfaction in respect of Junior Financings or Senior Notes shall be made prior
to their scheduled maturity pursuant to Section 7.12(a)(iv)(A) if the Senior
Secured Leverage Ratio, determined on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financial statements were required
to have been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if
no Test Period has passed, as of the last four quarters ended), is greater than
2.75 to 1.00 and (v) if the Senior Secured Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to
Section 6.02(a) or (b), as applicable (or, if no Test Period has passed, as of
the last four quarters ended), as if such prepayment, redemption, purchase,
defeasance or other satisfaction in respect of Senior Notes has been made on the
last day of such four quarter period is less than 3.75 to 1.00, voluntary
prepayments, redemptions, purchases, defeasances and other satisfaction in
respect of Senior Notes are permitted prior to their scheduled maturity in an
unlimited amount.

 

(b)                                 None of Holdings, the Borrower or any of its
Restricted Subsidiaries shall, directly or indirectly, amend, modify or change
in any manner materially adverse to the interests of the Lenders any material
term or condition of any Junior Financing Documentation without the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

115

--------------------------------------------------------------------------------


 

Section 7.13                             Permitted Activities.

 

Notwithstanding anything else herein to the contrary, Holdings shall not engage
in any material operating or business activities; provided that the following
shall be permitted in any event, to the extent otherwise permitted hereunder:
(i) its ownership of the Equity Interests of the Borrower and activities
incidental thereto, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Loan Documents and
any other unsecured Indebtedness, (iv) any public offering of its common stock
or any other issuance or sale of its Equity Interests, and the maintenance and
investment of any proceeds thereof, and the incurrence of any liabilities, costs
and expenses reasonably related thereto, whether or not such equity issuance is
consummated, (v) financing activities, limited to the issuance of equity
securities, the incurrence of unsecured Indebtedness to the extent permitted
under Section 7.03, the payment of dividends, making contributions to the
capital of the Borrower, making Investments in the Borrower or any of its
Restricted Subsidiaries and guaranteeing the obligations of the Borrower or any
of its Restricted Subsidiaries on an unsecured basis, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) holding any cash or property (but not
operating any property), including the opening and maintaining of bank and
deposit accounts, (viii) providing indemnification to officers, managers and
directors, (ix) any activities related, complementary or incidental to the
foregoing and (x) liabilities incidental to the conduct of Holdings’ business as
a holding company.  Holdings shall not incur any Liens on Equity Interests of
the Borrower other than those for the benefit of the Secured Parties.

 

Section 7.14                             Sale/Leaseback Transactions.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall enter
into any Sale/Leaseback Transaction, other than (a) Sale/Leaseback Transactions
in respect of which the Net Cash Proceeds received in connection therewith does
not exceed $25,000,000 in the aggregate during any fiscal year of the Borrower,
determined on a consolidated basis for the Borrower and its Subsidiaries and
(b) the contemplated Sale/Leaseback Transactions described on Schedule 7.14.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01                             Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII
(provided that the covenants in Section 7.10(a) and (b) are subject to cure
pursuant to Section 8.05); or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
written notice thereof by the Administrative Agent or the Required Lenders to
the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

116

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any, (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an outstanding aggregate principal
amount of not less than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise);
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Revolving Credit Commitments
or acceleration of the Loans pursuant to Section 8.02; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
consecutive days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
consecutive days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has an investment grade rating, has been notified of such judgment or order and
has not denied coverage or an effective indemnity) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by any Secured Party or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 shall for
any reason (other than pursuant to the terms thereof including as a result of a
transaction not prohibited under this Agreement) ceases to create a valid and
perfected first-priority Lien on and security interest in the Collateral that is
(x) purported to be covered thereby and (y) comprises Property

 

117

--------------------------------------------------------------------------------


 

that, when taken together with all Property as to which such Lien has so ceased
to be effective, has a fair market value in excess of $25,000,000, subject to
Liens permitted under Section 7.01, (i) except to the extent that any such
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements (other than those necessary due to changes by the Loan
Parties) and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

 

(l)                                     ERISA.  (i) An ERISA Event occurs which
has resulted or could reasonably be expected to result in liability of a Loan
Party or a Restricted Subsidiary in an aggregate amount which could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect.

 

Section 8.02                             Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans or Swing Line Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03                             Exclusion of Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Borrower, have assets with a
fair market value in excess of 5% of the Total Assets of the Borrower and its
Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

118

--------------------------------------------------------------------------------


 

Section 8.04                             Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
and/or under Section 9.11 shall be applied by the Administrative Agent in the
following order (to the fullest extent permitted by mandatory provisions of
applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.  Notwithstanding
the foregoing, no payment from any Guarantor shall be used to pay Excluded Swap
Obligations of such Guarantor.

 

Section 8.05                            Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 8.01 or 8.02, in the event of any Event of Default or
potential Event of Default under the covenants set forth in Sections
7.10(a) and/or (b) and at any time after the end of an applicable fiscal quarter
and until the expiration of the tenth (10th) Business Day after the date on
which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder, if Holdings receives a Specified Equity
Contribution, the Borrower may apply the amount of the net cash proceeds thereof
to increase Consolidated EBITDA with respect to the last fiscal quarter of the
relevant Test Period; provided that such net cash proceeds (i) are actually
received by Holdings as cash equity other than Disqualified Equity Interests
(including through capital contribution of such net cash proceeds to Holdings)
no later than ten (10) Business Days after the date on which financial
statements are required to be delivered with respect to such fiscal

 

119

--------------------------------------------------------------------------------


 

quarter hereunder and (ii) are Not Otherwise Applied.  The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.10.  The
increased amount applicable to any fiscal quarter shall be applied to such
fiscal quarter in each subsequent Test Period that contains such fiscal quarter.

 

(b)                                 (i) In each period of four (4) consecutive
fiscal quarters, there shall be at least two (2) fiscal quarters in which no
Specified Equity Contribution is made, (ii) no more than four (4) Specified
Equity Contributions will be made in the aggregate during the term of this
Agreement, (iii) the amount of any Specified Equity Contribution shall be no
more than the amount required to cause the Borrower to be in Pro Forma
Compliance with Sections 7.10(a) and/or (b) for any applicable period and
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Specified Equity Contribution for determining compliance with Sections
7.10(a) and/or (b) for the fiscal quarter immediately prior to the fiscal
quarter in which such Specified Equity Contribution was made.

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01                             Appointment and Authority.

 

(a)                                 Administrative Agent.  Each of the Lenders
and the L/C Issuers hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

(b)                                Collateral Agent.  The Administrative Agent
shall also act as the “collateral agent” under the Loan Documents, and each of
the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuers hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuers for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.  Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

Section 9.02                             Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

120

--------------------------------------------------------------------------------


 

Section 9.03                             Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct. 
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the applicable L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.04                             Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

121

--------------------------------------------------------------------------------


 

Section 9.05                             Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article IX shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.06                             Resignation and Removal of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, in consultation with the Borrower, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit issued by it which
are outstanding as of the effective date of its resignation as an L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations

 

122

--------------------------------------------------------------------------------


 

in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(a).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer which are outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

Section 9.07                             Non-Reliance on Administrative Agent
and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08                             No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Joint Bookrunners, Joint Lead Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

Section 9.09                             Administrative Agent May File Proofs of
Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04 and 10.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation,

 

123

--------------------------------------------------------------------------------


 

expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

Section 9.10                             Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuers irrevocably authorize the
Administrative Agent:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank, as the case may be, shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuers
shall have been made), (ii) at the time the property subject to such Lien is
Disposed or to be Disposed as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document to any Person other than a
Loan Party, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) that constitutes “Excluded Assets” (as such term is defined in the
Security Agreement);

 

(b)                                 to release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(r),
(t), (x) (solely to the extent such Lien pursuant to such clause 7.01(x) relates
to clause 7.01(t)) and (ee) to the extent required by the holder of, or pursuant
to the terms of any agreement governing, the obligations secured by such Liens;
and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

 

If any Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Guarantee secured by real property
collateral, pursuant to any law of the United States or any State thereof, such
Lender may notify the Administrative Agent and disclaim any benefit of such
security interest to the extent of such illegality; provided that such
determination or disclaimer shall not invalidate or render unenforceable such
Guarantee for the benefit of any other Lender.

 

124

--------------------------------------------------------------------------------


 

For the avoidance of doubt, pursuant to the definition of “Excluded Subsidiary,”
on the Amendment and Restatement Effective Date P.S.I. Holdings, Inc. shall be
automatically released from its obligations under this Agreement (including,
without limitation, its Guarantee under Article XI) and the other Loan Documents
and any Liens in favor of the Administrative Agent on any of its property or
assets constituting Collateral shall be automatically released; it being
understood and agreed that the Administrative Agent shall, pursuant to
Section 11.09, take such actions as are necessary to effect each release.

 

Section 9.11                             Cash Management Agreements and Secured
Hedge Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank or Cash Management Bank that obtains the
benefits of Section 8.04, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

The Lenders hereby authorize the Administrative Agent to enter into any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement is binding
upon the Lenders.

 

Section 9.12                             Withholding Tax Indemnity.

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower or any other Loan Party
pursuant to Section 3.01 and Section 3.04 and without limiting or expanding the
obligation of the Borrower or any other Loan Party to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, a “Lender” shall, for purposes
of this Section 9.12, include any L/C Issuer and the Swing Line Lender.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01                      Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the

 

125

--------------------------------------------------------------------------------


 

case may be, and acknowledged by the Administrative Agent and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)                                 subject to Section 2.16, extend or increase
the Commitment of any Lender without the written consent of each Lender holding
such Commitment (it being understood that a waiver of any condition precedent or
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)                                 subject to Section 2.16, postpone any date
scheduled for, or reduce or forgive the amount of, any payment of principal or
interest under Section 2.07 or 2.08 without the written consent of each Lender
holding the applicable Obligation (it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest and it being understood that any change to the definitions of “Total
Leverage Ratio” or “Senior Secured Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document (or change the timing
of payments of such fees or other amounts) without the written consent of each
Lender holding such Loan, L/C Borrowing or to whom such fee or other amount is
owed (it being understood that any change to the definitions of “Total Leverage
Ratio” or “Senior Secured Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction or forgiveness in any rate of
interest);

 

(d)                                 change any provision of this Section 10.01
or decrease the percentage in the definition of “Required Lenders” without the
written consent of each Lender, or decrease the percentage in the definitions of
“Required Revolving Lenders,” “Required Delayed Draw Term Lenders” or “Required
Term A Lenders,” Section 8.04 or the definition of “Pro Rata Share” or
Section 2.12(a), 2.12(f) or 2.13 without the written consent of each Lender
directly affected thereby;

 

(e)                                  other than in connection with a transaction
permitted under Sections 7.04 or 7.05, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(f)                                   other than in connection with a
transaction permitted under Sections 7.04 or 7.05, release all or substantially
all of the aggregate value of the Guarantees, without the written consent of
each Lender;

 

(g)                                  without the written consent of each Lender
adversely affected thereby, amend the portion of the definition of “Interest
Period” that reads as follows:  “one, two, three or six months thereafter or, to
the extent agreed by each Lender of such Eurodollar Rate Loan, twelve months”;
or

 

(h)                                 modify terms in a manner that treats Classes
differently without the consent of a majority in interest of any adversely
affected Class;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
shall adversely affect the rights or duties of an L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, adversely affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, adversely affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 2.15 shall not be amended, waived or otherwise
modified without the consent of the Administrative Agent, each L/C Issuer and
the Swing Line Lender.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to

 

126

--------------------------------------------------------------------------------


 

approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms materially
and adversely affects any Defaulting Lender to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders. 
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender, Holdings and the Borrower so
long as the obligations of the Revolving Credit Lenders are not affected
thereby.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the Replacement Term A Loans (as defined below) to permit the
refinancing of all outstanding Term A Loans (“Refinanced Term A Loans”) with one
or more replacement term loan tranches denominated in Dollars (“Replacement Term
A Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term A Loans shall not exceed the aggregate principal amount of such
Refinanced Term A Loans, (b) the Applicable Rate for such Replacement Term A
Loans shall not be higher than the Applicable Rate for such Refinanced Term A
Loans, (c) the Weighted Average Life to Maturity of Replacement Term A Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term A Loans, at the time of such refinancing (except to the extent
of nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term A Loans) and (d) all other terms
applicable to such Replacement Term A Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term A Loans than,
those applicable to such Refinanced Term A Loans except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term A Loans in effect immediately prior to such
refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended or
waived (i) with the written consent of the Administrative Agent, Holdings, the
Borrower and the Required Term A Lenders to waive or amend any mandatory
prepayment of the Term Loans required under Section 2.05, (ii) with the written
consent of the Administrative Agent, Holdings, the Borrower and the Required
Revolving Lenders to waive or amend any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 4.02 (it being
understood that amendments, modifications, supplements or waivers of any other
provision of any Loan Document, including any representation or warranty, any
covenant or any Default, shall be deemed to be effective for purposes of
determining whether the conditions precedent set forth in Section 4.02 have been
satisfied regardless of whether the Required Revolving Lenders shall have
consented to such amendment, modification, supplement or waiver) and (iii) with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Required Delayed Draw Term Lenders to waive or amend any condition precedent to
the funding of the Delayed Draw Term Loans set forth in Section 4.02 (it being
understood that amendments, modifications, supplements or waivers of any other
provision of any Loan Document, including any representation or warranty, any
covenant or any Default, shall be deemed to be effective for purposes of
determining whether the conditions precedent set forth in Section 4.02 have been
satisfied regardless of whether the Required Delayed Draw Term Lenders shall
have consented to such amendment, modification, supplement or waiver).

 

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Section 2.14; (ii) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a

 

127

--------------------------------------------------------------------------------


 

writing executed only by the respective parties thereto; (iii) the
Administrative Agent is hereby authorized by the Lenders to approve the forms of
Collateral Documents, and to enter into any Loan Documents in such forms as
approved by it; and (iv) guarantees, collateral security documents and related
documents executed by any Person in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (a) to comply with or reflect customary practices under local
Law or advice of local counsel, (b) to cure ambiguities, omissions, mistakes or
defects or (c) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

 

Section 10.02                      Notices and Other Communications; Facsimile
Copies.

 

(a)                                 Notices; Effectiveness; Electronic
Communications.

 

(i)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (ii) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(A)                               if to Holdings, the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(B)                               if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (ii) below shall be effective as provided in such
subsection (ii).

 

(ii)                                     Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
Each of the Administrative Agent, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(b)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM

 

128

--------------------------------------------------------------------------------


 

LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuers or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Loan Parties, any Lender, the
L/C Issuers or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(c)                                  Change of Address, Etc.  Each of Holdings,
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(d)                                 Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the L/C Issuers, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

Section 10.03                      No Waiver; Cumulative Remedies.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as

 

129

--------------------------------------------------------------------------------


 

Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

Section 10.04                      Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Agents for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and (b) from and after the
Closing Date, to pay or reimburse the Administrative Agent and the Lenders for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all respective Attorney Costs, which shall be limited to
Attorney Costs of one counsel to the Administrative Agent and the Lenders and
one local counsel in each relevant jurisdiction material to the interests of the
Lenders and solely in the case of an actual or potential conflict of interest,
one additional counsel in each relevant jurisdiction to each group of similarly
situated affected Lenders).  The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable out of pocket expenses incurred by any
Agent.  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail; provided that, with respect to the Amendment
and Restatement Effective Date, all amounts due under this Section 10.04 shall
be paid on the Amendment and Restatement Effective Date solely to the extent
invoiced to the Borrower within three (3) Business Days of the Amendment and
Restatement Effective Date.  If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its discretion.  For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent costs and expenses arising from
any non-Tax claim.

 

Section 10.05                      Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Joint Lead Arranger and Joint Bookrunner and their Affiliates, and the
respective officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of an actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction to each group of similarly
situated affected Indemnitees) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the

 

130

--------------------------------------------------------------------------------


 

transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom including any refusal by an L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit, or (c) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability related in any way to any Loan Parties or any Subsidiary
(other than any such presence, Release or Environmental Liability that has been
determined by a final, non-appealable judgment of a court of competent authority
to have resulted solely from acts of omissions by Persons other than Borrower or
any of its Subsidiaries after the Administrative Agent sells the applicable
property or facility pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure), or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any Indemnitee Related Party, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) a material breach of any obligations under any Loan Document
by such Indemnitee or of any Indemnitee Related Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under any Facility and other than any claims arising out of any act
or omission of Holdings, the Borrower, the Investors or any of their respective
Affiliates.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of any Loan Party.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated.  All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05.  The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.  For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.  For purposes
hereof, an “Indemnitee Related Party” of an Indemnitee means (1) any controlling
person or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate, provided, that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled affiliate or
controlling person involved in the negotiation of this Agreement.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent

 

131

--------------------------------------------------------------------------------


 

(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
paragraph are subject to the provisions of Section 2.12(d).

 

To the fullest extent permitted by applicable Law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No party hereto nor any Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction. 
For the avoidance of doubt, this paragraph shall not limit the obligation of the
Borrower to indemnify each Indemnitee for any liabilities or damages incurred by
such Indemnitee that are asserted against such Indemnitee by a third party that
are payable by the Borrower pursuant to the first paragraph of this
Section 10.05.

 

The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Section 10.06                      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

Section 10.07                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (except as permitted by Section 7.04) and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants

 

132

--------------------------------------------------------------------------------


 

to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below and subject to Section 10.07(d) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in L/C Obligations and in Swing Line Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower (not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof and provided, further, that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of a Term Loan or a Delayed Draw Term
Loan Commitment to a Lender, an Affiliate of a Lender or an Approved Fund,
(ii) an assignment related to Revolving Credit Commitments or Revolving Credit
Exposure to a Revolving Credit Lender or an Affiliate of a Revolving Credit
Lender or an Approved Fund of a Revolving Credit Lender or (iii) if a Specified
Default has occurred and is continuing, any Eligible Assignee;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of
(i) all or any portion of a Term Loan or a Delayed Draw Term Loan Commitment to
a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or any
portion of a Revolving Credit Commitment to a Revolving Credit Lender or an
Affiliate of a Revolving Credit Lender or an Approved Fund of a Revolving Credit
Lender;

 

(C)                               each L/C Issuer at the time of such
assignment, provided that no consent of the L/C Issuers shall be required for
any assignment not related to Revolving Credit Commitments or Revolving Credit
Exposure; and

 

(D)                               the Swing Line Lender; provided that no
consent of the Swing Line Lender shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to any Affiliated Lender shall also be
subject to the requirements set forth in Section 10.07(k).

 

(ii)                                     Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than an amount of (x) $5,000,000 (in the case of each Revolving
Credit Loan) and shall be in increments of an amount of $1,000,000 in excess
thereof unless each of the Borrower and the Administrative Agent otherwise
consents, (y) $250,000 (in the case of an assignment of a Term Loan by the
Initial Lenders during the initial syndication of the Term Loans) and shall be
in increments of an amount of $250,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents and (z) $1,000,000 (in
the case of an assignment of any other Term Loan), and shall be in increments of
an amount of $1,000,000 in excess thereof unless each of the Borrower and the
Administrative Agent otherwise consents, provided in each case that such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee;

 

133

--------------------------------------------------------------------------------


 

(C)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

(D)                               on or before the date on which it becomes a
party to this Agreement, the Eligible Assignee shall deliver to the Borrower and
the Administrative Agent the forms or certifications, as applicable, described
in Section 3.01(d), to the extent required thereby.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.07(d), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).  Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders.

 

(e)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender, at
any time sell participations to any Person (other than a natural person,
Holdings or any of its Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the

 

134

--------------------------------------------------------------------------------


 

requirement to provide the forms and certificates pursuant to
Section 3.01(d) (and it being understood that the documentation required under
Section 3.01(d) shall be delivered solely to the participating Lender), and
Sections 3.06 and 3.07) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c) and any such
Participant shall be deemed to be a Lender for purposes of the definition of
Indemnified Taxes.  To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to the limitations
and benefits of Section 2.13, to the same extent as if it were a Lender.  Each
Lender that sells a participation shall, acting as a non-fiduciary agent of the
Borrower (solely for tax purposes), maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
any obligation to disclose all or a portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish in connection with a request, inquiry
or examination by a Governmental Authority that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The Loan Parties and each Non-Debt Fund
Affiliate (by its acquisition of a participation in any Lender’s rights and/or
obligations under this Agreement) hereby agree that if a case under Title 11 of
the United States Code is commenced against any Loan Party, to the extent that
any Non-Debt Fund Affiliate would have the right to direct any Participant with
respect to any vote with respect to any plan of reorganization with respect to
any Loan Party (or to directly vote on such plan of reorganization) as a result
of any participation taken by such Non-Debt Fund Affiliate pursuant to this
Section 10.07(e), such Loan Party shall seek (and each Non-Debt Fund Affiliate
shall consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Participant) with respect to any plan of reorganization of such
Loan Party shall not be counted except that such Non-Debt Fund Affiliate’s vote
(in its capacity as a Participant) may be counted to the extent any such plan of
reorganization proposes to treat the participation in any Obligations held by
such Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders or Participants that are not Affiliates of the
Borrower.  Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans and participations therein and not in
respect of any other claim or status such Non-Debt Fund Affiliate may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to a greater
payment results from any change in any Laws (in the case of a payment under
Section 3.04 or 3.05) or any Change in Tax Law (in the case of a payment under
Section 3.01) occurring after the date on which the sale of such participation
takes place.

 

(g)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) an SPC shall be entitled to the benefit of

 

135

--------------------------------------------------------------------------------


 

Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d) (and it being understood that the documentation
required under Section 3.01(d) shall be delivered solely to the Granting
Lender), and Sections 3.06 and 3.07); provided that a SPC shall not be entitled
to any greater payments under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive absent the grant to such SPC, except
to the extent such entitlement to a greater payment results from any change in
any Laws (in the case of a payment under Section 3.04 or 3.05) or any Change in
Tax Law (in the case of a payment under Section 3.01) occurring after the date
on which the grant of the option takes place, (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, without the consent of the Borrower or the Administrative
Agent, (1) any Lender may in accordance with Applicable Law create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it and (2) any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any L/C Issuer or Swing Line Lender may, upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as an L/C Issuer or Swing
Line Lender, respectively; provided that on or prior to the expiration of such
30-day period with respect to such resignation, the relevant L/C Issuer or Swing
Line Lender shall have identified a successor L/C Issuer or Swing Line Lender
reasonably acceptable to the Borrower willing to accept its appointment as
successor L/C Issuer or Swing Line Lender, as applicable, and the effectiveness
of such resignation shall be conditioned upon such successor assuming the rights
and duties of the L/C Issuer or Swing Line Lender, as applicable.  In the event
of any such resignation of an L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be, except as expressly provided above.  If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Eurodollar Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

 

(k)                                 (i)  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Affiliated Lender in accordance with Section 10.07(b);
provided that:

 

(A)                               no Default or Event of Default has occurred or
is continuing or would result therefrom;

 

136

--------------------------------------------------------------------------------


 

(B)                               the assigning Lender and Affiliated Lender
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit K hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

 

(C)                               for the avoidance of doubt, Lenders shall not
be permitted to assign Term Commitments (other than Incremental Term
Commitments), Revolving Credit Commitments or Revolving Credit Loans to any
Affiliated Lender;

 

(D)                               any Term Loans assigned to any Purchasing
Company Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(E)                                each Affiliated Lender represents and
warrants as of the date of any assignment to such Affiliated Lender pursuant to
this Section 10.07(k) that neither the Affiliated Lender nor any of its
Affiliates has any Material Non-Public Information;

 

(F)                                 (i) no Purchasing Company Party may use the
proceeds from Revolving Credit Loans or Swing Line Loans to purchase any Term
Loans and (ii) Term Loans may only be purchased by a Purchasing Company Party
if, after giving effect to any such purchase, the sum of (x) the excess of the
aggregate Revolving Credit Commitments at such time less the aggregate Revolving
Credit Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries shall be not less than $75,000,000;
and

 

(G)                               no Term Loan may be assigned to an Affiliated
Lender pursuant to this Section 10.07(k), if after giving effect to such
assignment, Affiliated Lenders in the aggregate would own in excess of 20% of
any Class of Term Loans then outstanding.

 

(ii)                                     Notwithstanding anything to the
contrary in this Agreement, no Non-Debt Fund Affiliate shall have any right to
(i) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents.

 

(l)                                     Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders”, “Required Revolving
Lenders,” “Required Delayed Draw Term Lenders” or “Required Term A Lenders” to
the contrary, for purposes of determining whether the Required Lenders, the
Required Term A Lenders, “Required Delayed Draw Term Lenders” or the Required
Revolving Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document:

 

(x)                                 except if a Non-Debt Fund Affiliate (in its
capacity as a Lender) is proposed to be treated in a disproportionately adverse
manner, all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders,
“Required Delayed Draw Term Lenders” or Required Term A Lenders have taken any
actions; and

 

137

--------------------------------------------------------------------------------


 

(y)                                 all Term Loans, Revolving Credit Commitments
and Revolving Credit Exposure held by Debt Fund Affiliates may not account for
more than 50% of the Term Loans, Revolving Credit Commitments and Revolving
Credit Exposure of consenting Lenders included in determining whether the
Required Lenders, the Required Term A Lenders, “Required Delayed Draw Term
Lenders” or the Required Revolving Lenders have consented to any action pursuant
to Section 10.01.

 

(m)                             Additionally, the Loan Parties and each Non-Debt
Fund Affiliate hereby agree that if a case under Title 11 of the United States
Code is commenced against any Loan Party, such Loan Party shall seek (and each
Non-Debt Fund Affiliate shall consent) to provide that the vote of any Non-Debt
Fund Affiliate (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall not be counted except that such Non-Debt
Fund Affiliate’s vote (in its capacity as a Lender) may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by such
Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower.  Each
Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely
in respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph.

 

(n)                                 In the event that any Revolving Credit
Lender shall become a Defaulting Lender then such L/C Issuer or Swing Line
Lender shall have the right, but not the obligation, at its own expense, upon
notice to such Lender, the Borrower and the Administrative Agent, to replace
such Lender at par with an assignee (in accordance with and subject to the
restrictions contained in Section 10.07(b) above), and such Lender hereby agrees
to transfer and assign at par without recourse (in accordance with and subject
to the restrictions contained in Section 10.07(b) above, including, for the
avoidance of doubt, the prior written consent of the Borrower to the extent
otherwise required by Section 10.07(b)) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee and,
subject to Section 2.15, all obligations of the Borrower owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with any such Assignment and Assumption; provided, however, that no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority.

 

Section 10.08                      Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) only to the extent to be used in connection with the
Transactions and matters related to the administration of the Loan Documents, to
any other party to this Agreement; (e) only to the extent to be used in
connection with the Transactions and matters related to the administration of
the Loan Documents, subject to an agreement containing provisions substantially
the same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(g),
counterparty or prospective counterparty to a Swap Contract, Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in
any of its rights or obligations under this Agreement; (f) with the written
consent of the Borrower; (g) to the extent such

 

138

--------------------------------------------------------------------------------


 

Information becomes publicly available other than as a result of a breach of
this Section 10.08 or becomes available to the Administrative Agent, any Joint
Bookrunner, any Lender, the L/C Issuer or any of their respective Affiliates on
a non-confidential basis from a source other than a Loan Party or any Investor
or their respective related parties (so long as such source is not known to the
Administrative Agent, such Joint Bookrunner, such Lender, the L/C Issuer or any
of their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Agent or Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such Lender)
or to the CUSIP Service Bureau or any similar organization; (j) to the extent
that such Information is independently developed by the Agents or the Lenders so
long as such disclosure does not reveal any confidential Information, (k) for
purposes of establishing a “due diligence” defense, or (l) in connection with
the exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder.  In addition, the Agents and
the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions.  For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to Holdings, the Borrower or any of their
Subsidiaries or its business, other than any such information that is publicly
available to any Agent, any L/C Issuer or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that, in the case of information received from a Loan Party after the Closing
Date, such information is clearly identified at the time of delivery as
confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.08 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  The Agents and the Lenders agree to use confidential
Information only in connection with the Transactions and matters related to the
administration of the Loan Documents.

 

Section 10.09                      Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

 

139

--------------------------------------------------------------------------------


 

Section 10.10                      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11                      Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document. 
The Agents may also require that any such documents and signatures delivered by
facsimile or electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
electronic transmission.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 10.12                      Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 10.13                      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

140

--------------------------------------------------------------------------------


 

Section 10.14                      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 10.15                     GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(OTHER THAN ANY LOAN DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY OTHER LAWS.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16                      WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

141

--------------------------------------------------------------------------------


 

Section 10.17                      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, each Agent, the Swing Line Lender and L/C Issuer that each such Lender,
Agent, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

 

Section 10.18                      USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and tax identification number of the Loan
Parties and other information regarding the Loan Parties that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the USA Patriot Act.  This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

 

Section 10.19                      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Joint Lead Arrangers are arm’s-length commercial transactions between
the Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the other Joint Lead Arrangers and the Lenders, on the
other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each other Joint Lead
Arranger and each Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for each Loan
Party or any of their respective Affiliates, or any other Person and (B) neither
the Administrative Agent, any other Joint Lead Arranger nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the other Joint Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates.  To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Joint Lead Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.20                      Amendment and Restatement.

 

(a)                                 The Loan Parties, the Administrative Agent,
the L/C Issuer, the Swing Line Lender and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Credit
Agreement shall be and hereby are amended and restated in their entirety by the
terms and conditions of this Agreement and the terms and provisions of the
Existing Credit Agreement, except as otherwise provided in this Agreement
(including, without limitation, clause (b) of this Section 10.20), shall be
superseded by this Agreement.

 

(b)                                 Notwithstanding the amendment and
restatement of the Existing Credit Agreement by this Agreement, the Loan Parties
shall continue to be liable to each Indemnitee with respect to agreements on
their part under the Existing Credit Agreement to indemnify and hold harmless
such Indemnitees from and against all claims,

 

142

--------------------------------------------------------------------------------


 

demands, liabilities, damages, losses, costs, charges and expenses to which the
Administrative Agent and the Lenders may be subject arising in connection with
the Existing Credit Agreement.  This Agreement is given as a substitution of,
and not as a payment of, the obligations of the Loan Parties under the Existing
Credit Agreement and is not intended to constitute a novation of the Existing
Credit Agreement.

 

(c)                                  By execution of this Agreement all parties
hereto agree that (i) each of the Collateral Documents and the other Loan
Documents is hereby amended such that all references to the Existing Credit
Agreement and the Loans and Commitments thereunder shall be deemed to refer to
this Agreement and the continuation of the Loans and Commitments hereunder,
(ii) all obligations under the Guaranty and the Collateral Documents are
reaffirmed and remain in full force and effect on a continuous basis after
giving effect to this Agreement and (iii) all security interests and liens
granted under the Collateral Documents are reaffirmed and shall continue and
secure the Obligations hereunder and the obligations of the Guarantors under the
Guaranty after giving effect to this Agreement.

 

ARTICLE XI
GUARANTEE

 

Section 11.01                      The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower, and all other Obligations from time to time owing to
the Secured Parties by any Loan Party under any Loan Document or any Secured
Hedge Agreement or any Cash Management Agreement, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”); provided that Guaranteed Obligations shall
exclude any Excluded Swap Obligations with respect to such Guarantor.  The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever
(except to the extent otherwise required by any Loan Document), and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 11.02                      Obligations Unconditional.The obligations of
the Guarantors under Section 11.01 shall constitute a guaranty of payment and to
the fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(a)                                 at any time or from time to time, without
notice to the Guarantors, to the extent permitted by Law, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

143

--------------------------------------------------------------------------------


 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations, any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)                                 any Lien or security interest granted to, or
in favor of, an L/C Issuer or any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected;

 

(e)                                  the release of any other Guarantor pursuant
to Section 11.09;

 

(f)                                   any change in the corporate, partnership
or other existence, structure or ownership of the Borrower or any Guarantor, or
any other guarantor of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding (including under any
Debtor Relief Law) affecting the Borrower, any Guarantor or any other guarantor
of the Obligations, or any of their respective assets or any resulting release
or discharge of any obligation of the Borrower, any Guarantor or any other
guarantor of the Guaranteed Obligations;

 

(g)                                  any one or more of the Secured Parties
becomes the subject of a Bankruptcy Event;

 

(h)                                 any borrowing or grant of a security
interest by the Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code; or

 

(i)                                     the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of the claims of the Secured Parties
for repayment of all or any part of the Guaranteed Obligations.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever (except to
the extent otherwise required by any Loan Document), and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee.  This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

Section 11.03                      Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

144

--------------------------------------------------------------------------------


 

Section 11.04       Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations. 
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth the subordination provisions of the Security Agreement.

 

Section 11.05       Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06       Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under Section 3213 of the New York Civil Practice Law and
Rules.

 

Section 11.07       Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08       General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

Section 11.09       Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests of any Subsidiary Guarantor are
sold or otherwise transferred to a Person or Persons none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor, and any Subsidiary Guarantor referred to in clause (i), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent

 

145

--------------------------------------------------------------------------------


 

pursuant to the Collateral Documents shall be automatically released, and, so
long as the Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Administrative Agent shall
take such actions as are necessary to effect each release described in this
Section 11.09 in accordance with the relevant provisions of the Collateral
Documents.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied
(other than Cash Management Obligations, obligations under Secured Hedge
Agreements or in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made), and no Letter of Credit remains
outstanding (except any Letter of Credit the Outstanding Amount of which the
Obligations related thereto has been Cash Collateralized or for which a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer has been
put in place), this Agreement and the Guarantees made herein shall terminate
with respect to all Obligations, except with respect to Obligations that
expressly survive such repayment pursuant to the terms of this Agreement.

 

Section 11.10       Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.  Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04.  The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuers, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

Section 11.11       Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article XI voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full and the Revolving Credit
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section 11.11 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 

 [Signature Pages Follow]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of April 25, 2014.

 

 

ONEX RESCARE HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name:

Donald Ross Davison

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

RES-CARE, INC.

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name:

Donald Ross Davison

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Subsidiary Guarantors:

 

 

 

ACCENT HEALTH CARE, INC.

 

ALL WAYS CARING SERVICES, INC.

 

ALTERNATIVE CHOICES, INC.

 

ALTERNATIVE YOUTH SERVICES, INC.

 

ARBOR E&T, LLC

 

B.W.J. OPPORTUNITY CENTERS, INC.

 

BOLIVAR DEVELOPMENTAL TRAINING CENTER, INC.

 

BRALEY & THOMPSON, INC.

 

CAPITAL TX INVESTMENTS, INC.

 

CAREERS IN PROGRESS, INC.

 

CATX PROPERTIES, INC.

 

CNC / ACCESS, INC.

 

COMMUNITY ADVANTAGE, INC.

 

COMMUNITY ALTERNATIVES HOME CARE, INC.

 

COMMUNITY ALTERNATIVES ILLINOIS, INC.

 

COMMUNITY ALTERNATIVES INDIANA, INC.

 

COMMUNITY ALTERNATIVES KENTUCKY, INC.

 

COMMUNITY ALTERNATIVES MISSOURI, INC.

 

COMMUNITY ALTERNATIVES MOBILE NURSING, INC.

 

COMMUNITY ALTERNATIVES NEBRASKA, INC.

 

COMMUNITY ALTERNATIVES NEW MEXICO, INC.

 

COMMUNITY ALTERNATIVES OF WASHINGTON, D.C., INC.

 

COMMUNITY ALTERNATIVES PHARMACY, INC.

 

COMMUNITY ALTERNATIVES TEXAS PARTNER, INC.

 

COMMUNITY ALTERNATIVES VIRGINIA, INC.

 

CREATIVE NETWORKS, L.L.C.

 

EDUCARE COMMUNITY LIVING - NORMAL LIFE, INC.

 

EDUCARE COMMUNITY LIVING - TEXAS LIVING CENTERS, INC.

 

EDUCARE COMMUNITY LIVING CORPORATION - GULF COAST

 

EDUCARE COMMUNITY LIVING CORPORATION - MISSOURI

 

EDUCARE COMMUNITY LIVING CORPORATION - NEVADA

 

EDUCARE COMMUNITY LIVING CORPORATION - NEW MEXICO

 

EDUCARE COMMUNITY LIVING CORPORATION - NORTH CAROLINA

 

EDUCARE COMMUNITY LIVING CORPORATION - TEXAS

 

EDUCARE COMMUNITY LIVING CORPORATION — AMERICA

 

ELYRIA ICF, LLC

 

ELYRIA ICF II, LLC

 

EMPLOY-ABILITY UNLIMITED, INC.

 

FRANKLIN CAREER COLLEGE INCORPORATED

 

GENERAL HEALTH CORPORATION

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HABILITATION OPPORTUNITIES OF OHIO, INC.

 

J. & J. CARE CENTERS, INC.

 

JOB READY, INC.

 

NORMAL LIFE, INC.

 

NORMAL LIFE FAMILY SERVICES, INC.

 

NORMAL LIFE OF CALIFORNIA, INC.

 

NORMAL LIFE OF CENTRAL INDIANA, INC.

 

NORMAL LIFE OF GEORGIA, INC.

 

NORMAL LIFE OF LAFAYETTE, INC.

 

NORMAL LIFE OF LAKE CHARLES, INC.

 

NORMAL LIFE OF LOUISIANA, INC.

 

NORMAL LIFE OF SOUTHERN INDIANA, INC.

 

P.S.I. HOLDINGS, INC.

 

PEOPLESERVE, INC.

 

PHARMACY ALTERNATIVES, LLC

 

PHARMACY ALTERNATIVES CALIFORNIA, LLC

 

RAISE GEAUGA, INC.

 

REHAB WITHOUT WALLS, INC.

 

RES-CARE ALABAMA, INC.

 

RES-CARE ARKANSAS, INC.

 

RESCARE ARIZONA, INC.

 

RESCARE BEHAVIOR SERVICES, INC.

 

RES-CARE CALIFORNIA, INC.

 

RESCARE CONNECTICUT, INC.

 

RES-CARE FLORIDA, INC.

 

RES-CARE IDAHO, INC.

 

RES-CARE ILLINOIS, INC.

 

RES-CARE IOWA, INC.

 

RES-CARE KANSAS, INC.

 

RESCARE MAINE, INC

 

RESCARE MINNESOTA, INC.

 

RES-CARE NEW JERSEY, INC.

 

RESCARE NEW YORK, INC.

 

RES-CARE OHIO, INC.

 

RES-CARE OKLAHOMA, INC.

 

RES-CARE PREMIER, INC.

 

RESCARE TENNESSEE, INC.

 

RES-CARE WASHINGTON, INC.

 

RES-CARE WISCONSIN, INC.

 

RESCARE WYOMING, INC.

 

RESCARE PENNSYLVANIA HEALTH MANAGEMENT SERVICES, INC.

 

RESCARE PENNSYLVANIA HOME HEALTH ASSOCIATES, INC.

 

ROCKCREEK, INC.

 

RSCR CALIFORNIA, INC.

 

RSCR INLAND, INC.

 

RSCR WEST VIRGINIA, INC.

 

SOUTHERN HOME CARE SERVICES, INC.

 

TANGRAM REHABILITATION NETWORK, INC.

 

TEXAS HOME MANAGEMENT, INC.

 

THE CITADEL GROUP, INC.

 

VOCA CORP.

 

VOCA CORPORATION OF AMERICA

 

VOCA CORPORATION OF WEST VIRGINIA, INC.

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

VOCA CORPORATION OF FLORIDA

 

VOCA CORPORATION OF INDIANA

 

VOCA CORPORATION OF MARYLAND

 

VOCA CORPORATION OF NEW JERSEY

 

VOCA CORPORATION OF NORTH CAROLINA

 

VOCA CORPORATION OF OHIO

 

VOCA OF INDIANA, LLC

 

VOCA RESIDENTIAL SERVICES, INC.

 

YOUTHTRACK, INC.

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name:

Donald Ross Davison

 

 

Title:

Treasurer

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REST ASSURED, LLC

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name: Donald Ross Davison

 

 

Title: Treasurer

 

 

 

 

 

EDUCARE COMMUNITY LIVING LIMITED PARTNERSHIP

 

 

 

By:

Community Alternatives Texas Partner, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name: Donald Ross Davison

 

 

Title: Treasurer

 

 

 

 

 

NORMAL LIFE OF INDIANA

 

 

 

By:

Normal Life of Central Indiana, Inc.,

 

 

one of its General Partners

 

 

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name: Donald Ross Davison

 

 

Title: Treasurer

 

 

 

and

 

 

 

By:

Normal Life of Southern Indiana, Inc.,

 

 

the other General Partner

 

 

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name: Donald Ross Davison

 

 

Title: Treasurer

 

 

 

 

 

ARBOR PEO, INC.

 

RES-CARE EUROPE, INC.

 

RESCARE DTS INTERNATIONAL, LLC

 

RESCARE FINANCE, INC.

 

RESCARE INTERNATIONAL, INC.

 

THE ACADEMY FOR INDIVIDUAL EXCELLENCE, INC.

 

 

 

 

 

By:

/s/ Donald Ross Davison

 

 

Name: Donald Ross Davison

 

 

Title: Treasurer

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, L/C Issuer, Swing Line Lender and as a Lender

 

 

 

 

 

By:

/s/ Alysa Trakas

 

 

Name: Alysa Trakas

 

 

Title: Director

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Karen B. Watson

 

 

Name: Karen B. Watson

 

 

Title: Authorized Signatory

 

 

 

 

 

ROYAL BANK OF CANADA

 

as a Lender

 

 

 

 

 

By:

/s/ Mustafa Topiwalla

 

 

Name: Mustafa Topiwalla

 

 

Title: Authorized Signatory

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrea B. Goldman

 

 

Name:

Andrea B. Goldman

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Johnny L. Perry

 

 

Name:

Johnny L. Perry

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chris Rogers

 

 

Name:

Chris Rogers

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Vera B. McEvoy

 

 

Name:

Vera B. McEvoy

 

 

Title:

Relationship Manager

 

 

 

 

 

 

 

 

 

GE CAPITAL BANK (formerly known as GE CAPTIAL FINANCIAL, INC.), as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul Sleet

 

 

Name:

Paul Sleet

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew D. Moore

 

 

Name:

Andrew D. Moore

 

 

Title:

Duly Authorized Signatory

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sanya Valeva

 

 

Name:

Sanya Valeva

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Shuil Yabe

 

 

Name:

Shuil Yabe

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jeffrey W. Powell

 

 

Name:

Jeffrey W. Powell

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CADENCE BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Drew Healy

 

 

Name:

Drew Healy

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Parminder Atwal

 

 

Name:

Parminder Atwal

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sara Willett

 

 

Name:

Sara Willett

 

 

Title:

Vice President

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Alexander L. Rody

 

 

Name:

Alexander L. Rody

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul C. Stumb, Jr.

 

 

Name:

Paul C. Stumb, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

UNITED COMMUNITY BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dwight Seeley

 

 

Name:

Dwight Seeley

 

 

Title:

SVP, Healthcare Banking

 

 

 

 

 

 

 

 

 

OLD NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Darrin J. McCauley

 

 

Name:

Darrin J. McCauley

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

EXPORT DEVELOPMENT CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jim McIntyre

 

 

Name:

Jim McIntyre

 

 

Title:

Corporate & Asset-Backed Lending

 

 

 

 

 

 

 

 

 

By:

 

/s/ Karen Morandin

 

 

Name:

Karen Morandin

 

 

Title:

Corporate & Asset-Backed Lending

 

 

 

 

 

 

 

 

 

FIRST TENNESSEE BANK N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Charles K. Hannon, Jr.

 

 

Name:

Charles K. Hannon, Jr.

 

 

Title:

Executive Vice President

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANKPLUS, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jay Bourne

 

 

Name:

Jay Bourne

 

 

Title:

FVP

 

 

 

 

 

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Rian DuBach

 

 

Name:

Rian DuBach

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CAPSTAR BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lisa Fletcher

 

 

Name:

Lisa Fletcher

 

 

Title:

Senior Vice President

 

[Signature Page to Res-Care, Inc. Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 10.02 Administrative Agent’s Office; Certain Addresses for Notices

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Mail Code: NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention:  Valerie V. Gravesandy

Telephone:  980-387-2469

Fax:  704-409-0169

Electronic Mail:  Valerie.v.gravesandy@baml.com

 

Bank of America payment instructions:

 

USD PAYMENT INSTRUCTIONS:

BANK OF AMERICA, NA

100 W. 33RD STREET

NY, NY 10001

ABA# 026009593

Acct# 1366212250600

ACCT NAME:  CREDIT SERVICES

REF:  RESCARE INC

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

1455 Market St., 5th Floor

Mail Code:  CA5-701-05-19

San Francisco, CA 94103

Attention:  Bridgett Manduk

Telephone:  415-436-1097

FAX:  415-503-5011

Electronic Mail:  bridgett.manduk@baml.com

 

Bank of America, N.A.

Corporate Credit Risk

100 N. Tyron Street, 17th Floor

Mail Code:  NC1-007-17-15

Charlotte, NC 28255

Attention:  Alysa Trakas

Telephone:  980-387-2640

Fax:  704-409-0936

Electronic Mail:  alysa.a.trakas@baml.com

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Mail Code:  NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention:  Valerie V. Gravesandy

Telephone:  980-387-2469

Fax:  704-409-0169

Electronic Mail:  Valerie.v.gravesandy@baml.com

 

LC ISSUER:

 

Bank of America, N.A

1 Fleet Way

Scranton, PA 18507

Mail Code:  PA6-580-02-30

Attention:  John Yzeik

Telephone:  570-496-9588

Fax:  800-755-8743

Electronic Mail:  john.p.yzeik@baml.com

 

BORROWER:

 

Res-Care, Inc.

9901 Linn Station Road

Louisville, KY 40223

Attention:  Kevin Fisher

Telephone:  502-420-2508

Fax:  502-394-2353

Electronic Mail:  kfisher@rescare.com

 

HOLDINGS:

 

Onex Rescare Holdings Corp.

c/o Onex Investment Corp.

712 Fifth Avenue, 40th Floor

New York, NY 10019

Telephone:  212-582-2211

Fax:  212-582-0909

 

--------------------------------------------------------------------------------


 

Schedule 1.01A

 

Lender:

 

Revolving Credit
Commitment:

 

Term A
Commitment

 

Delayed Draw
Term Loan
Commitment

 

Bank of America, N.A.

 

$

27,884,615.43

 

$

22,307,692.32

 

$

22,307,692.31

 

JPMorgan Chase Bank, N.A.

 

$

27,884,615.38

 

$

22,307,692.31

 

$

22,307,692.31

 

Royal Bank of Canada

 

$

27,884,615.38

 

$

22,307,692.31

 

$

22,307,692.31

 

RBS Citizens, N.A.

 

$

21,153,846.15

 

$

16,923,076.92

 

$

16,923,076.92

 

US Bank, National Association

 

$

14,423,076.92

 

$

11,538,461.54

 

$

11,538,461.54

 

Regions Bank

 

$

14,423,076.92

 

$

11,538,461.54

 

$

11,538,461.54

 

Fifth Third Bank

 

$

11,153,846.15

 

$

8,923,076.92

 

$

8,923,076.92

 

General Electric Capital Corporation

 

$

6,153,846.15

 

$

0.00

 

$

8,923,076.92

 

GE Capital Bank

 

$

5,000,000.00

 

$

8,923,076.92

 

0.00

 

KeyBank National Association

 

$

11,153,846.15

 

$

8,923,076.92

 

$

8,923,076.92

 

Sumitomo Mitsui Banking Corporation

 

$

9,230,769.23

 

$

7,384,615.38

 

$

7,384,615.38

 

Compass Bank

 

$

9,230,769.23

 

$

7,384,615.38

 

$

7,384,615.38

 

Cadence Bank, N.A.

 

$

7,692,307.69

 

$

6,153,846.15

 

$

6,153,846.15

 

Capital One, N.A.

 

$

7,692,307.69

 

$

6,153,846.15

 

$

6,153,846.15

 

Union Bank, N.A.

 

$

5,769,230.77

 

$

4,615,384.62

 

$

4,615,384.62

 

Raymond James Bank, N.A.

 

$

7,115,384.62

 

$

5,692,307.69

 

$

5,692,307.69

 

Capital Bank, N.A.

 

$

5,769,230.77

 

$

4,615,384.62

 

$

4,615,384.62

 

United Community Bank

 

$

5,769,230.77

 

$

4,615,384.62

 

$

4,615,384.62

 

Old National Bank

 

$

5,576,923.08

 

$

4,461,538.46

 

$

4,461,538.46

 

Export Development Canada

 

$

5,192,307.69

 

$

4,153,846.15

 

$

4,153,846.15

 

First Tennessee Bank National Association

 

$

5,192,307.69

 

$

4,153,846.15

 

$

4,153,846.15

 

American Savings Bank, F.S.B.

 

$

2,884,615.38

 

$

2,307,692.31

 

$

2,307,692.31

 

BankPlus

 

$

2,884,615.38

 

$

2,307,692.31

 

$

2,307,692.31

 

CapStar Bank

 

$

2,884,615.38

 

$

2,307,692.31

 

$

2,307,692.31

 

TOTAL

 

$

250,000,000

 

$

200,000,000

 

$

200,000,000

 

 

--------------------------------------------------------------------------------